                                      - - -Filed
    Case 2:15-cr-00704-SJO Document 431-7   - -05/13/19
                                                 - - · - -Page
                                                           -··-···-·············-·······-..-···
                                                                    1 of 146 Page               ·· ------
                                                                                                    ID #:5915

                                                                                                                                            ...........
                                                                                                                                                         ..   \;




                                                             SECTlON ~
                                               Technical SpeclttgJ:l_!Jons For Quotation

    2.1 ~CQ.Qe: Tllis request for quotation (RFQ} is to provide the Government of
               EGYPT (GOE} v..:ith Cartridge 7.G2x51 mm Hnke<l; [{4} Ball M30 +
               {1} Tracer MG2] or eqµ,h,alent with ilnk.riJ'.n~ fired from M240 machlne gun
                                                        "Ii"" .        •                • ....·~·

    2.2 The guotaUon must inth.H:fe the fo_U.QYtHm:             ···-···-,·..,.
               2.2.1 Technic~J,dat; of the ammunition and its compon~-i~·ts,{~rawing wW1 main
                     dimensi~ns) weight of projectHe and its eornpon;fits,, primer and
                     ppft~Hant ·; producti0i~ ·y~ar~. u~ag~ llmifations, sheH···..H_f~, packing
                                  ,,                                                                .                          '.

                              , specifications! point .o f origin .....etc).                              .                        ',.
                             ~                                                                                                          ~                           ..
               2,?1·2 Complete ballistic _d at~ {muzzle velocity1 maximum and mean pr~~sure/~i
                        ··       normal and hfgh temperature~ standard deviation· 6f thH ve!o~1W and
                .r    pressut"e; tracer Hme, dispersicm, maximum n:mge, .... etc}.      '
                I

               ;2.2,3 A copy of the acceptartt~e t~sts according to- Military Standard us',ed to
           i                     test ihe gornponents and the cornpl~te ammunition.
           !                             ;-                                                                   .   .
           ). 2.2.4 Manuals for ammunition's long term storage requirements, maintenance
           .<                                                                                                             '                         1·


                                 and repair.
    2.3        The Quantities..&.Spagfi_fation of .the Reguf~ed Items
                                                                                                         ,•
                    !                                                           .                        •.                                     •   ~~

   fcLiN=[--~- :' · ·· · · .                                      ·. ·' !Tei., · · ·. · ·                ·· ·TCiuANTITY !
   1L.......-~~-I            ~f;.a'r t.ii~ge 7.62•.51 l,llltl
                              ~-r"•, e-_g_mvalent with
                                                                  linked, [(4) B~II MSO + (1)],;,C8i 11/162] t .i\4c-oooo .
                                                       Hnk rra13 fired .frQ!!! M~40        machme gun.                             ,:               _              J::' ....'
   I                                  .             .                            . :··-··-:·:··· •                            t"                                     ... •
   I - The Reqtte~ted ammtipition js Fired Erp~ 1~240 m'acnine gun.                                                   ,.<!
   ! - Nominal v~lb ·~rty o.f projectHe: 838 m/s~c at 23.?m from muzzle. / .:'~-
   1-
   i
       Nominal chamt>'er...e_ressure $ 3515 kgfcm\
                             '
                                                                            ••/·tY ·
                                                                                                        ~p


   i - Nominal cartridge iengtf).;.]1,imm                     _...,....:.-·
   : - The requested quantity wi11ft~·detem1ined-durl11tffl;1knciai negot!ations.
   ; .- Include in the proposal (if avilable) for the same machine gun and the same
          quantity a propos1 including the required above specifications for the types:
          - Cartrkfge 7.62x51 mm Hnkedr {4} AP(1) + AP~T with link M13, ··
          - Cartridge 7.62x5i mm linked, (4) API{i) + AP!-T with Hnk M13.
                                                                                                                                         _j'                                 1·




  · ~Jaloges of_your propudctkm for the ammi.u~Jtior~..:.---- --------···-- ·------;::::;======-.
                                                                                                                      r·
                                                                                                                      !
                                                                                                                      -·      ____ CopyNo.7
                                                                                                                                        .._....,,..




00082174.pdf                                                                                                                                  Ghanem 00000241
                                                          Ghanem_Sentencing_00000495
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 2 of 146 Page ID #:5916




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            621

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000496
    Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 3 of 146 Page ID #:5917


   From:                                 Rami Ghanem <ramithe@gmail.com>
   Sent:                                 Wednesday, May 6, 2015 11:09 PM
   To:                                   mi litary@ptndad.com
   Subject:                              new Business for Egypt
   Attach:                               11 001.jpg; 12 001.jpg




   Attention: Neny
   International Military export
   PT. Pindad (Persero)

   Dear Sir/Mam,

   In reference to my phone call to your office of today, I was informed to send an email to
   your attention for our wish to work with your company for the supply of our customer
   (Egyptian Armed Forces) your Ammunitions and also your 6X6 APC , for now please
   see attached file for the RFQ of the 7 .62x51 ammunition , quantity of 1,400,000.
   Please advise if you can send an offer, based on your approval then I can send you the
   process for submitting an offer for the customer directly .

   Also can you send me your electronic catalogue which have your complete line of
   products produces by your company.

   Thanking you in advance.

   Best Regards




   <i.WNIIJJ ~- ~ - /ti,r.B}
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246


   ramithe@gma il.com ..
   US Telephone: 772 675-4363                                      Skype Addre§S: c:1ravaname

    The information contairied i"I th s m! ssage is forthe inteided addressee on1y and may contai n confident~ and/orpt l\ileged Information. If you are not the Intended acdressee, this messate w II self destruct so
    11olify t l,e ::it:fnJ~; Uu flol C.opy u , Uhhil>utc: this. 111t»:tgeo, U.:,'--h.hC ib t..01lc:1 b to d11yo111;:. A11y view::io, opi11ivm, «511e:.)-t;)J in lhi::i,ne:.::idgt o,c tltvx:: d t he outlto, d n \lt.fo 11v l 11t:\.ei:,.d1 ly 1t:511t:>enl thox:or Cf\lE 0 1
    of anv d its associated companies. No reliance mav be pliced on this messaee witholJ! writter confirrr.ahon from an autho·ized representa:lve of the companv.




                               Life is short .. So love your life .. Be happy .. And Keep smiling.. and



00081859.pdf                                                                                                                                                                                                                          Ghanem 00000241
                                                                                               Ghanem_Sentencing_00000497
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 4 of 146 Page ID #:5918



                           Before you speak »Listen
                            Before you write »Think
                            Before you spend »Earn
                           Before you pray »Forgive
                             Before you hurt »Feel
                             Before you hate »Love
                              Before you quit »Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                           Ghanem_Sentencing_00000498
            Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 5 of 146 Page ID #:5919




                                                           SECTION 1
                                                       GENERAL CONDITION$

            1 :1   Obie~t~ This request for quot~tion (RFQj is to provide the Government,cf
                   EGYPT (GOE1 with Cartridge 7,62x5imm !inked$[(4} BaU M8U ~ {1') Tr.ac0r M62]
                   or equiva!ent wm1 link M1i fii:,~.d-.from M240 .machine gun.
            1.2    Generar Conditions: ,..,...,.:-c· .-· ·           · .. ... ·,.... .
                   1:~1 The offered an11Yltiniticm rnust be in C('.lnformit.v -..vrth spaeitkatkms
                         ln section··i.                                        •       ''·~.'.,,
                   1.2.2 The           gffered       ammun!Uons   and   an   its   cornpone~ts                     should     be
                         mat1,ut¥ieture~ acc¢irding t~t th.e mJm~.ry standards.        ·......,,
            1.3    The guofation sJ10uld inch.J.d~.thc foHowincp                                 .
                   1.3.1 ~uU toctmicaL and tacti~al S"J,..';CificaUon of the offered ammunitions.
                   1.3.2/ Year of pro~uction of the offered ammunition.                                            · ..
                   1.3.3 Time of delivery.    ·             .                                  ·..           .,·,.··
                   1.3{4 Con1plete·acceptance tests procedures. and criteria of pass: rstes{ and                              <>
                       /   reject (according to the military standard) for the requested ammunition.
                   1/3.5 Relevant experience anct skms of the company.                               ·:: ·
                   1.3.6 Catalogs'· & CD's for at! of the company's products for farther cooperation
                  ,      · (optional).                   .                                              ·,
            i.4 'Mechanicaf cond!tlons;                                                                    ·
                ( [4:1 The ottered amrnunitlons should wtthstand an tests accord11j·g to
                i          miLitary standards.
                ; 1.4.2 The bidder rnust be the rnanufacturer of the r~quested 'ammunition ..
                 i:1,4.3 The year of proctuctton of the ammunition and its COrfiponent shm.Hd be
                  ·        new and manufactured In the year of ~ignfng the contract.                    .'.
                   ·1.4.4 The quotation should be submitted fn original ~nd three copies in
                     i     English· t~nguage anrl should be valid for at least (6) months aftor closing
                      \    date.                      .         ·                  ·'              f:
                   1-°4r5 The delivery should be within (12) inonths after signlng the contr:ad.
                    1.4W Closing date is : ., . i I 2015                      .·',          ,. ":
            1.5 S2_gntrac~j,ng articles: ,~                               ' .:            / <                 )~!>
                   1.5.1 D.eHvecc the .Bupplier. undertakes tp supply F<:;A                                  .,·              ··
                   1.5.2 P~r.iod of gua'tantee: tbe. supplier ·g uarantees the offered.,:3,ffirm. mition for
                               '(,,I             ~                •                            ,..,.. ....

                         period..of (24) months after tts arrival and final acceptar1c~.
                   1.5.3 tnspection:                                                 ..,...,::<-·
                         1.6.3.1 Tli'e-..tspection & fasting of the ammunit.lori- and its components
                                 are ac·cor;,pl ng to the miHtary stand;r.d including static tests and
                                 firing {safety· ~~.~.ovJr.onmeJ1.t.~L.- perfhrmance -.... etc) witnessed by
                                 Egyptian representaHv e~, tr: the supplier's. country and GOE is
                                 responsible for the air tic.kets and accommodation for the
                                  inspectors.
                         1.5.3.2 The suppiier shaU inspect on his own responsib!Hty and expenses
:   :                           · the contracted items.
                   1,5.4 Taxes and dutl~: an due chargt:s at the s~tler country wm be done hy
                         the seHer & in"country charges wm be done by the buyers.
                   1.5.5 Payments=according to contracting terms.




                                                                                                                                     ,.
        00081861.pdf                                                                                                      Ghanem_00000241
                                                        Ghanem_Sentencing_00000499
                                      - - -Filed
    Case 2:15-cr-00704-SJO Document 431-7   - -05/13/19
                                                 - - · - -Page
                                                           -··-···-·············-·······-..-···
                                                                    6 of 146 Page               ·· ------
                                                                                                    ID #:5920

                                                                                                                                            ...........
                                                                                                                                                         ..   \;




                                                             SECTlON ~
                                               Technical SpeclttgJ:l_!Jons For Quotation

    2.1 ~CQ.Qe: Tllis request for quotation (RFQ} is to provide the Government of
               EGYPT (GOE} v..:ith Cartridge 7.G2x51 mm Hnke<l; [{4} Ball M30 +
               {1} Tracer MG2] or eqµ,h,alent with ilnk.riJ'.n~ fired from M240 machlne gun
                                                        "Ii"" .        •                • ....·~·

    2.2 The guotaUon must inth.H:fe the fo_U.QYtHm:             ···-···-,·..,.
               2.2.1 Technic~J,dat; of the ammunition and its compon~-i~·ts,{~rawing wW1 main
                     dimensi~ns) weight of projectHe and its eornpon;fits,, primer and
                     ppft~Hant ·; producti0i~ ·y~ar~. u~ag~ llmifations, sheH···..H_f~, packing
                                  ,,                                                                .                          '.

                              , specifications! point .o f origin .....etc).                              .                        ',.
                             ~                                                                                                          ~                           ..
               2,?1·2 Complete ballistic _d at~ {muzzle velocity1 maximum and mean pr~~sure/~i
                        ··       normal and hfgh temperature~ standard deviation· 6f thH ve!o~1W and
                .r    pressut"e; tracer Hme, dispersicm, maximum n:mge, .... etc}.      '
                I

               ;2.2,3 A copy of the acceptartt~e t~sts according to- Military Standard us',ed to
           i                     test ihe gornponents and the cornpl~te ammunition.
           !                             ;-                                                                   .   .
           ). 2.2.4 Manuals for ammunition's long term storage requirements, maintenance
           .<                                                                                                             '                         1·


                                 and repair.
    2.3        The Quantities..&.Spagfi_fation of .the Reguf~ed Items
                                                                                                         ,•
                    !                                                           .                        •.                                     •   ~~

   fcLiN=[--~- :' · ·· · · .                                      ·. ·' !Tei., · · ·. · ·                ·· ·TCiuANTITY !
   1L.......-~~-I            ~f;.a'r t.ii~ge 7.62•.51 l,llltl
                              ~-r"•, e-_g_mvalent with
                                                                  linked, [(4) B~II MSO + (1)],;,C8i 11/162] t .i\4c-oooo .
                                                       Hnk rra13 fired .frQ!!! M~40        machme gun.                             ,:               _              J::' ....'
   I                                  .             .                            . :··-··-:·:··· •                            t"                                     ... •
   I - The Reqtte~ted ammtipition js Fired Erp~ 1~240 m'acnine gun.                                                   ,.<!
   ! - Nominal v~lb ·~rty o.f projectHe: 838 m/s~c at 23.?m from muzzle. / .:'~-
   1-
   i
       Nominal chamt>'er...e_ressure $ 3515 kgfcm\
                             '
                                                                            ••/·tY ·
                                                                                                        ~p


   i - Nominal cartridge iengtf).;.]1,imm                     _...,....:.-·
   : - The requested quantity wi11ft~·detem1ined-durl11tffl;1knciai negot!ations.
   ; .- Include in the proposal (if avilable) for the same machine gun and the same
          quantity a propos1 including the required above specifications for the types:
          - Cartrkfge 7.62x51 mm Hnkedr {4} AP(1) + AP~T with link M13, ··
          - Cartridge 7.62x5i mm linked, (4) API{i) + AP!-T with Hnk M13.
                                                                                                                                         _j'                                 1·




  · ~Jaloges of_your propudctkm for the ammi.u~Jtior~..:.---- --------···-- ·------;::::;======-.
                                                                                                                      r·
                                                                                                                      !
                                                                                                                      -·      ____ CopyNo.7
                                                                                                                                        .._....,,..




00081862.pdf                                                                                                                                  Ghanem 00000241
                                                          Ghanem_Sentencing_00000500
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 7 of 146 Page ID #:5921




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        622

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000501
    Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 8 of 146 Page ID #:5922



    From:            PP Prodmil <military@pindad.com>
    Sent:            Wednesday, May 6, 2015 11 :18 PM
    To:              Rami Ghanem <ramithe@gmail .com>
    Cc:              Dadang Suganda <suganda@pindad.com>; Neny Mulyany <neny@pindad.com>;
                     Windu Paramarta <windhu@pindad.com>; Diajeng Ratna Audia
                     <di aj engratnaaudi a@ymail.com>
    Subject:         Re : new Business for Egypt
    Attach:          138 panser APC.jpg; Panser Anoa 6x6 APC Hal I .jpg; Panser Anoa 6x6 Komando
                     Renault hal 2.jpg; 054 MU2-TJ.jpg; 055 MU2-H.jpg; 056 MU2-N.jpg; 057 MU2-
                     TJS.jpg



    Dear Mr. Rami Ghanem,

    Thank you for the last conversation we had on the phone and the email as furt h er confirmation .
    We will follow up regarding the quotation that you asked. We will proceed your request soon.
    But before we give our quoted price of those required ammunition, kindly confirm us whether the
    specification we had met the specification you need, as our specification attached.
    Really looking forward for your confirmation .
    Also, kindly ask you to send us your company profile as our reference.

    Thank you and regards,
    Neny Mulyany (Mrs.)
    Sales Manager
    Sales Division
    Directorate of Defence and Security Products
    PT. Pindad (Persero)

    From: Rami. Ghanem
    Sent: Thursday, May 07, 2015 1:09 PM
    To: mili~r:y@pi.nd.cic! ..co111
    Subject: new Business for Egypt

    Attention: Neny
    International Military export
    PT. Pindad (Persero)

    Dear Sir/Mam,

    In reference to my phone call to your office of today, I was informed to send an email
    to your attention for our wish to work with your company for the supply of our
    customer (Egyptian Armed Forces) your Ammunitions and also your 6X6 APC, for
    now please see attached file for the RFQ of the 7 .62x51 ammunition , quantity of
    1,400 ,000. Please advise if you can send an offer, based on your approval then I
    can send you the process for submitting an offer for the customer directly.

    Also can you send me your electronic catalogue which have your complete line of


00081843.pdf                                                                                    Ghanem 00000241
                                           Ghanem_Sentencing_00000502
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 9 of 146 Page ID #:5923



products produces by your company.

Thanking you in advance.

Best Regards




tidewq D                              ZIJ~. /6'1'.B/
Comple>< 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
lternational #: +37282.432246



ra.mithe@ gmail.com..
US Telephone: 772 675-4363                          Skype Address: caravaname

  The information contained In this message is for the intended add-essee mly ind mayc.ontain oonfidentiatand/or prM1egej information. If you are not the ntended addressee, this message wll self destruct
 so notify the sender; do not copy or diS:ttlbutethis mess.ace ordt$Ck>se Its (ontents to anyone. Any Vlews or opinions expressed in this mess.ace are thoseot the author and do nol necessuny represent those of
 CME or cf 3ny of~ .:,~~od.:ated eompYiiet. No reli:Jnee moy be: pl3ced on thie me~~se "9'ithout written confirm3tlon from :an outhorited ~epr~ent,lti1e of the conp.1ny.




                   Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                        Before you speak »Listen
                                                                         Before you write »Think
                                                                         Before you spend »Earn
                                                                        Before you pray »Forgive
                                                                          Before you hurt »Feel
                                                                          Before you hate »Love
                                                                           Before you quit »Try
                                                                           Before you die »Live

                                                                                          That's Life ...




                                                                                                                                                                                    Ghanem 00000241
                                                                       Ghanem_Sentencing_00000503
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 10 of 146 Page ID #:5924




                                                                                            PT. PINDAD (PERSERO)
                                                                  JI. Jend Gatot Subroto No 517 Bandung 40284 Indonesia
                                                   Phone : (62-22) 7306655, 7305092 Facsimile : (62-22) 7304095,7301222
                                                                                             E-mail : military@pindad.com;




                                                                                             APC 6x6




        SPECIFICATIONS >>>
        PERFORMANCE                                                 AA Condltlonlng           • Standard
        Power to Weight Rabe> (HPJlonJ : 22,85                      Body Hua                  : Monocoque, Armored SteQI
        Speed (km/hollr)               : 100                                                    STANAG 4659 Level 3
        Turning Radius [m)             : 8,5
        Gradient                       : 60% (31')                  WEAPON SYSTEM
        Fording (mJ                    :   1                        Smoke Shield              : 66 mm (3 righ~ 3 left)
        VenJcal Step [m]               :   O,S                      AlmamenlS                 • 7,62mm, 12,7mm (lnfanuy),
        Tren<:11 (m)                   :   1                                                    AGL 40 mm (Cavally)
        Sode Slope                     :   30% (17')                Shooter Openings          : 4 (nght), 4 (felt), 2 (bad<)
        Angle of Approach / Departure :    45" / 45°                R&COM3t$$311C8 Wndows     . 4 (right). 4 (left}. 2 (bad<)
        Maximum Range (FIAi Tank) (kmJ :   600                      Front WindcMs             : 2 pcs wilh armoq1late COY9I
                                                                    Bad< Door                 • Rampdoor & Escape
        TECHNICAL                                                   Emelgency Door            : 2 (right and left)
        Engine                         : 320 HP lntne 6 Cyhnder
                                         TIJltochar9ed Dlesel       Communication             . lnlera>m Set + VHF / FM
                                       : Automatic ZF 6HPS02,                                   (Invulnerable to Jamming +
                                         6 fofwan! 11 reverse                                   Hopp,ng). GPS
        Cooling Pack                   : Standard
        Suspension                     : Independent Modular with   Special Equipment         . NVG; 6 ton Wonell
                                           To,sion Bar                                          Camouflage Net
        Tire Type                      : Runllat 1400. R20.
                                         escape range 80 km
        Steeoog Sys1em                 : Medlarucal System •
                                         Hydraulic
        B,akJng S~tem                  : Hydraulic • Pn8.rnalle

        GENERAL
        Crew                           : 3 + tOpetSOnS
        llmenSIOl1 (L X W) [mmJ        : 6000x 2500
                    (H)[nvn]           : 2670 (Cop,Ja):
                                         2170 (Body Hull)
        Wetght (GWi IGCW) (loo)        : 12.04 / 15
        Vf1188I Base [rrm]             : 1510
        GIOlfld ClearMCe [cm)          : 41




                                                                                                     Vehicles Products Catalogue       138
                                                                                                                                2011




    00081845                                                                                                        Ghanem_00000241


                                                   Ghanem_Sentencing_00000504
Ghanem_Sentencing_00000505
                                                                   )I. Jend. Gatot Subroto No.517 Bandung 40284
                                                               Phone: + 62 22 7309765 - Fax.: + 62 22 7312544
                             www.pindacU&m-- - - - - - - : :                         e-mail: info@pindad.com
                                                                                                                  Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 11 of 146 Page ID #:5925




                                    00081846                               Ghanem_00000241
                                                                                                                                                                                                                        rr\·~ ~

                                                                                                                                                                                                              0
                                                                                                                                                                                                              fij
                                                                                                                                                                  ~



                                                                                            2500                '610         1510          1510



                                                                                       REAR VIEW                                    LEFT VIEW                                        FRONTVIEW


                             GENERAL                                                                       TECHNICAL                                                             WEAPON SYSTEM

                             Configuration                            6x6                                  Engine                          Diesel Engine lnline                    Smoke Grenade Dischargers        : cal. 66 mm; ( 3 right, 3 left)
                             Crew                                     2 + 5 person                                                         6 Cylinder 320 HP / 235 kW,             Turret
                             Dimension (LxWxH) mm                     ± (6,000 X 2,500 X 2,370) (hull)                                     Turbo Charger Inter Cooler,                 - Elevation                  : -10· s.d +45·
                                                                      ± (6,000 x 2,500 x 2,670) (copula)                                   Water Cooler, EUR0-3                        - Rotation                   : 360'
                             Wheel Base                               1,510mm                              Transmission                    Automatic ZF 6HP502S;                       - Operation                  : Manually
                             Empty Weight                             ± 12,500 kg                                                          6 forward / 1 reverse
                             Combat Weight                            ± 14,500 kg                          Engine Cooling System           Hydrolic Drive Cooling Fan
                             Power to Weight Ratio                    2 20 Hp / ton
                                                                                                                                                                                 STANDARD EQUIPMENTS
                             Ground Clearence                         ± 400 mm (under axle)                Body                            Monocoque,
                                                                      45• 145·                             Body Protection                 Armoured Steel                        6 ton Electrical Winch, Pioneer Set, Fire Extinguisher,Air Conditioning &




Ghanem_Sentencing_00000506
                             Angle of Approach/Departure
                                                                                                                                           Armoured Glass                        Heater, Toolkit Driver, CCTV, Combat Lamp, BlackoutLamp, Hom, Map
                                                                                                                                                                                 Lamp, Towing Hook, Camuflage Net, Hydraulic Rear Rampdoor
                             PERFORMANCE                                                                   Suspension                       Independent Modular with             System
                                                                                                                                            Torsion Bar
                             Max. Speed (On road)                     ± 80 km/h                            Steering System                  Mechanical Hydraulic Power           COMMAND EQUIPMENTS
                                                                                                                                            Steenng, 2 axle, front & middle
                                           (Off road)                 ± 40 km/h
                             Max. Gradient                            60 % (31 ')                          Wheel & Tyre                   : 1400- R20 Runflat Insert
                                                                                                                                                                                 Map Table; Command Seat; Filling Cabinet; Map Lamp; Soft Board;
                             Max. Side Slope                          30 % (17')                           Brake System                   : Hydropneurnatic Control Disc Brake
                                                                                                                                                                                 Generator; Shelter Tent
                                                                                                                                            All wheel
                             Fording Depth                            1m
                             Vertical Obstacle                        0.40 m
                                                                                                           Electrical;    (Battery)       : 2x12V - 100Amp                       OPTIONAL FEATURES
                             Trench                                   ± 0.75m
                                                                                                                          (Alternator)    : 24V / 100 Amp
                             Turning Radius                           :s;; 10m
                             Fuel Tank                                ± 200 L                                                                                                    Communication (AM; FM Radio and Intercom Set; 2 x 12V - 100 Amp
                             Maximum Range                            ± 600 km                                                                                                   battery); GPS;JWG; Fire Supressiop System; Add-on Ceramic
                                                                                                                                                                                 Armoured; Armament (cal. 7.62 mm or cal. 12.7 mm or AGL cal. 40
                                                                                                                                                                                 mm)
                             (Data subje,t to change withoutnotlce}
                                                                                                                                                                                                                                                             Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 12 of 146 Page ID #:5926




                                           00081847                                                                                                                                                         Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 13 of 146 Page ID #:5927



                                                                               PT PINDAD (PERSERO)
                                                          JI. Jend Gato! Subroto No 517 Bandung 40284 Indonesia
                                          Phone : (62-22) 7306655, 7305092 Facsimile: (62-22) 7304095,7301222
                                                                                 E-mail : mililary@pindad.com;

       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm BALL
       Synonym: 7.62x51 mm NATO ; 0.308 Winchester

         Pindad Code             MU2-TJ
       NSN :1305-45-000-1804 00062




         TECHNICAL DATA

         1.    USE :
              All weapons calibre 7.62x51 mm Chambered to NATO standard. SP1, G3,
              M14, BM59, FN MAG, L4 , MG3, M60 machine guns and so on in similar
              calibre.
         2.    CARTRIDGE                                                                         ¢ 7,83
               • Weight                    : (24.10 g).
               • Rim Thickness             : 1.37 mm.
               • Extractor Diameter        : 10.39 mm.
         3.    BULLET
               • Length                    : 29.10 mm.
               • Weight                    : 9.45 g.(146grains)
               • Material
                       -Core               : Lead Antimony.
                       - Jacket            : Brass 90 (CuZn 10).
               • Type                      : Ball, Pointed boat tail, FMJ.
         4.    CASE
               • Length                    : 51.18 mm.
               • Material                  : Brass 72 (CuZn 28).                       ~ 10,16
               • Type                      : Rimless. Bottleneck and Centerfire.
         5.    PRIMER
               • Type                      : Non Corrosive, Non Mercuric.
         6.    PROPELLANT
               • Type                      : Smokeless powder.
         7.    CHARACTERISTIC
               • Average Velocity (V,0 ) _             : 837 m/s.
               • Average Gas Pressure (Pmax)          : Max 3,600 kg/cm'
               • Accuracy at 100 m                    : Max. 0 14 cm (ES) 10 rounds
         8.    PACKING.
               8. 1 PACK ING BY CARTON BOX.
               • 1 Carton Box          20       Rounds.
               • 1 PVC Bag           200        Rounds (10 Carton boxes).
               • 1 Plastic Box      1,200       Rounds (6 PVC bags )

               8.2 PACKING BY METAL LINK.
             • 1 Linked              100    Rounds.
             • 1 Carton box          100    Rounds (1 Linked).
             • 1 Bandoleer           100    rounds (1 Carton box).                                 120
             • 1 Metalic box         300    rounds (3 Bandoleer).
             • 1 Plastic Box     : 600       rounds
          (2 Metalic boxes in a Alluminium Foil bag).


                                                                                      Ammunition Products Catalogue   054
                                                                                                               2011


    00081848                                                                                     Ghanem_00000241


                                           Ghanem_Sentencing_00000507
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 14 of 146 Page ID #:5928



                                                                              PT PINDAD (PERSERO)
                                                       JI. Jend Gatot Subroto No 517 Bandung 40284 Indonesia
                                        Phone : (62-22) 7306655, 7305092 Facsimile : (62-22) 7304095,7301222
                                                                                  E-mail : mililary@pindad.rom;


       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm BLANK

         Pindad Code           MU2-H
       NSN :1305-45-000-1806 00062




         TECHNICAL DATA

        1. USE:
           For the automatic or semi automatic rifles calibre 7 .62 x 51 mm
           NATO standard with a blank firing device 0 5 mm.

        2. CARTRIDGE
            • Weight             : (12.95 g).
            • Rim Thickness         1.37 mm.
                                                                                     (2l 8,68max
            • Extractor Diameter : 10.39 mm.

        3. CASE
            • Material              : Brass 72 (CuZN 28).
            • Type                  : Rimless, Bottleneck and                        ¢ 10,16
                                      Centerfire.

        4. PRIMER
            • Type                  : Non Corrosive, Non                       Lt)
                                                                               rr,
                                      Mercuric.                                \D


        5. PROPELLANT
            • Type                  : Smokeless powder.
                                                                                      ....
                                                                                      Lt)


                                                                                      <t
        6. CHARACTERISTIC
            • Sound level           : Min. 90 dB.
                                     (5 m Distance from Muzzle).
            • Safety                : None of cartridges fired can pierce
                                      an approx 0.10 mm thick paper
                                      target at 5 m distance from muzzle.

        7. PACKING
           • 1 Rack            20 Rounds.                                                            ¢ 120
           • 1 Carton Box      20 Rounds ( 1 Rack).
           • 1 PVC Bag        200 Rounds ( 10 Carton boxes).
           • 1 Plastic Box    1,400 Rounds ( 7 PVC bags ).



                                                                                            Ammunition Products Catalogue   055
                                                                                                                     2011


    00081849                                                                                           Ghanem_00000241


                                         Ghanem_Sentencing_00000508
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 15 of 146 Page ID #:5929



                                                                                   PT PINDAD (PERSERO)
                                                          JI. Jend Gatot Subroto No 517 Bandung 40284 Indonesia
                                            Phone: (62-22) 7306655, 7305092 Facsimile: (62-22) 7304095,7301222
                                                                                     E-mail : military@pindad.com;

       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm TRACER

            Pindad Code            MU2-N
       NSN 1305-45-000-1805 00062




            TECHNICAL DATA
       1.   USE :
            All weapons calibre 7.62x51 mm Chambered to NATO standard, SP1 , G3, M14,
            BM59, FN MAG, L4, MG3, M60 machine guns and soon in similarcalibre.
       2.   CA RTRIDGE
            • Weight                   : (24.10 g).
            • Rim Thickness               1.37 mm.
            • Extractor Diameter       : 10.39 mm.
       3.   BU LLET                                                                                   !2)7,83
            • Length                   : 33.95 mm.
            • Weight                      9.15 g.(142 Grains)
            • Material
                  - Core               : Lead Antimony+Tracer composition.
                  - Jacket             : Brass 90 (CuZn 10).
            • Type                     : Flat Base Spitzer, FMJ.
       4.   CASE
            • Length                   : 51 .18 mm.
            • Material                 : Brass 72 (CuZN 28).
            • Type                     : Rimless, Bottleneck and Centertire.
       5.   PR IMER
            • Type                     : Non Corrosive, Non Mercuric.                       010,16
       6.   PROPELLANT
            • Type                     : Smokeless powder.
       7.   CHARACT ERI STIC
            • Average Velocity (V10)             837 mis.
            •   Average Gas pressure(Pmax)   :   Max. 3,300 kg/cm' .
            •   Individual Gas Pressure      :   Max. 3,600 kg/cm'.
            •   Accuracy at 100 m            :   Max. 15 Cm (ES) 10 rounds.
            •   Tracer Performance           :   Full Brightness 137 m to 777 m.
       B.   PACKIN G.
            8.1 PACKING BY CARTON BOX.
            • 1 Carton Box           20               Rounds.
            • 1 PVC Bag             200               Rounds (10 Carton boxes).
            • 1 Plastic Box       1.200               Rounds (6 PVC bags)

            8.2 PACKING WITH MU2-TJ BY METAL LINK.
            • 1 Linked (4B+1T)   100 Rounds (80Ball+20Tracer).
            • 1 Carton box       100 Rounds (1 Linked).                                                 12 0
            • 1 Bandoleer        100 Rounds (1 karton box).
            • 1 Metalic box      300 Rounds (3 Bandoleer).
            • 1 Plastic Box    : 600 Rounds (2 Metalic boxes ).



                                                                                        Ammunition Products Catalogue   056
                                                                                                                 2011


    00081850                                                                                         Ghanem_00000241


                                             Ghanem_Sentencing_00000509
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 16 of 146 Page ID #:5930



                                                                              PT PINDAD (PERSERO)
                                                     JI. Jend Gatot Subroto No 517 Bandung 40284 Indonesia
                                       Phone: (62-22) 7306655, 7305092 Facsimile : (62-22) 7304095,7301222
                                                                                E-mail : military@pindad.com;


       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm SNIPER
       Synonym: 7.62x51 mm NATO; 0.308 Winchester

         Pindad Code MU2-TJS
       NSN :1305-45-000-1823 0006Z




             TECHNICAL DATA
        1. USE :
           The weapons calibre 7.62x51 mm notably sniper and others in similar
           calibre with 12" twist length.

        2.   CARTRIDGE
             • Weight               : (23.86 g).
             • Rim Thickness            1.37 mm.                                               (I) 7,83
             • Extractor Diameter   : 10.39 mm.

        3.   BULLET
             • Length               : 31.95 mm.
             • Weight               : 10.88 g(168grains).
             • Material
                  -Core             : Lead Antimony.
                  - J acket         : Brass 90 (CuZn 10).
             • Type                 : Jacketed Hollow Point Boal Tail (HPBT).

        4.   CASE                                                                  iZl 10,16
             • Length               : 51.18 m m.
             • Material             : Brass 72 (CuZN 28).
             • Type                 : Rimless, Bottleneck and Centerfire.

        5.   PRIMER. Type           : Berdan , Non Corrosive, Non Mercuric.

        6.   PROPELLANT, Type           Smokeless powder.

        7.    CHARACTERISTIC
             • Average Velocity (V ,,)                   760 mi s.
             • Average Gas Pressure (P max)        Max.3,300 kg/cm'.
             • Individ ual Gas Pressure            Max.3,600 kg/cm'.
             • Accuracy a t 600 m              :   :s;. 0 15 Cm.
        8. PACKING                                                                               12 O
             • 1 Rack           20 rounds.
             • 1 Carton Box     20 rounds ( 1 Rack).
             • 1 PVC Bag       200 rounds ( 1O Carton boxes).
             • 1 Plastic Box   800 rounds (4 PVC Bags ).



                                                                                   Ammunition Products Catalogue   057
                                                                                                            2011


    00081851                                                                                    Ghanem_00000241


                                        Ghanem_Sentencing_00000510
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 17 of 146 Page ID #:5931




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT          623

                                               DATE                               IDEN.

                                               DATE                               EVID.

                                               BY
                                                             DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000511
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 18 of 146 Page ID #:5932


   From:                              Rami Ghanem <ram ithe@gmail.com>
   Sent:                              Thursday, May 7, 2015 1:40 AM
   To:                                omaraz.eez <omarazeez@Iive.com>
   Subject:                           7.62x5 Lammunition
   Attach:                            054 MU2-TJ.jpg; 055 MU2-H.j pg; 056 l\ifU2-N.j pg; 057 MU2-TJS.jpg




   Omar, please see attached file for deferent models of the 7.62x51 ammunition , please send it
   to Mr. Wael's guys and let them study it and see which one fits the requirements for the
   Egyptian army.

   Thanks




   6"6urq 61 ~ - {6nJJ
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 568562'1
   Fax: 962 6 5685625
   r...amithe@ gmail.co~- or ra111i@caiavauame.com
   US Telephone: 772 675-4363                                Skype Address: caravaname

    The information <onbined In lhis rness,ge is for the lnterdedaddressee o nly a rd miy contain co nfidential and/or privihged informatio n. If you a re not t he Intended address~, this .-.essige will setf destn..ct so notrfy t~e se,der, do
    not copyordlstributt this message :>rdlsd~e ltscon:tnt, to 1nvol'lt. Anyvlew,or opinions e:xpressed ln thls message- art: those of th~author and 1o not nteemrltvreprett:nt those of CNE o, of any of its usooated oom~ 1~s. No
    re:lionoc maybe: p aoc:4 on th I$ -nc,:;;a,c wlth>ut 'Hritt <:n confirmat b n fr:,rn an 01.tho1li:cd rcp~ktlt.ilti,"C oft he <:<>mpa ny.




                                       Life is short .. So love your life .. Be happy .. And Keep smi ling .. and


                                                                                                   Before you speak »Listen
                                                                                                   Before you write »Think
                                                                                                   Before you spend »Earn
                                                                                                  Before you pray »Forgive
                                                                                                    Before you hurt >>Feel
                                                                                                    Before you hate »Love
                                                                                                     Before you quit >>Try
                                                                                                     Before you die >>Live

                                                                                                                      That's Life .. .




00081826.pdf                                                                                                                                                                                                    Ghanem 00000241
                                                                                              Ghanem_Sentencing_00000512
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 19 of 146 Page ID #:5933




       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm BALL
       Synonym: 7.62x51 mm NATO ; 0.308 Winchester

         Pindad Code               MU2-TJ
       NSN :1305-45-000-1804 00062




         TECHNICAL DATA

         L   US E :
            All weapons calibre 7.62x51 mm Chambered to NATO standard. SP1 . G3,
            M14, BM59, FN MAG, L4 , MG3, M60 machine guns and so on in similar
            calibre.
         2. CARTRIDGE                                                                            (ll 7,83
             • Weight                  : (24.10 g).
             • Rim Thickness           : 1.37 mm.
             • Extractor Diameter      : 10.39 mm.
         3.     BULLET
               • Length                    : 29.10 mm.
               • Weight                    : 9.45 g.(146grains)
               • Material
                     -Core                 : Lead Antimony.
                     - Jacket              : Brass 90 (CuZn 10).
               • Type                      : Ball, Pointed boat tail, FMJ.
         4.    CASE
               • Length                    : 51.18 mm.
               • Material                  : Brass 72 (CuZn 28).                      ~ 10,16
               • Type                      : Rimless. Bottleneck and Centerfire.
         5.    PRIMER
               • Type                      : Non Corrosive, Non Mercuric.
         6.    PROPELLANT
               • Type                      : Smokeless powder.
         7.    CHARACTERISTIC
               • Average Velocity (V,0 ) _            : 837 m/s.
               • Average Gas Pressure (Pmax)          : Max 3,600 kg/cm'
               • Accuracy at 100 m                    : Max. 0 14 cm (ES) 10 rounds
         8.    PACKING.
               8. 1 PACK ING BY CARTON BOX.
               • 1 Carton Box          20       Rounds.
               • 1 PVC Bag           200        Rounds (10 Carton boxes).
               • 1 Plastic Box     1,200        Rounds (6 PVC bags)

                8.2 PACKING BY METAL LINK.
                • 1 Linked              100    Rounds.
                • 1 Carton box          100    Rounds (1 Linked).
                • 1 Bandoleer           100    rounds (1 Carton box).                              12 0
                • 1 Metalic box         300    rounds (3 Bandoleer).
                • 1 Plastic Box     : 600       rounds
             (2 Metalic boxes in a Alluminium Foil bag).


                                                                                      Ammunition Products Catalogue   054
                                                                                                               2011


    00081827                                                                                     Ghanem_00000241


                                             Ghanem_Sentencing_00000513
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 20 of 146 Page ID #:5934




       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm BLANK

         Pindad Code           MU2-H
       NSN :1305-45-000-1806 00062




         TECHNICAL DATA

        1. USE :
           For the automatic or semi automatic rifles calibre 7.62 x 51 mm
           NATO standard with a blank firing device 0 5 mm.

        2. CARTRIDGE
            • Weight                : (12.95 g).
            • Rim Thickness            1.37 mm.
                                                                                   (2l 8,68max
            • Extractor Diameter    : 10.39 mm.

        3. CASE
            • Material              : Brass 72 (CuZN 28).
            • Type                  : Rimless, Bottleneck and                      ¢ 10,16
                                      Centerfire.

        4. PRIMER
            • Type                  : Non Corrosive, Non                     Lf)


                                      Mercuric.                              ""
                                                                             \D


        5. PROPELLANT
            • Type                  : Smokeless powder.
                                                                                    ....
                                                                                    Lf)


                                                                                    <t
        6. CHARACTERISTIC
            • Sound level           : Min. 90 dB.
                                     (5 m Distance from Muzzle).
            • Safety                : None of cartridges fired can pierce
                                      an approx 0.10 mm thick paper
                                      target at 5 m distance from muzzle.

        7. PACKING
           • 1 Rack           20 Rounds.                                                           ¢120
           • 1 Carton Box     20 Rounds ( 1 Rack).
           • 1 PVC Bag       200 Rounds { 10 Carton boxes).
           • 1 Plastic Box   1,400 Rounds ( 7 PVC bags ).



                                                                                          Ammunition Products Catalogue   055
                                                                                                                  2011


    00081828                                                                                         Ghanem_00000241


                                        Ghanem_Sentencing_00000514
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 21 of 146 Page ID #:5935




       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm TRACER

            Pindad Code            MU2-N
       NSN 1305-45-000-1805 00062




            TECHNICAL DATA
       1.   USE :
            All weapons calibre 7.62x51 mm Chambered to NATO standard, SP1 , G3, M14,
            BM59, FN MAG, L4, MG3, M60 machine guns and soon in similar calibre.
       2.   CA RTR IDG E
            • Weight                   : (24.10 g).
            • Rim Thickness               1.37 mm.
            • Extractor Diameter       : 10.39 mm.
       3.   BULLET                                                                                11,)7,83
            • Length                   : 33.95 mm.
            • Weight                      9.15 g.(142 Grains)
            • Material
                  - Core               : Lead Antimony+Tracer composition.
                  - Jacket               Brass 90 (Cu Zn 10).
            • Type                     : Flat Base Spitzer, FMJ.
       4.   CA SE
            • Length                   : 51 .18 mm.
            • Material                 : Brass 72 (CuZN 28).
            • Type                     : Rimless, Bottleneck and centertire.
       5.   PR IMER
            • Type                     : Non Corrosive, Non Mercuric.                   010,16
       6.   PRO PELLANT
            • Type                     : Smokeless powder.
       7.   C HARACT E RI STIC
            • Average Velocity (V10)              837 mis.
            •   Average Gas pressure(Pmax)   :   Max. 3,300 kg/cm' .
            •   Individual Gas Pressure      :   Max. 3,600 kg/cm'.
            •   Accuracy at 100 m            :   Max. 15 Cm (ES) 10 rounds.
            •   Tracer Performance           :   Full Brightness 137 m to 777 m.
       B.   PACKIN G .
            8.1 PACKING BY CARTON BOX.
            • 1 Carton Box           20               Rounds.
            • 1 PVC Bag             200               Rounds (10 Carton boxes).
            • 1 Plastic Box       1,200               Rounds (6 PVC bags)

            8.2 PACKING WITH MU2-TJ       BY METAL LINK.
            • 1 Linked (4B+1T)   100      Rounds (80Ball+20Tracer).
            • 1 Carton box       100      Rounds (1 Linked).                                        12 0
            • 1 Bandoleer        100      Rounds (1 karton box).
            • 1 Metalic box      300      Rounds (3 Bandoleer).
            • 1 Plastic Box    : 600       Rounds (2 Metalic boxes ).



                                                                                    Ammunition Products Catalogue   056
                                                                                                             2011


    00081829                                                                                     Ghanem_00000241


                                             Ghanem_Sentencing_00000515
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 22 of 146 Page ID #:5936




       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm SNIPER
       Synonym: 7.62x51 mm NATO; 0.308 W inchester

         Pindad Code MU2-TJS
       NSN :1305-45-000-1823 0006Z




             TECHNICAL DATA
        1. USE :
           The weapons calibre 7.62x51 mm notably sniper and others in similar
           calibre with 12" twist length.

        2.   CARTRIDGE
             • Weight                : (23.86 g).
             • Rim Thickness            1.37 mm.                                             ¢ 7,83
             • Extractor Diameter    : 10.39 mm.

        3.   BULLET
             • Length                : 31.95 mm.
             • Weight                : 10.88 g (168grains).
             • Material
                  -Core              : Lead Antimony.
                  - Jacket           : Brass 90 (CuZn 10).
             • Type                  : Jacketed Hollow Point Boal Tail (HPBT).

        4.   CASE                                                                11) 10,16
             • Length               : 51.18 mm.
             • Material             : Brass 72 (CuZN 28).
             • Type                 : Rimless, Bottleneck and Centerfire.

        5.   PRIMER, Type           : Berdan , Non Corrosive, Non Mercuric.

        6.   PROPELLANT, Type           Smokeless powder.

        7.   CHARACTERISTIC
             • Average Velocity (V ,,)                 760 mis.
             • Average Gas Pressure (P max)      Max.3,300 kg/cm'.
             • Individual Gas Pressure           Max.3,600 kg/cm'.
             • Accuracy a t 600 m              : ::;. 0 15 Cm.

        8. PACKING                                                                            12 O
           • 1 Rack           20    rounds.
           • 1 Carton Box     20    rounds ( 1 Rack).
           • 1 PVC Bag       200    rounds ( 1O Carton boxes).
           • 1 Plastic Box   800    rounds (4 PVC Bags ).



                                                                                 Ammunition Products Catalogue   057
                                                                                                          2011


    00081830                                                                                  Ghanem_00000241


                                         Ghanem_Sentencing_00000516
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 23 of 146 Page ID #:5937




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            624

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000517
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 24 of 146 Page ID #:5938


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Saturday, May 9, 2015 4:19 AM
   To:                            CARE TRAKSENERGY LTD <gd@caretransenergy .com>
   Subject:                       FW: 1300 k ammunition
   Attach:                        11 001.jpg; 12 001.jpg




   Goran, attached 2 files for the requirements of the Egyptian Armey for 7.62
   x 51 mm Linked QTY 1,400,000.

   Regards




   G«eNIIJI ~ f l ~ - /'68}
   11 Aflaton Street. lsmailia Square. 5th floor.

   Heliopolis. Cairo. Egypt.

   Office : +20224157990

   lternational Mobile #: +37282432246
   Telephone# +201127999552/Viber, WhatsApp/MyChat

   US Telephone:+ 1 772 675-4363
   ramithe@gmail.com.
   Skype Address: £~.r~~-~!).~m.~

    The l.nformation contained i'I th s message is for the inteided addressee only and may contai n confident~ and/or prl\;leged information. If you are not the intended acdres.see. this messate w II self destruct so
    notify the sender; do not copy or diStrlt>ute this mes.s~ge or d.sclose its co,terts to anvont. Any views or opinions expresse-1 1n this message are those of ttie author anaoo not nece;sar ly reprei-ent tho;e 01 CNE or
    of any d its associated companies.. No reliance may be p laced on this. messac• without wntter confirn-atK)('I from an autho·ized represtnta:ive of the company.




00081448.pdf                                                                                                                                                                                  Ghanem 00000241
                                                                               Ghanem_Sentencing_00000518
           Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 25 of 146 Page ID #:5939




                                                           SECTION 1
                                                       GENERAL CONDITION$

            1 :1   Obie~t~ This request for quot~tion (RFQj is to provide the Government,cf
                   EGYPT (GOE1 with Cartridge 7,62x5imm !inked$[(4} BaU M8U ~ {1') Tr.ac0r M62]
                   or equiva!ent wm1 link M1i fii:,~.d-.from M240 .machine gun.
            1.2    Generar Conditions: ,..,...,.:-c· .-· ·           · .. ... ·,.... .
                   1:~1 The offered an11Yltiniticm rnust be in C('.lnformit.v -..vrth spaeitkatkms
                         ln section··i.                                        •       ''·~.'.,,
                   1.2.2 The           gffered       ammun!Uons   and   an   its   cornpone~ts                     should     be
                         mat1,ut¥ieture~ acc¢irding t~t th.e mJm~.ry standards.        ·......,,
            1.3    The guofation sJ10uld inch.J.d~.thc foHowincp                                 .
                   1.3.1 ~uU toctmicaL and tacti~al S"J,..';CificaUon of the offered ammunitions.
                   1.3.2/ Year of pro~uction of the offered ammunition.                                            · ..
                   1.3.3 Time of delivery.    ·             .                                  ·..           .,·,.··
                   1.3{4 Con1plete·acceptance tests procedures. and criteria of pass: rstes{ and                              <>
                       /   reject (according to the military standard) for the requested ammunition.
                   1/3.5 Relevant experience anct skms of the company.                               ·:: ·
                   1.3.6 Catalogs'· & CD's for at! of the company's products for farther cooperation
                  ,      · (optional).                   .                                              ·,
            i.4 'Mechanicaf cond!tlons;                                                                    ·
                ( [4:1 The ottered amrnunitlons should wtthstand an tests accord11j·g to
                i          miLitary standards.
                ; 1.4.2 The bidder rnust be the rnanufacturer of the r~quested 'ammunition ..
                 i:1,4.3 The year of proctuctton of the ammunition and its COrfiponent shm.Hd be
                  ·        new and manufactured In the year of ~ignfng the contract.                    .'.
                   ·1.4.4 The quotation should be submitted fn original ~nd three copies in
                     i     English· t~nguage anrl should be valid for at least (6) months aftor closing
                      \    date.                      .         ·                  ·'              f:
                   1-°4r5 The delivery should be within (12) inonths after signlng the contr:ad.
                    1.4W Closing date is : ., . i I 2015                      .·',          ,. ":
            1.5 S2_gntrac~j,ng articles: ,~                               ' .:            / <                 )~!>
                   1.5.1 D.eHvecc the .Bupplier. undertakes tp supply F<:;A                                  .,·              ··
                   1.5.2 P~r.iod of gua'tantee: tbe. supplier ·g uarantees the offered.,:3,ffirm. mition for
                               '(,,I             ~                •                            ,..,.. ....

                         period..of (24) months after tts arrival and final acceptar1c~.
                   1.5.3 tnspection:                                                 ..,...,::<-·
                         1.6.3.1 Tli'e-..tspection & fasting of the ammunit.lori- and its components
                                 are ac·cor;,pl ng to the miHtary stand;r.d including static tests and
                                 firing {safety· ~~.~.ovJr.onmeJ1.t.~L.- perfhrmance -.... etc) witnessed by
                                 Egyptian representaHv e~, tr: the supplier's. country and GOE is
                                 responsible for the air tic.kets and accommodation for the
                                  inspectors.
                         1.5.3.2 The suppiier shaU inspect on his own responsib!Hty and expenses
:   :                           · the contracted items.
                   1,5.4 Taxes and dutl~: an due chargt:s at the s~tler country wm be done hy
                         the seHer & in"country charges wm be done by the buyers.
                   1.5.5 Payments=according to contracting terms.




                                                                                                                                     ,.
        00081449.pdf                                                                                                      Ghanem_00000241
                                                        Ghanem_Sentencing_00000519
                                     ---
   Case 2:15-cr-00704-SJO Document 431-7   - -05/13/19
                                         Filed -- ·--   -··-···-·············-·······-..-···
                                                       Page     26 of 146 Page               ·· ------
                                                                                                  ID #:5940

                                                                                                                                            ...........
                                                                                                                                                         ..   \;




                                                             SECTlON ~
                                               Technical SpeclttgJ:l_!Jons For Quotation

    2.1 ~CQ.Qe: Tllis request for quotation (RFQ} is to provide the Government of
               EGYPT (GOE} v..:ith Cartridge 7.G2x51 mm Hnke<l; [{4} Ball M30 +
               {1} Tracer MG2] or eqµ,h,alent with ilnk.riJ'.n~ fired from M240 machlne gun
                                                        "Ii"" .        •                • ....·~·

    2.2 The guotaUon must inth.H:fe the fo_U.QYtHm:             ···-···-,·..,.
               2.2.1 Technic~J,dat; of the ammunition and its compon~-i~·ts,{~rawing wW1 main
                     dimensi~ns) weight of projectHe and its eornpon;fits,, primer and
                     ppft~Hant ·; producti0i~ ·y~ar~. u~ag~ llmifations, sheH···..H_f~, packing
                                  ,,                                                                .                          '.

                              , specifications! point .o f origin .....etc).                              .                        ',.
                             ~                                                                                                          ~                           ..
               2,?1·2 Complete ballistic _d at~ {muzzle velocity1 maximum and mean pr~~sure/~i
                        ··       normal and hfgh temperature~ standard deviation· 6f thH ve!o~1W and
                .r    pressut"e; tracer Hme, dispersicm, maximum n:mge, .... etc}.      '
                I

               ;2.2,3 A copy of the acceptartt~e t~sts according to- Military Standard us',ed to
           i                     test ihe gornponents and the cornpl~te ammunition.
           !                             ;-                                                                   .   .
           ). 2.2.4 Manuals for ammunition's long term storage requirements, maintenance
           .<                                                                                                             '                         1·


                                 and repair.
    2.3        The Quantities..&.Spagfi_fation of .the Reguf~ed Items
                                                                                                         ,•
                    !                                                           .                        •.                                     •   ~~

   fcLiN=[--~- :' · ·· · · .                                      ·. ·' !Tei., · · ·. · ·                ·· ·TCiuANTITY !
   1L.......-~~-I            ~f;.a'r t.ii~ge 7.62•.51 l,llltl
                              ~-r"•, e-_g_mvalent with
                                                                  linked, [(4) B~II MSO + (1)],;,C8i 11/162] t .i\4c-oooo .
                                                       Hnk rra13 fired .frQ!!! M~40        machme gun.                             ,:               _              J::' ....'
   I                                  .             .                            . :··-··-:·:··· •                            t"                                     ... •
   I - The Reqtte~ted ammtipition js Fired Erp~ 1~240 m'acnine gun.                                                   ,.<!
   ! - Nominal v~lb ·~rty o.f projectHe: 838 m/s~c at 23.?m from muzzle. / .:'~-
   1-
   i
       Nominal chamt>'er...e_ressure $ 3515 kgfcm\
                             '
                                                                            ••/·tY ·
                                                                                                        ~p


   i - Nominal cartridge iengtf).;.]1,imm                     _...,....:.-·
   : - The requested quantity wi11ft~·detem1ined-durl11tffl;1knciai negot!ations.
   ; .- Include in the proposal (if avilable) for the same machine gun and the same
          quantity a propos1 including the required above specifications for the types:
          - Cartrkfge 7.62x51 mm Hnkedr {4} AP(1) + AP~T with link M13, ··
          - Cartridge 7.62x5i mm linked, (4) API{i) + AP!-T with Hnk M13.
                                                                                                                                         _j'                                 1·




  · ~Jaloges of_your propudctkm for the ammi.u~Jtior~..:.---- --------···-- ·------;::::;======-.
                                                                                                                      r·
                                                                                                                      !
                                                                                                                      -·      ____ CopyNo.7
                                                                                                                                        .._....,,..




00081450.pdf                                                                                                                                  Ghanem 00000241
                                                          Ghanem_Sentencing_00000520
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 27 of 146 Page ID #:5941




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        625

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000521
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 28 of 146 Page ID #:5942


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Monday, May 11, 2015 2:37 A}.,[
   To:         mi litary@ptndad.com
   Subject:    FW : new B usiness for Egypt
   Attach:     054 MU2-TJ.jpg; 056 MU2-N.jpg; Power of attorney.docx




   Dear Mrs. Meny Mulyany,

   Thank you so much for your email , we did checked with the customer and
   they requested the quotation for the attached items, and the process for the
   quotation as follow:

      • You submit the offer in the name of the customer
      • The mean offer have to be for MU2-N and 2nd alternative one for MU
        2-TJ
      • You add for our company 0/o15 commission
      • Over all offer have to be for %50 of your factory offer
      • As soon as our technical offer is approved then our company as you
        representative for this offer will be called for negotiation and then we
        will go down %35 on the prices ...... normal procedure in Egyptian
        military procurements.
      • Offer va lidity for 90-120 days
      • You prepare a power of attorney for the offer to our company (see
        attached sample)
      • You send us by email all techn ica l offer, financial offer, factory
        broachers,
      • You send original offer by DHL to the following address:

   Ministry of Defense
   Military Intelligence Department
   Military Attache Branch
   Cairo - Arab Republic of Egypt

   You send me a copy of DHL we send it to the customer for farther follow up.

   I hope the above information re very clear for us to move forward .

   Thanking you in advance.



00081262.pdf                                                           Ghanem 00000241
                                  Ghanem_Sentencing_00000522
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 29 of 146 Page ID #:5943



Best Regards




<iriewq ~•                           .Be~- /ti'l'E/
11 Aflaton Street. lsmailia Square. 5th floor.

Heliopolis. Cairo . Egypt.

Office : +20224157990

ltern ational M obile #: +372824 32246
Telephone# +201127999552/Vibe r, W hatsApp/M yChat

US Telephone: + 1 772 675-4363
ramitbe@gmail.com..
Skype Address: caravaname

 The informttion contoincd i, th ., m~nocc b for thcintc'lded oddrc»cc onlyond moy Q>ntoin c;onfidcntkll ond/or pri'lifcc«t informoticm, tf yov ore not the intended •~dre»cc, thb mcno,c w II .s.df dutrud )Q
 notifv the sender; do not coov or distribute this Message or dsdose lts co1terts to anvont. Anv views or ool nlons exc:,res~ In this mess.age are those d the author and do not nece~sarlv repr~nt tho~ of ewe or
 of ~Yd its a$$0C1ated companies. No reliance may be placed on this me:$$a&t witholJ!: writter confirrration from an autho·ized representa~ive of the company.




From: PP Prodmil [mailto:military@pindad.com]
Sent : Thursday, May 7, 2015 9:38 AM
To: Rami Ghanem
Cc: Dadang Suganda; Neny Mulyany; Windu Paramarta; Diajeng Ratna Audia
Subject : Re: new Business for Egypt

Dear Mr. Rami Ghanem,

Thank you for the last conversation we had on the phone and the email as further confirmation .
We will follow up regarding the quotation that you asked. We will proceed your request soon.
But before we give our quoted price of those required ammunition, kindly confirm us whether the
specification we had met t he specification you need, as our specification attached.
Really looking forward for your confirmation.
Also, kindly ask you to send us your company profile as our reference.

Thank you and regards,
Neny Mu lyany (Mrs.)
Sa les Manager
Sales Division
Directorate of Defence and Security Products
PT. Pindad (Persero)

From: Rami ..Ghanem




                                                                                                                                                                                   Ghanem 00000241
                                                                         Ghanem_Sentencing_00000523
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 30 of 146 Page ID #:5944


Sent: Thursday, May 07, 2015 1:09 PM
To: _milita_ry@Qindad.co111
Subject: new Business for Egypt

Attention: Neny
International Military export
PT. Pindad (Persero)

Dear Sir/Mam,

In reference to my phone call to your office of today, I was informed to send an email to
your attention for our wish to work with your company for the supply of our customer
(Egyptian Armed Forces) your Ammunitions and also your 6X6 APC , for now please
see attached file for the RFQ of the 7.62x51 ammunition , quantity of 1,400,000.
Please advise if you can send an offer, based on your approval then I can send you the
process fo r submitting an offer for the customer directly.

Also can you send me your electronic catalogue which have your complete line of
products produces by your company.

Thanking you in advance.

Best Regards


lllllld fiMIIMJII

6116,wq ~ I # ~ -                                                   /ti'.l'.BJ
CompleK 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
lternational #: +37282432246



rarnithe@gmail.com
US Telephone: 772 675-4363                              Skype Address: caravanamc

 The information contained i"l th s m-:ssagc h for the intc'ldcd addressee only and may contain conftdcntiel and/orprl,ileg«t rnformation. tf you are not the intended acdres.scc, thb mosaic w II sdf destruct so
 notify the sender; do no1 copy or dislnbute tlus me..c;._~Jee or d scla.e its co1terts to .:tnvone. Any views o r opinions expressed in this me!IS.:tfP. ;uf! tha.e d the author .end do not nec:e;,sar ly repr~nt tho;,e of Cfl/F. or
 of any d its associated companies. No reliance may be placed on this message without writter confirrration from an autho·ized representa:ive of the company.




                        life is short .. So love your life .. Be happy .. And Keep smil ing .. and


                                                                                 Before you spea k >> Listen
                                                                                 Before you write »Think




                                                                                                                                                                                                     Ghanem 00000241
                                                                                Ghanem_Sentencing_00000524
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 31 of 146 Page ID #:5945


                             Before you spend »Earn
                            Before you pray »Forgive
                              Before you hurt »Feel
                             Before you hate »Love
                              Before you quit »Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                            Ghanem_Sentencing_00000525
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 32 of 146 Page ID #:5946



                                                                               PT PINDAD (PERSERO)
                                                          JI. Jend Gato! Subroto No 517 Bandung 40284 Indonesia
                                          Phone : (62-22) 7306655, 7305092 Facsimile: (62-22) 7304095,7301222
                                                                                 E-mail : mililary@pindad.com;

       7.62 x 51mm
       CARTRIDGE CALIBRE 7.62 x 51 mm BALL
       Synonym: 7.62x51 mm NATO ; 0.308 Winchester

         Pindad Code             MU2-TJ
       NSN :1305-45-000-1804 00062




         TECHNICAL DATA

         1.    USE :
              All weapons calibre 7.62x51 mm Chambered to NATO standard. SP1, G3,
              M14, BM59, FN MAG, L4 , MG3, M60 machine guns and so on in similar
              calibre.
         2.    CARTRIDGE                                                                         ¢ 7,83
               • Weight                    : (24.10 g).
               • Rim Thickness             : 1.37 mm.
               • Extractor Diameter        : 10.39 mm.
         3.    BULLET
               • Length                    : 29.10 mm.
               • Weight                    : 9.45 g.(146grains)
               • Material
                       -Core               : Lead Antimony.
                       - Jacket            : Brass 90 (CuZn 10).
               • Type                      : Ball, Pointed boat tail, FMJ.
         4.    CASE
               • Length                    : 51.18 mm.
               • Material                  : Brass 72 (CuZn 28).                       ~ 10,16
               • Type                      : Rimless. Bottleneck and Centerfire.
         5.    PRIMER
               • Type                      : Non Corrosive, Non Mercuric.
         6.    PROPELLANT
               • Type                      : Smokeless powder.
         7.    CHARACTERISTIC
               • Average Velocity (V,0 ) _             : 837 m/s.
               • Average Gas Pressure (Pmax)          : Max 3,600 kg/cm'
               • Accuracy at 100 m                    : Max. 0 14 cm (ES) 10 rounds
         8.    PACKING.
               8. 1 PACK ING BY CARTON BOX.
               • 1 Carton Box          20       Rounds.
               • 1 PVC Bag           200        Rounds (10 Carton boxes).
               • 1 Plastic Box      1,200       Rounds (6 PVC bags )

               8.2 PACKING BY METAL LINK.
             • 1 Linked              100    Rounds.
             • 1 Carton box          100    Rounds (1 Linked).
             • 1 Bandoleer           100    rounds (1 Carton box).                                 120
             • 1 Metalic box         300    rounds (3 Bandoleer).
             • 1 Plastic Box     : 600       rounds
          (2 Metalic boxes in a Alluminium Foil bag).


                                                                                      Ammunition Products Catalogue   054
                                                                                                               2011


    00081266                                                                                     Ghanem_00000241


                                           Ghanem_Sentencing_00000526
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 33 of 146 Page ID #:5947

                                                                           . . . . . · - - - ,. - - - - - · -- ,
                                                      JI. Jend Gatot Subroto No 517 Bandung 40284 Indonesia
                                        Phone: (62-22) 7306655, 7305092 Facsimile : (62-22) 7304095,7301222
                                                                                 E-mail : military@pindad.com;


    7.62 x 51mm
    CARTRIDGE CALIBRE 7.62 x 51        mm TRACER

         Pindad Code          MU2-N
    NSN 1305-45-000-1805 0006Z




         TECHNICAL DATA
    1.   USE:
         All weapons calibre 7.62x51 mm Chambered to NATO standard , SP1 , G3 , M14,
         BM59, FN MAG, L4 , MG3, M60 machine guns and soon in similar calibre.
    2.   CARTRIDGE
         • Weight                  : (24.10 g).
         • Rim Thickness           : 1.37 mm.
         • Extractor Diameter      : 10.39 mm.
    3.   BULLET                                                                                     ¢7,83
         • Length                  : 33.95 mm.
         • Weight                  : 9.15 g.(142 Grains)
         • Material
                - Core             : Lead Antimony+ Tracer composition.
                - Jacket           : Brass 90 (CuZn 10).
         • Type                    : Flat Base Spitzer, FMJ.
    4.   CASE
         • Length                  : 51.18 mm.
         • Material                : Brass 72 (CuZN 28).
         • Type                     : Rimless, Bottleneck and Centerfire.
    5.   PRIMER
         • Type                    : Non Corrosive, Non Mercuric.                        ¢ 10,16
    6.   PROPELLANT
         • Type                    : Smokeless powder.
    7.   CHARACTERISTIC
         • Average Velocity (V,0 ) _        837 m/s.
                                                              2
         • Average Gas pressure(Pmax) : Max. 3,300 kg/cm •
         • Individual Gas Pressure          Max. 3,600 kg/ cm 2 •
         • Accuracy at 100 m                Max. 15 Cm (ES) 10 rounds.
         • Tracer Performance             : Full Brightness 137 m to 777 m.
    8.   PACKING.
         8.1 PACKING BY CARTON BOX.
         • 1 Carton Box                  20      Rounds.
         • 1 PVC Bag                    200      Rounds (10 Carton boxes).
         • 1 Plastic Box              1,200      Rounds (6 PVC bags)

         8.2 PACKING WITH     MU2-TJ   BY METAL LINK.
         • 1 Linked (48+1T)   : 100    Rounds (80Ball+20Tracer).
         • 1 Carton box          100   Rounds (1 Linked).                                             12 0
         • 1 Bandoleer        : 100    Rounds (1 karton box).
         • 1 Metalic box      : 300    Rounds (3 Bandoleer).
         • 1 Plastic Box       : 600    Rounds (2 Metalic boxes ).




    00081267                                                                                  Ghanem_00000241


                                           Ghanem_Sentencing_00000527
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 34 of 146 Page ID #:5948




         To whom it my concern

         Reference#


         To:     Arab Republic of Egypt

                 Ministry of Defense

                 Armament Au thority

         Date:




                                          POWER OF ATTORNEY

         We, the undersigned XXXXXXXX. Located in XXXXXXXXX. Country
         XXXXXXX, represented by general manager
        xxxxxxxxxx
                                                AUTHORIZE
        Gateway to Egypt Company, Cairo, Egypt, represented By Mr. Omar Abdel
        Aziz Mostafa Zoheiry, to act on behalf of our company in territory of Egypt
        doing the Market research, submitting offers and negotiating, all for the
        purpose of promoting the business activities of XXXXXXXXXXXX, in Egypt.


         Power of attorney herewith is valid until 31 December 2015.




         Authorized Signature position
         Name & Signature & Stamp




00081268.pdf                                                              Ghanem 00000241
                                          Ghanem_Sentencing_00000528
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 35 of 146 Page ID #:5949




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        626

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000529
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 36 of 146 Page ID #:5950


   F rom:                         Wael Fareed <wael_fareed@yahoo.com>
   Sent:                          Monday, November 3, 2014 1:17 AM
   To:                            Rami Ghanem <ramithe@!:,'lTlail.com>; omarazeez <omarazeez@live.com>
   Subject:                       Re: Motor UTD-20



   Send me the quotation, we can submit it to AA and see if they are still interested in it , after
   that I 1l let you know to send a copy through the official channel.
               1




   Sincerely

   Wae l Fareed
   Military Truck Parts, Inc.
   Business Development Manager
   C~ iro Representative Office
   Addross: 56 Ramsis St. - Roxy
               Heliopolis - Cairo
               Egypt
   Tel.:       +202 24518318
   Fax :   +202 24540650
   Mobile: ..20 10019 1066




   On Sunday, November 2, 2014 12:08 PM, Rami Ghanem <ramithe@gmail.com> wrote:



   Dear Wael Baik,

   Please advise me on the next step for us to move with the Howitzers deal,
   the Serbian company are very interested in the project.

   Thanks & Regards


   RamiGhanem

   Gateway to Egypt. (GTE)
   Complex 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   Jordan Office
   Tel: 962 6 5685624 Ext.104
   Fax: 962 6 5685625 Mobile: 962 787 321 000
   .rn.m.itlJ.~@.gm~.i!.-.~9.m. or rnrn.i@~9.r.;,w~o.~me.. .9.9.ffl.
   US Tele hone: 772 675-4363                              Sk       e Address: caravaname
      The information conta,ned ,n this message is for the intended addressee only and may contain confidential and/or prvile~ed 1nformabon. If you are notthe intended addressee, t111s message will set
     destruct so notify the sender; do rot oopy or distribute th s message or disciose its conlents to anyone. Arrt vews or opinions expressed in this message a1e those of the author and do rot
     nC<lCco;,riJy ro,:,ccent thoco of CME« of ony of le ::,X,oci~ted e:>m)Xlnict:.. f..Jo relio.nco ~y be pl.,ocd on thic rneeca.gc v.tt:hovt v,,,rittcn confomo.tion from~ ovthonzcd ropreccnbtivc of tho com»ny



                   Life is short.. So love you r life .. Be happy.. And Keep smiling .. and

                                                                         Before you speak »Listen



00097442.pdf                                                                                                                                                                       Ghanem 0000024 1
                                                                           Ghanem_Sentencing_00000530
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 37 of 146 Page ID #:5951


                                      Before you write »Think
                                      Before you spend »Earn
                                     Before you pray »Forgive
                                       Before you hurt »Feel
                                       Before you hate »Love
                                        Before you quit »Try
                                        Before you die »Live

                                                That's Life ...




From: Wael Farid [mailto:wael_fareed@yahoo.com]
Sent: Saturday, November 1, 2014 7:06 PM
To: omarazeez
Cc: Omar Abdelaziz; ramithe@gmail.com
Su~ect: Re: Mo~rUTD~O

What's the year of production?

Sent from my iPhone

On Nov 1, 2014, at 5:45 PM , omarazeez <Q.IJH~f.§.?.~~g@J.(Y.~.,9.9.!1:i.> wrote:




      Sent from Samsung Mobile




      ------- Original message --------
      From : omar abd el aziz <omarazee:s@live.com>
      Date: 01/11/2014 16:49 (GMT+02:00)
      To: omar abd el aziz <omarazeez@live.com>,omaraziz@link.net
      Subject: FW: Motor UTD-20




      From: r.~m..itlJ.~@.9rn.~.lL9.QIT.l.
      To: omarazeez@ live.com
      Subject: FW: Motor UTD-20
      Date: Fri, 31 Oct 2014 09:25:23 +0200

      Omar,

      Please open the attachment, this motors for BMP-1 and BMP-2, all


                                                                                    Ghanem 0000024 1
                                       Ghanem_Sentencing_00000531
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 38 of 146 Page ID #:5952


    new from Russian army. with warranty 500 hours or 1 year.

    Our cost $17000 each

    Check with Kader factory and see how they will use it, some entity
    from Egypt are looking for such engine.

    Regards



    RamiGhanem
    Gateway to Egypt. (GTE)
    Complex 122, Building 16, Apartment 42
    Al Rehab City, Cai ro Egypt
    Telephone# 00201127999552
    Jordan Office
    Tel: 962 6 5685624 Ext.104
    Fax: 962 6 5685625 Mobile: 962 787 321 000
    ramithft@g_mail.corn or ramt@caravaname .com
    US Tele hone: 772 675-4363   Sk e Address: caravaname
      The 1nforrnation contained in this ,riessage is for the intended addressee only and ma) contain confidential a11d/cr privile~ed intorrne:tior. If you are not the lntende.:f addressee,
     this message will self destruct so notify tte sende1; do not copy or distribute this message or dsclose ds a,ntents to anyone. Any views or ooinions exi:,ressed ,n tl1is message
     are those of the author and do not neeessarilf representthose d CME or ol any of its asscciared companes. No reliance may be placed on this message without written
     c.;orii11n;1liun from an wthor~ed 1eµ1¢:ic:ml.c.itr.c:, ur u~ c;urn~ny



     Life is short.. So love your life .. Be happy.. And Keep smiling .. and
                                                             Before you speak »Listen
                                                              Before you write »Think
                                                              Before you spend »Earn
                                                             Before you pray »Forgive
                                                               Before you hurt »Feel
                                                               Before you hate »Love
                                                                Before you quit »Try
                                                                Before you die »Live

                                                                                That's Life ...



    <ATT00001>
    <???-20, ?.1.jpeg>
    <ATT00002>
    <???-20, ???? 2.jpeg>
    <???-20, ???? 3.jpeg>




                                                                                                                                                                         Ghanem 0000024 1
                                                                Ghanem_Sentencing_00000532
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 39 of 146 Page ID #:5953



   <ATT00003>
   <???-20, ???? 4.jpeg>
   <ATT00004>
   <???-20, ???? 5.jpeg>
   <ATT00005>
   <???-20. ???? 6.jpeg>




                                                                     Ghanem_00000241
                            Ghanem_Sentencing_00000533
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 40 of 146 Page ID #:5954




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            627

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000534
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 41 of 146 Page ID #:5955


   From:               omarazeez <omarazeez@li ve. com>
   Sent:               Sunday, November 2, 2014 5:23 AM
   To:                 Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:



   This is urgent request meaning the response should be within few days MoD needs the following:
   RBJ7
   107mm launchers
   BM21 launcher and ammo
   Mortars 81 82 60 120
   14.5mm twin gun with ammo
   Ammo 7.62x51
   Ammo 7.62x54
   23mm twin gun
   Any small arms
   From stock and the earliest delivery
   I need your quick response please


   Sent from Samsrn1g Mobile




00097738.pdf                                                                                 Ghanem 00000241
                                           Ghanem_Sentencing_00000535
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 42 of 146 Page ID #:5956




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT       628

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000536
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 43 of 146 Page ID #:5957


   From:            Stoyan Barzakov <sgbarzakov@gmail.com>
   Sent:            Wednesday, November 5, 2014 7:23 AM
   To:              Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:         Re: FW: 31°'9.J ~ :J.i.~
   Attach:          Egypt Offer_wepons_ammo_OS-1 1-2014 as sent.docx



   Dear Rami,

   please find attached the Egypt offer as per their instructions.

   Kind regards,

   Stoyan

   On Mon, Nov 3, 2014 at 9: 08 PM, Rami Ghanem <rnmit.h..~@gma.i.Lc.om.> wrote:

   , Attached the type of APC they are looking for, the company have 4
     types, they are looking for 50 of each.



     Regards




00097078.pdf                                                                       Ghanem 00000241
                                           Ghanem_Sentencing_00000537
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 44 of 146 Page ID #:5958




                             DEFOON S.A.
                   Cuba Ave., 34·1h Street, Building No. 34-20, Panama, Republic of Panama
                                        E-mail: defconvv@gmail.com

                  • Consulta ncy                               • Programming
                  • Train ing                                  • Trade

        To Whom It May Concern

         Dear Sirs,
         We are pleased to submit above offer for your kind
         consideration. The details are as under:

                                                                                             Unit Price
         No                  Description                     Condition         QTY           FCA/FOB
                                                                                               US$
          1    14,5 x 114 mm cartridge                       from stock      3000000               8.45
          2    23 mm Machine Gun Double BaITel               from stock           20         104,000.00
               23 mm Round                                   from stock      3000000              20.08
          3                                                     new                               52.00
          4    14,5 x 114 mm Machine Gun                     from stock           300         15 600.00
          5    60 mm M01iar Round                               new            10,000            128.07
          6    81 mm Mortar Round                               new            10.000            126.00
          7    82 mm Mo1tar Round                               new            10,000            127 .04
          8    120 mm 1vfortar Round                            new            10,000            305.05
          9    7,62 x 39 mm Machine Gun PIOv1                from stock           800          3 120.00
         10    RPG - 7 Launcher                              from stock          1000          2 340.00
         11    7,62 mm Assault Rifle AKM(S) - 47             from stock        15 000            374.40
         12    BM - 21 rocket system                         overhauled            20        182 000.00
         13    122 mm Round for BM 2 1                       from stock        10,000           ]404.00
                                                                new         ~
                                                                                        -
                                                                                                2197.00    -




         • Delivery Terms:
                         •           FCA(FOB) - IN COTERMS 2000;
                         •           Delivery - according co-ordinate schedule
         •  Payment:
                                     50 % - down payment.
                                     50 % - paid after receiving the Export License               and
        before shipping;




00097079.pdf                                                                                 Ghanem 00000241
                                     Ghanem_Sentencing_00000538
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 45 of 146 Page ID #:5959




      •     Validity of the offer: December 01, 2014

      For any further questions or clarifications please do not hesitate to contact us.

      We hope that our quotation will be to your complete satisfaction and we
      look forward to receiving your purchase order.

     Yours sincerely,
                     ;7
              I'")
          /'. I"     II   I
    J)!i.i/fltJA'y
     Commercial Representative




                                                                           Ghanem 00000241
                              Ghanem_Sentencing_00000539
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 46 of 146 Page ID #:5960




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            629

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000540
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 47 of 146 Page ID #:5961


   From:            Rami Ghanem <ramithe@gmail.com>
   Sent:            Wednesday, November 5, 2014 11:39 AM
   To:              moav <moav@Ol2.net.il>
   Subject:         FW: Egypt new requirements




   Sender,

   I received the following request from Egypt Anny:



   RBJ-7
   107mm launchers
   BM21 launcher and ammo
   Mortars 81 82 60 120
   14.5mm twin gun with ammo
   Ammo 7.62x51
   Ammo 7.62x54
   23mm twin gun
   Any small arms from stock and the earliest delivery

   They are looking for a very fast delivery from the stock only now
   new items are required, please read it and prices it also add to it
   whatever extra items you have available for sale, we must have a
   company in East Europe to make the offer for us.

   Regards



   till6&wq ~e ~ - /ti!T.B/
   Com pie>< 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552




00097068.pdf                                                               Ghanem 00000241
                                              Ghanem_Sentencing_00000541
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 48 of 146 Page ID #:5962


Jordan Office

Tel: 962 6 5685624 Exll04
Fax: 962 6 5685625 Mobile: 962 787 321 000
ramithe@gmail.com or rami1a)caravana111e.com
US Telephone: 772 675-4363                           Skype Address: ~-~f!lY.~9.?J!!~

 The information contained i1 th s me:ssage isfor the inte,ded addressee only and ma·, contain confidenti.al and/orpri\Uegcd information. tf you are not the intended acdres.see, this messate w II self destruct so
 notify the sender, do not copy o r distribute this me$$t&e or d,$CI05C its co,terts to anvone. Any views o r opi nions e.xpressd in this m e~ee are those Of the author and do not nece;sar ly repre;ent tho;.e 01 CWE or
 of 3ny d It~ o~fa~ eomp:tnle~. No reli:,noe rmy be pbced on t hle m~ce without writter eonfl'rno::tt k>tl from :sn :.utho•b:ed repreeento~lve of the eomp11ny.




                       life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                            Before you speak »Listen
                                                                             Before you write »Think
                                                                             Before you spend »Earn
                                                                            Before you pray »Forgive
                                                                              Before you hurt »Feel
                                                                              Before you hate »Love
                                                                               Before you quit >>Try
                                                                               Before you die >> Live

                                                                                              That's Life ...




                                                                                                                                                                                          Ghanem 00000241
                                                                            Ghanem_Sentencing_00000542
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 49 of 146 Page ID #:5963




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        630

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000543
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 50 of 146 Page ID #:5964


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Thursday, November 6, 2014 5:50 AM
   To:         omar abd el aziz <omarazeez@live.com>
   Subject:    Egypt Ofter_wepons_ammo_OS-1 l-201 4 as sent.docx
   Attach:     Egypt Offer_wepons_ammo_OS-11-2014 as sent.docx




00096880.pdf                                                           Ghanem 00000241
                                   Ghanem_Sentencing_00000544
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 51 of 146 Page ID #:5965




                             DEFOON S.A.
                   Cuba Ave., 34·1h Street, Building No. 34-20, Panama, Republic of Panama
                                        E-mail: defconvv@gmail.com

                  • Consulta ncy                               • Programming
                  • Train ing                                  • Trade

        To Whom It May Concern

         Dear Sirs,
         We are pleased to submit above offer for your kind
         consideration. The details are as under:

                                                                                             Unit Price
         No                  Description                     Condition         QTY           FCA/FOB
                                                                                               US$
          1    14,5 x 114 mm cartridge                       from stock      3000000               8.45
          2    23 mm Machine Gun Double BaITel               from stock           20         104,000.00
               23 mm Round                                   from stock      3000000              20.08
          3                                                     new                               52.00
          4    14,5 x 114 mm Machine Gun                     from stock           300         15 600.00
          5    60 mm M01iar Round                               new            10,000            128.07
          6    81 mm Mortar Round                               new            10.000            126.00
          7    82 mm Mo1tar Round                               new            10,000            127 .04
          8    120 mm 1vfortar Round                            new            10,000            305.05
          9    7,62 x 39 mm Machine Gun PIOv1                from stock           800          3 120.00
         10    RPG - 7 Launcher                              from stock          1000          2 340.00
         11    7,62 mm Assault Rifle AKM(S) - 47             from stock        15 000            374.40
         12    BM - 21 rocket system                         overhauled            20        182 000.00
         13    122 mm Round for BM 2 1                       from stock        10,000           ]404.00
                                                                new         ~
                                                                                        -
                                                                                                2197.00    -




         • Delivery Terms:
                         •           FCA(FOB) - IN COTERMS 2000;
                         •           Delivery - according co-ordinate schedule
         •  Payment:
                                     50 % - down payment.
                                     50 % - paid after receiving the Export License               and
        before shipping;




00096881.pdf                                                                                 Ghanem 00000241
                                     Ghanem_Sentencing_00000545
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 52 of 146 Page ID #:5966




      •     Validity of the offer: December 01, 2014

      For any further questions or clarifications please do not hesitate to contact us.

      We hope that our quotation will be to your complete satisfaction and we
      look forward to receiving your purchase order.

     Yours sincerely,
                     ;7
              I'")
          /'. I"     II   I
    J)!i.i/fltJA'y
     Commercial Representative




                                                                           Ghanem 00000241
                              Ghanem_Sentencing_00000546
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 53 of 146 Page ID #:5967




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            631

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000547
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 54 of 146 Page ID #:5968


   From:              omaraziz <omaraziz@link.net>
   Sent:              Sunday, November 9, 2014 6:20 AM
   To:                Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:           Fwd:
   Attach:            cover letter.docx




   Sent from Samm ng Mobile




   -------- Original message --------
   From: omar abd el aziz <omarazeez@live.com>
   Date: 08/ ll/201415:5 1 (GMT+02:00)
   To: omar abd cl aziz <omarazeez@ live.com>,omaraziz@linknet
   Subject:




00096557.pdf                                                           Ghanem 00000241
                                          Ghanem_Sentencing_00000548
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 55 of 146 Page ID #:5969




          To: Arab Republic of Egypt                                  Date: 8-11-2014

               Ministry of Defense

               Armament Authority

          Subj: Ready-to-ship equipment

          Please find altached our quotation and information on various weapons




          We hope to meet your requirements and please do not hesitate to contact us in



          case you need any more inquiries looking forward to your mutual agreement.




                                                                   Sincerely yours

                                                                   Omar Abdel Aziz

                                                                    Chairman

                                                                   Email : omaraze~live.com




00096558.pdf                                                                              Ghanem 00000241
                                       Ghanem_Sentencing_00000549
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 56 of 146 Page ID #:5970




                                                                           Unit Price

       No               Description                 Condition       QTY    FCA/FOB

                                                                              US$

          l             14,5 x 114 mm cartridge    from stock   3000000   8.45

       2      23 mm Machine Gun Double Barrel      from stock   20        104,000.00

                                  23 mm Round      from stock   3000000   20.08
       ....
       .)

                                                      new                 52.00

       4            14,5 x 114 mm Machine Gun      from stock   300       15 600.00

       5                  60 mm Mortar Round          new       10,000    128.07

       6                  81 mm Mortar Round          new       10.000    126.00

       7                  82 mm Mortar Round          new       10,000    127.04
      -8                 120 mm Mortar Round          new       10,000    305.05

       9        7,62 x 39 mm Machine Gun PKM       from stock   800       3 120.00

       10                      RPG - 7 Launcher    from stock   1000      2 340.00

       11      7,62 mm Assault Rifle AKM(S) - 47   from stock   15 000    374.40

       12                BM - 21 rocket system     overhauled   20        182 000.00

       13             122 mm Round for BM 21       from stock   10,000    1404.00

                                                      new                 2197 .00
                                                                -




                                                                             Ghanem 0000024 1
                               Ghanem_Sentencing_00000550
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 57 of 146 Page ID #:5971




      Foranyfurtherquestions orclarificationspleasedonothesitate tocontact us.



       Wehopethatourq uotationwill betoyou rcom pletesatisfactiona ndwelookfor
                                         ward toreceivingyourpurchaseorder.




                                                                            Ghanem 00000241
                              Ghanem_Sentencing_00000551
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 58 of 146 Page ID #:5972




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT       632

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000552
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 59 of 146 Page ID #:5973


   From:                  Rami Ghanem S4 <ramithe@gmail.com>
   Sent:                  Wednesday, November 12, 2014 4:23 AM
   To:                    Tomer Dragon <tomer@dragonacehk. com>
   Subject:               Egypt



   This is urgent request meaning the response should be within few days MoD needs the following:
   RBJ7
   107mm launchers
   BM21 launcher and ammo
   Mortars 81 82 60 120
   14.5mm twin gun with ammo
   Ammo 7.62x51
   Ammo 7.62x54
   23mm twin gun
   Any small arms
   From stock and the earliest delivery
   I need your quick response please


   Scnl from Samsung Mobile.




00096256.pdf                                                                                 Ghanem 00000241
                                            Ghanem_Sentencing_00000553
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 60 of 146 Page ID #:5974




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            633

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000554
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 61 of 146 Page ID #:5975


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Tuesday, N ovember 18, 2014 3:46 PM
   To:         omar abd el aziz <omarazeez@ live.com>
   Cc:         Wael Fareed <wael_fareed@ yahoo.com>
   Subject:    FW : COOPERATION




   THE READY STOCK NOW IN O"CR POSESSION IS :
   1. 122 .Ml\.1 GRAD BM 2 1 - 30 000 PCS.
       950 USD / PCS --ZERO PROFIT PRICE.
   2. AKM -                     10 000 PCS
        175 tJSD / PCS--ZERO PROFTTPRTCE.

   THE FULL UST l WlLL SEND YOL SOON.




00095719.pdf                                                           Ghanem 00000241
                                   Ghanem_Sentencing_00000555
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 62 of 146 Page ID #:5976




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            634

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000556
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 63 of 146 Page ID #:5977


   F rom:                               Rami Ghanem <ramithe@gmail.com>
   Sent:                                Tuesday, January 13, 2015 7:18 AM
   To:                                  Office@ partizantech.rs
   Subject:                             New RFQ for Egypt
   Attach:                              Cartridge 762X51 mm Linked.pdf



   Dear Sir,

   Ow- common friend Mr. David gave me your contact to follow up with you and see if you are
   ab]e to work wjth our company on the attached project for the supply of the Egyptian Anny
   with cartridge 7 .62X51 mm Linked, please see attached file for the complete terms and
   conditions, please consider this request as an urgent one and let us know your decision

   Hoping to hear back from you soon.

   Best Regards




   CfuwvlllHI J!U,lfile ~ ~.l!LB
   Behind ABC Bank. AI-Shmeisani
   Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42
   P.O. Box 830589
   Amman-11183 Jordan
   Tel: 962 6 5685624 Ext.104
   Fax: 962 6 5685625 Mobile: lternational # : +37282432246
   ramithe@gmail.com.. or _rami@caravaname.com
   US Telephone: 772 675-4363                                   Skype Address: caravaname~ - - - - - - - - - - - - - - - - - - - - - ~
    The information contained in th s m!ssage is for the inte,ded addressee only and ma·, containconfidential and/orpri\Ueged information. II you are not the intended acdres.see, this messate w II self destruct so
    notify the sender; do not copy or distribute this mess:tge or d sc-lose its couerts to anvone. Any views or opinions e.xpresse-i in this message are those <:i t he au1hor anddo not nece;s.ar ly repre~nt tho;e of Cfl/Eor
    uf ctOy d il~ d~Vl.ldteJ W IIIIJd llic:... Nu f t lidnU:: m c1y Le ~W"it:1.1 un 111i~ mt:)1)4ct: w ithoui   w,Ille,   1..ullfh11 dlM , h vm dfi dulhu ited 1eJ,1re:..cota:lve uf the (()mpdOy,




                              Life is short .. So love your life .. Be happy .. And Keep smil ing.. and


                                                                                              Bef ore you speak »Li st en
                                                                                               Before you w rite »Think
                                                                                               Before you spend »Earn
                                                                                              Before you pray »Forgive
                                                                                                Before you hurt »Feel
                                                                                                Before you hate »Love
                                                                                                 Befo re you quit »Try



00091535.pdf                                                                                                                                                                                         Ghanem 0000024 1
                                                                                             Ghanem_Sentencing_00000557
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 64 of 146 Page ID #:5978


                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                            Ghanem_Sentencing_00000558
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 65 of 146 Page ID #:5979




                                                   RFQ
                                         Request For Quotation


                                      CARTRIDGE 7.62x51mm, LINKED

                                                                             ..•.
                        ,,·
                    '
         This fRFQ) Consists of:
               ;:

         S~ction # 1: General Conditions
         Section# 2: Technical Specifications




                                                              '2..-
                                                                                         ,
                                          SIGNATURE (        l              ) /
                                      MG. STAFF/ HESHAJ.lf ABDELRAHMAN ELKHATIB
                              DIRECTOR OF ARMAMENT & AMMUNITION DEPARTME1VT

                        ...

                               ···,

                                                               :.   ~-   .




                                                                             Copy No.3




00091537.pdf                                                                        Ghanem 00000241
                                         Ghanem_Sentencing_00000559
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 66 of 146 Page ID #:5980




                                         SECTION 1
                                    GENERAL CONDITIONS

: :;: : : :;ro~r-,-'Bh]ect: This request for quotation (RFQ) is to provide the Government of
           EGYPT (GOE) with Cartridge 7.62x51mm linked, [(4) Ball M80 + (1) Tracer M62]
           or equivalent with link M13 fi(ed.from M240 .machine gun.
  1.2     General Conditions: .~-----~-- ·                     .,.,:..... ~... .
          1.2.1 The offered .~ mmunition must be in conformity with _s pecifications
                  in section··'2.                                                ·--,
          1.2.2 The 9ffered ammunitions and all its components should be
                 manJ1factured according to the military standards.                     ·, .,,
  1.3     The quotation should include the following:
          1.3.1 full technical and tactical specification of the offered ammunitions.
          1.3.2_,Year of production of the offered ammunition.                                 ·
          1.3.3 Time of delivery.
          1.3~4 Complete acceptance tests procedures and criteria of pass, retest and
            ,·   reject (according to the military standard) for the requested ammuhition.
          1·~3.5 Relevant experience and skills of the company.
          1.3.6 Catalogs & CD's for all of the company's products for farther cooperation
         ,       (optional).
         1
  1.4     Mechanical conditions:
        ' 1.4.1 The offered ammunitions should withstand all tests according to
                 military standards.
        · 1.4.2 The bidder must be the manufacturer of the requested 'a mmunition.
          1.4.3 The year of production of the ammunition and its component should be
                 new and manufactured in the year of signing the contract.
          1.4.4 The quotation should be submitted in original and three copies in
                 English language and should be valid for at least (6) months after closing
                 date.                                                                           :.
          1A.5 The delivery should be within (12) months after signing the cont~cfot.
          1.4',6 Closing date is : / / 2015
  1.5     Contracting articles:
          1.5.1 Delivery: the supplier undertakes to supply FCA
          1.5.2 P~rjod of guarantee: the supplier guarantees the offered ~mmunition for
                 period of (24) months after its arrival and final acceptanc~.
          1.5.3 Inspection:                                                      . · .>
                 1.5.3.1 The- i.nspection & testing of the ammunition and its components
                         are acco.,:~ing to the military stand~r_d including static tests and
                         firing (safety "'--~nv!.r.onme!JJ~L.-performance -.... etc) witnessed by
                         Egyptian representatives in the supplier's country and GOE is
                         responsible for the air tickets and accommodation for the
                         inspectors.
                 1.5.3.2 The supplier shall inspect on his own responsibility and expenses
                         the contracted items.
         1.5.4 Taxes and duties: all due charges at the seller country will be done by
                 the seller & in-country charges will be done by the buyers.
         1.5.5 Payments: according to contracting terms.


                                                                               Q     opy No.~




                                                                                   Ghanem 00000241
                                  Ghanem_Sentencing_00000560
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 67 of 146 Page ID #:5981




                                                     SECTION 2
                                        Technical Specifications For Quotation

   2.1        Scope:
               This request for quotation (RFQ) is to provide the Government of
             EGYPT (GOE) with Cartridge 7.62x51 mm linked, [(4) Ball M80 +
             (1) Tracer M62] or eqt,1ivalent with ·link.M~.~ fired from M240 machine gun
                                r- .                      ·~·•. .·
  2.2 The quotation must inGlude the following:                   .... ·
                  2.2.1 Technica,l,da.ta of the ammunition and its compone~·ts..(drawing with main
                                    •                                             \ '~ 11

                          dim~nsions, weight of projectile and its componen~, primer and
                               r"                                          .                >-.
                          prd'pellant , production year, usage limitations, shelf ·life, packing
                           p                                                                       ·· !

                        ,. specifications, point of origin .....etc).
                  2.~12 Complete ballistic data (muzzle velocity, maximum and mean pressure at
                          normal and high temperature, standard deviation of the velocity_ and
                          pressure, tracer time, dispersion, maximum range, ....etc).
              ·2.2.3 A copy of the acceptance tests according to Military Standard used to
                         test the components     and the complete ammunition.
                  2.2.4 Manuals for ammunition's long term storage requirements, maintenance
                       and repair.
  2.3             The Quantities & Specification of the Required Items

     CLIN                                               ITEM                                       QUANTITY
          1             Cartridge 7.62x51 mm linked, [(4) Ball M80 + (1) Tracer M62]
                        ~r equiv~lent with link M13 fired from M240 machine gun.                    :1400000
 i - --       -     ~



   - The Reque~ted ammunition Is Fired From M240 machine gun.
   - Nominal vefoc!~Y of projectile: 838 m/sec at 23.7m from muzzle. _...: ~
   - Nominal chamb·er..l:)ressure s 3515 kg/cm 2 •
  - Nominal cartridge lert gtt,:._71.1 mm
  - The requested quantity wf1toe·determined during· fi~ancial negotiations.
  - Include in the proposal (if avilable) for the same machine gun and the same
          quantity a proposl including the required above specifications for the types:
          - Cartridge 7.62x51 mm linked, (4) AP(1) + AP-T with link M13.
          - Cartridge 7.62x51 mm linked, (4) AP1(1) + API-T with link M13.
  - Cataloges of your propudction for the ammunition.

                                                                                                  Copy ~o.3    J

                                                                                                  Ghanem_00000241
                                             Ghanem_Sentencing_00000561
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 68 of 146 Page ID #:5982




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            635

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000562
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 69 of 146 Page ID #:5983


  From:                          Rami Ghancm <ramithc@gmail.com>
  Sent:                          Tuesday, January 13, 2015 7:11 AM
  To:                            Vahe Shamiryan <shtrikh@yahoo.com>
  Subject:                       NEW RFQ for Egypt
  Attach:                        270.PDF




  Dear Ibrahim

  Please find attached RFQ for ammo, it's an urgent matter so please find source from Russia
  (preferred) or the co untries t o which the RFQ was published, there is no time to republish
  to new countries.
  The la st page of the RFQ is not to be sent to the source, p lease handle with a great deal of
  confidentiality.
  I hope the response is enhanced than before.

  Regards




  GdeWII/J ~" B/J~.                                               /Brr.BJ
  Complex 122, Building 16, Apartment 42
  Al Rehab City, Cairo Egypt
  Telephone# 00201127999552
  lternational #: +37282432246
  Jordan Office

  Tel: 962 6 5685624
  Fax: 962 6 5685625
  r.~.!!!.iJ~.~.@g.~ ~!.l.:.~.~-!!I.. or r.~.!ni.@~~.r.~.~-~D.~!n~.:~~
  US Teleph on e: 772 675-4363                       Skype Address: ca ravaname

   Tht Tnforrr:atlcn cont:unec! in thic rnu,aae le for the l11t.,.1Cfed adclreuee only anc m~ contaln ee.nfidentlal and/or p1ivlltaecl lnform;itt0,. If you ar~ not the inttndtd :addrcuee, thl, meuaae MIi ~elf dettruC1 io
   not fy the sender; do not co-py or dlsttl,ute this message or disclose its c:onterts to anvone. Any Views or opinions expressed In this message are theie of the author anc do not nec:~sarily represe,t those of CME or
   of any of its associated companies. No relicmce ma·, be pla:ed on this message without written confirmat,on frorr an authorf.:ed representative of the ccmp,,ny.




                         Life is short .. So love your life .. Be happy.. And Keep smiling .. and


                                                                              Before you speak »Listen
                                                                               Before you write »Th ink
                                                                               Before you spend »Earn
                                                                              Before you pray »Forgive


00091540                                                                                                                                                                                   Ghanem_00000241

                                                                              Ghanem_Sentencing_00000563
  Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 70 of 146 Page ID #:5984


                               Before you hurt >>Feel
                               Before you hate »Love
                                Before you quit »Try
                                Before you die »Live

                                    That's Life ...




00091540                                                              Ghanem_00000241

                              Ghanem_Sentencing_00000564
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 71 of 146 Page ID #:5985




                                      RFO
                            Request For Quotation


                       CARTRIDGE 7.62x51mm, LINKED
           II                                                              II

       This (RFQ) Consists of:

       Section # 1: General Conditions
       Section# 2: Technical Specifications




                                                n..::--~
                          SIGNATURE (    ~ .             )s'
                      MG. STAFF/ HESHAM ABDELRAHMAN ELKHAiIB
                 DIRECTOR OF ARMAMENT & AMMUNITION DEPA]J'[MENT




                                                              L   CopyN~




00091542                                                          Ghanem_00000241

                            Ghanem_Sentencing_00000565
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 72 of 146 Page ID #:5986




                                         SECTION 1
                                     GENERAL CONDITIONS

    1.1    Obiect: This request for quotation (RFQ) is to provide the Government of
           EGYPT (GOE) with Cartridge 7.62x51mm linked, [(4) Ball M80 + (1) Tracer M62]
           or equivalent with link M13 fir~d,from M240Jnc1c,hine gun.
   1.2    General Conditions: . ,,"""'.''                           ·... .
          1.2.1 The offered ,ammunition must be in conformity withspecifications
                 in section··2.                                             ·.
          1.2.2 The <:>ffered ammunitions and all its components should be
                maitufactured according to the military standards.
   1.3    The quotation should include the following:
          1.3.1 Full technical and tactical specification of the offered ammunitions.
          1.3.2/Year of production of the offered ammunition.                             ·
          1.3.3 Time of delivery.          .                                                ·
          1.3:4 Complete acceptance tests procedures and criteria of. pass, retest and
            ,   reject (according to the military standard) for the requested ammunition.
          f.3.5 Relevant experience and skills of the company.
          1.3.6 Catalogs & CD's for all of the company's products for farther cooperation
          ·     (optional}.
   1.4    Mechanical conditions:
          1.4.1 The offered ammunitions should withstand all tests according to
                military standards.
          1.4.2 The bidder must be the manufacturer of the requested ·ammunition.
          1.4.3 The year of production of the ammunition and its component should be
                new and manufactured in the year of signing the contract.
          1.4.4 The quotation should be submitted in original and three copies in
                English language and should be valid for at least (6) months after closing
                date.                                                                         .
          1.4.5 The delivery should be within (12) months after signing the contract.
          1.4:6 Closing date is : / / 2015
   1.5    Contracting articles:
          1.5.1 Delivery: the supplier undertakes to supply FCA
          1.5.2 Period of guarantee: the supplier guarantees the offered ~mmunition for
                period of (24) months after its arrival and final acceptanc~.
          1.5.3 Inspection:
                1.5.3.1 The.tnspection & testing of the ammunition and its components
                         are acco(ding to the military standc1rd including static tests and
                         firing (safety "'-.~nvironmer1tc:1L... performance -.... etc) witnessed by
                         Egyptian representatives in the supplier's country and GOE is
                         responsible for the air tickets and accommodation for the
                         inspectors.
                1.5.3.2 The supplier shall inspect on his own responsibility and expenses
                        the contracted items.
          1.5.4 Taxes and duties: all due charges at the seller country will be done by
                the seller & in-country charges will be done by the buyers.
          1.5.5 Payments: according to contracting terms.


                                                                                   Copy No.3




00091542                                                                         Ghanem_00000241

                                  Ghanem_Sentencing_00000566
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 73 of 146 Page ID #:5987




                                                          SECTION 2
                                             Technical Specifications For Quotation

   2.1 Scope: This request for quotation (RFQ) is to provide the Government of
              EGYPT (GOE) with Cartridge 7.62X51 mm linked, [(4) Ball M80 +
              (1) Tracer M62] or eq!J_ivalentwith ·linkM1,~ fired from M240 machine gun
   2.2 The quotation must includethe following:           · ... _.····-
             2.2.1 Technic~Jda·t; of the ammunition and its compone~·t s(drawing with main
                     dim~nsl~ns, weight of projectile and its compon;ht~, primer and
                         ~                                                      -     ·-
                     pr-cfpellant
                      ,.-
                                  , production year, usage limitations, shelf              l~f~, packing
                                                                                            ',-   ~




                     specifications, point of origin ..... etc).
                 l


             2,?)2 Complete ballistic data (muzzle velocity, maximum and mean pressure at
                     normal and high temperature, standard deviation of the velochy and               . !,   ~



                     pressure, tracer time, dispersion, maximum range, .... etc) .
             ·2.2.3 A copy of the acceptance tests according to Military Standard used to
                     test the components and the complete ammunition.
             2.2.4 Manuals for ammunition's long term storage requirements, maintenance
                  and repair.
   2.3       The Quantities & Specification of the Required Items
   r - - - - ~ - - - - - - - - - - - - - - - -- -- --- - -- - ~ - ~ - - ,
    CUN                          ITEM                          QUANTITY
   i - - - - - - - - - - - -- ----- -- - - - - - - - - - - - - + - - - - -.
                :Cartridge 7.62x51 mm linked, [(4) Ball M80 + (1) Tracer M62]                     .
                                                                                                                 1




         1                                                                                         1400000
                 or equivalent with link M13 fired from M240 machine gun.
    - The Reque{ted ammunition is Fired FroQl M240 machine gun.
    - Nominal ve·locity of projectile: 838 m/sec at 23. 7m from muzzle. -'..- -·
    - Nominal chamb-er:"pressure S 3515 kg/cm 2 •
                                o<,· . ... ":..




    - Nominal cartridge lerigtb.__
                                 :--71 .1mm
    - The requested quantity wi·1l 6rfdetermined during"-fi~ancial negotiations.
    - Include in the proposal (if avilable) for the same machine gun and the same
         quantity a proposl including the required above specifications for the types:
         - Cartridge 7.S2x51 mm linked, (4) AP(1) + AP-T with link M13.                                          I
         - Cartridge 7.62x51 mm linked, (4) APl(1) + API-T with link M13.                                        J




    - Cataloges of your propudction for the c1mmun_ition.
                                                                     ----------;= = = ==='.                      1




                                                                                            Copy No.3                /




00091542                                                                              Ghanem_00000241

                                                  Ghanem_Sentencing_00000567
  Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 74 of 146 Page ID #:5988




               
             

           ( %)&%     &%&%            ' (     '# %          &$
           ,&%,%      &",&             '     ')&'         '*
           *'()    ! %        &*#     +#       %"'
           (#$   &(&+            )%(    '( #          *

                 
                 




00091542                                                                     Ghanem_00000241

                                 Ghanem_Sentencing_00000568
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 75 of 146 Page ID #:5989




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT        636

                                               DATE                                IDEN.

                                               DATE                                EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000569
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 76 of 146 Page ID #:5990


   From:                           Rami Ghanem <ramithe@gmail.com>
   Sent:                           Wednesday, February 25, 2015 3:38 PM
   To:                             gd@caretransenergy.com
   Subject:                        also



   Also can you provide me with the specifications for the following:

   12,7x99 mm
   30x2 l 0mm 1'168

   Also if you can proved me with any items you can add to the shipment.

   Thanks:




   till&NIIJJ ~- .BJn/Jl't. /BITE/
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   lternational #: +37282432246
   Jordan Office

   Tel: 962 6 5685624
   Fax: 9G2 6 5685G25
   ramithe@1gmail.com . or ranti(li{caravaname.com
   US Telephone: 772 675-4363 Skype Address: girav1!c_namc

    The Information contained In th s m~ssage Is for the 1me1ded adores.see only and ma·, contain contldent"11 and/ or pr1,.11eged lntormatlOn.11 you are nol the Intended acdres.see. th& mess.ate w II self destruct so
    notify the stndl!<; d o f'IOt copy o r dis-ttibvte this me!ss~e~ or ds.close Its co,t~rts to anvont. Any views o r opinions t't'.pres~ In thlsm~ts.1et .. rt th~ d the .. uthor <1nddo not n.K~S-arlv rtpri!'"~ nt th~ of CWE o r
    of ar.y cl Its associated companies. No reliance may be placed on this message without writter conflrrration from an autho·lzed representa:lve of the company.




                           Life is short .. So love your life .. Be happy .. And Keep smiling.. and


                                                                                  Before you speak »Listen
                                                                                   Before you write »Think
                                                                                   Before you spend »Earn
                                                                                  Before you pray >> Forgive
                                                                                    Before you hurt >>Feel
                                                                                    Before you hate »Love



00088527.pdf                                                                                                                                                                                        Ghanem 00000241
                                                                                 Ghanem_Sentencing_00000570
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 77 of 146 Page ID #:5991


                              Before you quit »Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                            Ghanem_Sentencing_00000571
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 78 of 146 Page ID #:5992




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            637

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000572
    Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 79 of 146 Page ID #:5993


    From:                                     CARE TRANSENERGYLTD <gd@caretransenergy.com>
    Sent:                                    .Friday, May 15, 2015 5:59 AM
    To:                                       Rami Ghanem < ramithe@gmail.com>
    Subject:                                 FW: Municija 7,62 x 51
    Attach:                                   762x5 l linke<l.jpg; 762rnm008.jpg; 762mm009 .jpg; 762mm01 O.jpg



   Dear Rami



   We got 1st quotation form factory lgman Doo for mention ammunition price offered is 492 Euro for 1000 pcs linked on Ml3
   as is request on specification you send it.


   In total is 688 800 Euro. Please advise future steps

   Price is on FCA base w ithout transportation as is mention in requested documents. Offer will be made form company named
   "GIM Export Import DOO" from Serbia.

   Goran Djordjcvic
   CEO
   Care Transenergy Ltd
   tel:+35795112327
   gd@caretransenergy.com
   wv.w.caretransenergy. com



                                ):]:~~-'
   ..._. _,/·'.-.,>·,:-.:·::,:.:_:   •...,...... , '   :··::· :.: ; : .•••:·· . : ..... :; ·•   ••.,..·




   Disclaimer:- The info,mation sent by or through this email message or the files attached hereto, has been sent by
   CARE TRANSEBERGY LTD and its subsidiaries and branch offices, and is only for the strict use of the individual
   or entity to which it is addressed. ln the event you have received this emai l in error, o r the message is incomplete in
   any way, the addressee is kindly requested to contact the sender of this message by email or by telephone. It is not
   permitted to publish, copy, circulate and/or provide any of this information without permission of CARE
   TRANSEBERGY LTD <lot:s no! give any guarantee: in relation lo th<:: accuracy of any cuntenl or information Iha! has
   been sent by or through the email , nor for any timely receipt thereof. CARE TRAl'rnEBERGY LTD is in any event
   under no circumstances liable for any damages of whatever nahlfe, which are the direct or indirect result of any
   actions and/or decisions that are or may be based on the information sent by or through this email message




00080228.pdf                                                                                                                           Ghanem-00072443
                                                                                                          Ghanem_Sentencing_00000573
                                      ---
    Case 2:15-cr-00704-SJO Document 431-7       -- ·--
                                            - -05/13/19
                                          Filed          -··-···-·········-··-········-.-··
                                                        Page     80 of 146 ·Page            - - --
                                                                                                 ID - --
                                                                                                    #:5994

                                                                                                                                                         ........... \




                                                                                     SECTlON Z
                                                                        Technical Speclttgatkms For Quotation

     2.1 ~COQe: Tl1is request for quotation (RFQ} is to provide the
                                 vvith Cartridge 7.62x51 mm Hnke~i; [{4} Ball MSO +
                {1} Tracer MG:2] or eq~ivalent: with link-M1~ frrod from M240 machine gun
                                     ~-·    .               . -·~·
     2.2 The guotation must inch1tfe the fqJtQYt~ng_:             ···.,.,·....
                    2..2.1 Technic~J,dat; of the ammunition and its c;1mpon~-i~ts,{~rawing with main
                                      dim~nsi~ns) weight . of projeetBe and its                                r:ornt">on;fits,,              primer and
                                      ppft!:)Hant ·; producti0i~ ·year~. u~ag~ llmifations, shelf···..H.f~, packing
                                       j,                                                                  •                                  • ..


                                     , specifications, point _of origin .....etc).                                           .                  ', .
                                 j                                                                                                                   ~                   ..
                    2.~1-2 Cornpfete ballistic _d at~ fmuzzfe veI0city1 maximum and mean pr~!sum\ J
                            ··        normal and high temperature, standard deviation· 6f the ve!o~"itY. and
                        '
                    J                 pressure~ tracer time, dispersitH'h maximum range, .... etc).
                    I                                      •

                ;i.2,3 A copy of the a~ceptaru;e tests according to- Military Standard us,ed to
                                     test ihe ~ornponents and the compl~te ammunaion,
                                                               ~·                                                                    .
               ) 2.2A Manuals for ammunition's long term storage requirements, maintenance
               .<                                                                                                                         '                        I''

                         and repair.
      2.3           The Quantities..& Specification of .t.h~~ Regufted Items
                        .                                                                                                   ,•


     r-cL,~-r··-~:-·~ · . · · ·. · ·. ·., tTEM · ·· '. ·· ·                        Ta-u~NTITY 1
                                                                                                                                                              ,:



                                                                      :· ·
     ! ~~ -t\fa'rt~i~ge 7.62x.51 .a;nm linked,
     L....... I                                1~9.!!!
               f)r e-_g_mvalent with Unk M13 fired
                                                       ~so+ {1)_.,jr~c~·;:···
                                                 [(4)··8~11
                                                          M?40 machme  am.
                                                                             ~1s21 L i~ooooo. :
                                                                                    ,,·                                                                            --1(, ..'
     I - The Req{te~ted amm~nmon js Fired F.rO!Jl
     I                                      ....."-.   '
                                                                    gun. •,
                                                                            .,.{ /       ~   '
                                                                                                 r~24o\;I6~ine
                                                                                                 •


     ! - Nominal velbGity of projectHe: 838 m/sec at 23. 7m from muzzle. J' ~·
     i - Nominal cham~·er...e_ressure:: 3515 kgfcm~..                                                                      .,,/t.~
     i                                                              '                                                 ~·
     ! - Nominal cartridge lengtry__;_7'L1mm                                                               ...,..,.,. ·•
     : - The requested quantity wr)1~~-determined-dur!nt(ri;1·~ncial negot!ations.
     · - Include in the proposal (if avilable) for the same rnachine glm and ihe same
             quantity a proposJ including the required above specifications for the types:
             - Cartridge 7.62x51 mm Unkedr {4} AP(1) + AP~T with link M13, ··
             - Cartridge 7.62x51 mm !inked, (4) API{i) + Af"I-T with Hnk M13.
  · ~Jaloge.s o!._your propudction for the ammu~l~?r~.:.- --- ·······-········                                                   -~=====::. .,
                                                                                                                                         [V   Copy N~~~=.J
 (:?:~ ...
 .~:.-•• .    .
  ~~~:; ;.b';:. .



00080229.pdf                                                                                                                                                 Ghanem-00072443
                                                                                Ghanem_Sentencing_00000574
                             General                                               Technical Data
                             Us,dfar:                                              Lpnght:                                   7L11mm
                                8-l•i . Auiomotlc Rijw 7.61 LJAJ, OJ, SP-J POI-    w,,·rht                                     2, .00,
                                DAD
                             • Automatic Rfftos i.62 FAL. M77, SP-3 PJNDAD
                             • Ught Machin• G,n 7.62 M j3/77
                             • Machine Gun 7.62:!8 "K.A!v!PUR" MAO, LNAI,          Ballistic Data
                               !NJJ2, M60, MS2
                                                                                   M1romintlh't!U,S0                          344l_QfJl
                                                                                   Muzle vsfocfh/                         839 ;9,J ntlS
                                                                                   accumc;y lqtJ49m>                      max Q112 m

                             T~bnical Description                                  Packing
                             TI11 ammunltion umsist.s of.                          Jim'Pn 1




Ghanem_Sentencing_00000575
                                                                                   20 munds                          ~
                             ELEMENT                               MATERIAL        IQ cgrt1boorrt boys                     in fVCkPt
                                                                                   5PfCbqg;1                           Ia npod,a cga
                             BuJlat       Jack.ot                       Tombac     Jl'nsio11 l
                                           Con                   !.£ad anffmDJO!   250 nvmdt                   ;, metal fink beU: /Ml lt
                             Carlrldgtt case                              Brass    I m,tal fin~ f/llt           ;n mstql bex AOUI!
                             Propttlling charg•                   WCDp<IWdrr       4m•lglborM            f,i   wint bcnmd woodsn box
                             Primer                         3oxar non corrosive    Vmian 3
                                                                                   25Cmrmds                    IA m,rg/llnk bfit O.U,U
                                                                                   2 mtd41 Unk belt               ;nmataJOOx(MUJ•
                                                                                   Zmatal barAS          (v Mftc hmMd ~
                                                                                                                                           Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 81 of 146 Page ID #:5995




                                                                                                                       Ammunition
                                 00080230                                                                Ghanem-00072443
                                                                    1Illlli


                             Teohnical Data                                                 General
                             Lg.gh('                                           11,12mm      Usadfor:
                             Wrlrht:                                             23,Ur         S.,,u -   Automadc Rifl,s 7.62 LJAJ, G.J, SP-3 PIN,
                                                                                               DAD
                                                                                            • AutcmaBc Rlflss 7.62 FAL M77. SP-J PINDAD
                                                                                            • Ught Mach,'ne Gw, 7.62 M 53177
                             Ba11istic Data                                                 • Machine Gun 7.6!:18 "K.AMPUR" MilG, UIAJ,
                                                                                               I.NA2, U60, M52
                             Maxi.m~s;Jt~                                       f44LP!
                             Muzls vlleeilJ,                                  •· - • ·      Dim trau to min. /3, 7 mfrom th, muzzi• ofth• w,apon,
                             4cmr!KJ' rat S19ntl                              m@0381 m      ,isfb/efrom mar. 92 m to min.777 mfi-ori th, muzz!, of
                                                                                            th• weapon.

                             Packing                                                        T~bnical Description
                             1w.no, 1                                                       Th• amMunilion ccnsifts of·




Ghanem_Sentencing_00000576
                             2Qrou•ds                                  wcontwai w
                             JO can1boqrt1 bow                                infYCbaf      ELE-~£N1'                                 MA,TERL-f.L
                             5PVCbart                                    in »·qqdlfQ CPJI
                              f1,,n"o• l                                                    Bull~t         J.rclui                        Tombac
                              ZS0 mKDdt                        is metal Uuk bell Q.(1 tt                   Coro                    Leed a.,ti,.ony
                             1 m,tal /ink btlt                     in n•tal lz9x IM19All                 Trac1r                    Tra(ar compos.
                             , m¢illboas                     ltJ wire bound mcrltn bot!     Cartridge c,s,                                  Bras:
                              vwo, 3                                                        i'>'opeUh1g cha,g•                       NCDpowdBr
                             no m1tnd;                         IR m,ral Unk bfll lMIJ•      PYtmsr                             Boxsr nan corrosfVI
                             2 ffl8fal lJnk lulf                    [nm«al Oox(M14h
                             ZfflQ(Q/ bot4S                  en wir« brn1td WP«i«n box

                                   •       · · · ·c   IGMAN d.d.
                                                                                                                                                     Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 82 of 146 Page ID #:5996




                                  00080231                                                                                Ghanem-00072443
                             General                                                     Technical Data
                             Us,dfar:                                                    Lpnght:                                   7L11mm
                                8-l•i . Auiomotlc Rijw 7.61 LJAJ, OJ, SP-J POI-          w,,·rht                                     24.11 •
                                DAD
                             • Automatic Rfftos i.62 FAL. M77, SP-3 PJNDAD
                             • Ught Machin• G,n 7.62 M j3/77
                             • Machine Gun 7.62: !8 "K.A!v!PUR" MAO, LNAI,               Ballistic Data
                                !NJJ2, M60, MS2
                                                                                         M1romintlh't!U,S0                          344l_QfJl
                             Th, bulls/ of rha sa,r.p/• cortrldgus ,hall damo,utrat,,    Muzl• wµocity                          818 :;9.1 nt4
                             compl•t• p1n11>·a/ion of 6 mm thick •lckal-cl,ro..,lw,i     accumc;y lqtJ49m>                      max Q191 m
                             stul plat, targ«t locotsd 100 m,tsr, from Ins w,apon.

                             T~bnical Description                                        Packing
                             TI11 ammunltion umsist.s of.                                Jim'Pn 1




Ghanem_Sentencing_00000577
                                                                                         20 munds                          ~
                             ELEMENT                                    MATERIAL         IQ cgrt1boorrt boys                     infVCkPt
                                                                                         5PfC bqg;1                          Ia npod,a cga
                             BuJlat       Jack.ot                            Tombac      Jl'nsio11 l
                                          Con                                  St..1     250 nvmdt                   ;, metal fink beU: /Ml lt
                                          Con                         I.tad anlimoJf)I   I m,tal fin~ f/llt           ;n mstql bex AOUI!
                             Carlrldg• call                                     Bross    4m•lglborM            f,i   wint bcnmd woodsn box
                             PropsU/ng charg,                          1:/CD powdv       Vmian 3
                             Primer                             Soxsr non corn,snrs      25Cmrmds                    IA m,rg/llnk bfit O.U,U
                                                                                         2 mtd41 Unk belt               ;n mataJOOx(MU J•
                                                                                         Zmatal barAS          (v Mftc hmMd ~
                                                                                                                                                 Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 83 of 146 Page ID #:5997




                                                                                                                             Ammunition
                                 00080232                                                                      Ghanem-00072443
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 84 of 146 Page ID #:5998




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            638

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000578
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 85 of 146 Page ID #:5999


   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Thursday, May 21 , 2015 4:25 AM
   To:                            CARE TRAKSENERGY LTD <gd@caretransenergy.com>
   Subject :                      from Iraq



   We kindJy ask you to provide us with technical and commercial offers based on C lF - (;m-Qaser or CIP
   - BIAP with m entioning the year of production for the followin g items;
                        1. short barrel canon - 152mm with accessories, Qty: 11
                        2. single barrel - 23mm canon, Qty: 12
                        3. heavy machine gun 14.5mm: Qty: 100
                        4. SPG9 canon, Qty: 100




   Cill&NIIJJ ~e .l!LBNA. /Ci!J'I/
   Egypt Office
   Comple>< 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe@gmail.com or ra mi@caravan ame.co m
   US Telephone: 772 675-4363 Skype Address: caravaname

    Th• informnton ~onulr1ed ri th t m~u..ase it for the lnte,ded addre-u.ee only and ma·, contain confldenU:al and/otprh.1leg~ information. ff you .are not the lntendad acdrets:ee, thk meu:aie w II s:elf dettruet co
    notifv the sender; do not copy or distribute this me$$J&e or d$close Its co,terts to anvone. Any views or opinions express.ed In thismess.ace are thc:>$e d the author and do not necess.arlv reprei-ent tho~e of CWE or
    of any cl Its associated companies. No reliance may be placed on this me:ss.1ge withoU! writter confirrration from an autho·ized representa:lve of the company.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                               Before you speak »Li sten
                                                                                Before you write »Think
                                                                                Before you spend »Earn
                                                                               Before you pray »Forgive
                                                                                 Before you hurt »Feel
                                                                                Before you hate >> Love




00079828.pdf                                                                                                                                                                                 Ghanem-000724 4 3
                                                                              Ghanem_Sentencing_00000579
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 86 of 146 Page ID #:6000


                              Before you quit »Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem-00072443
                            Ghanem_Sentencing_00000580
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 87 of 146 Page ID #:6001




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            639

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000581
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 88 of 146 Page ID #:6002


   From:              omarazeez <omarazeez@li ve.com>
   Sent:              Thursday, July 16, 2015 2:56 PM
   To:                Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:           Fwd: RFQ
   Attach:            110.xlsx




   Sent from Samm ng Mobile




00077472.pdf                                                           Ghanem-00072443
                                          Ghanem_Sentencing_00000582
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 89 of 146 Page ID #:6003




                                         >ŝƐƚŽĨZĞƋƵŝƌĞĚ/ƚĞŵƐ
               EŽ͘                           ĞƐĐƌŝƉƚŝŽŶ                                    Ydz
                ϭ    <DZŝĨůĞϳ͘ϲϮǆϯϵŵŵǁŝƚŚĂĐĐĞƐƐŽƌŝĞƐ                                 ϮϬϬϬϬ
                Ϯ    W<DDĂĐŚŝŶĞ'ƵŶϳ͘ϲϮǆϱϰŵŵǁŝƚŚĂĐĐĞƐƐŽƌŝĞƐ                            ϱϬϬ
                ϯ    W<dDĂĐŚŝŶĞ'ƵŶϳ͘ϲϮǆϱϰŵŵǁŝƚŚĂĐĐĞƐƐŽƌŝĞƐ                            ϭϬϬ
                ϰ    DϱϵDĂĐŚŝŶĞ'ƵŶϳ͘ϲϮǆϱϰŵŵǁŝƚŚĂĐĐĞƐƐŽƌŝĞƐ                            ϭϬϬ
                ϱ    ZW'ͲϳZŽĐŬĞƚ>ĂƵŶĐŚĞƌǁŝƚŚŽƉƚŝĐƐ                                      ϱϬϬ
                     ^,<,ĞĂǀǇDĂĐŚŝŶĞ'ƵŶϭϮ͘ϳǆϭϬϴŵŵǁŝƚŚdƌŝͲƉŽĚĂŶĚ
               ϲ     ĂĐĐĞƐƐŽƌŝĞƐ                                                            ϮϬϬ

                     'ĞŶĞƌĂůŽŶĚŝƚŝŽŶƐ͗
                     /ƚĞŵƐŵƵƐƚďĞďƌĂŶĚŶĞǁĂŶĚƉƌŽĚƵĐĞĚĚƵƌŝŶŐƚŚĞƐĂŵĞǇĞĂƌ
                     ŽĨĐŽŶƚƌĂĐƚŝŶŐ͘
                     YƵŽƚĂƚŝŽŶƚŽďĞƐƵďŵŝƚƚĞĚŝŶŽƌŝŐŝŶĂůĂŶĚϯĐŽƉŝĞƐŝŶŶŐůŝƐŚ
                     ĂŶĚǀĂůŝĚĨŽƌϲŵŽŶƚŚƐ
                     ĞůŝǀĞƌǇǁŝƚŚŝŶϭϮŵŽŶƚŚƐĨƌŽŵƚŚĞĚĂƚĞŽĨƐŝŐŶŝŶŐƚŚĞ
                     ĞůŝǀĞƌǇdĞƌŵ͗&
                     /ŶƐƉĞĐƚŝŽŶ͗ĂĐĐŽƌĚŝŶŐƚŽŵŝůŝƚĂƌǇƐƚĂŶĚĂƌĚĂŶĚďǇϮŽĨĨŝĐĞƌƐĨŽƌ
                     ϮǁĞĞŬƐĂƚƚŚĞ^ƵƉƉůŝĞƌΖƐ
                     ĞƌƚŝĨŝĐĂƚĞŽĨKDŵƵƐƚďĞƐƵďŵŝƚƚĞĚĨŽƌĂůůƚŚĞĐŽŶƚƌĂĐƚĞĚ
                     ŝƚĞŵƐ

                     Z&YEŽ͗͘
                     DĂĚƌŝĚϴϲͲWƌĂŐƵĞϳϱͲƵĐŚĂƌĞƐƚϳϭͲĞŝũŝŶŐϳϴͲEĞǁĞůŚŝ
                     ϮϯͲ/ƐůĂŵďĂĚϭϲ
                     DŽƐĐŽǁϴϬͲƚŚĞŶƐϰϴ
                     /ƐƐƵĂŶĐĞĚĂƚĞ͗ϭϯͬϳͬϮϬϭϱ
                     ůŽƐŝŶŐĚĂƚĞ͗ϭϱͬϴͬϮϬϭϱ




    00077473                                                                             Ghanem-00072443


                                    Ghanem_Sentencing_00000583
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 90 of 146 Page ID #:6004




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            640

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000584
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 91 of 146 Page ID #:6005


   From:           omar abd el aziz <omarazeez@live.com>
   Sent:           Sunday, July 26, 2015 6:56 AM
   To:             ramithe@gmail.com
   Subject:        Urgent RFQ
   Attach:         107.pdf




   From: wael.farid@toc-group.net
   To: omarazeez@live.com
   Subject: Urgent RFQ
   Date: Sun, 26 Jul 2015 12:28:49 +0300

   Please find attached




00077282.pdf                                                            Ghanem-00072443
                                           Ghanem_Sentencing_00000585
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 92 of 146 Page ID #:6006




               RFQ Data:

               RFO No.:

               Washington       London       Paris    88   Berlin      Rome
               Pyongyang        Tokyo        Madrid        Pretoria    Prague
               Bucharest        Beijing      Seoul         New Delhi   Ankara
               Islam Abad       Moscow       Athens        Brasilia    Abu Dhabi
               Rabat            Riyadh

               Issuance date:   11/07/2015
               Closing date:    30/08/2015




00077283.pdf                                                                       Ghanem-00072443
                                     Ghanem_Sentencing_00000586
 w.;:.:d
            ~~~~-·'---
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 93 of 146 Page ID #:6007
                              . :     ,• ~ ~- ;J u.Wtr,;.
               ·.~ cf i:q"·snwr·r@f'f'(Ut'   ¢ •• · - · -
                                                                  .   .
                                                            ,':);rf •..• t . ~ ·t3
                                                              -
                                                                                     ) · /'   .




                             TECHNICAL SPECIFICATIONS ,TER.t'1S AND CONDITIONS



           1.1 - SUBJECT: SUPPLY OF S:MALL ARMS DIFFERENT CALs.
           1.2 - SCOPE: A.R.E invites the recognized manufacturers to bid for the Government of
                 EGYPT (GOE) with SMALL ARMS DIFFERENT CALIBERS according to the
                 attached list.
           1.3- REQUIRED QUANTITIES: As per attached list
           1.4- GENERAL CONDITIONS:
                  1.4.1 - The offered weapons must be in conformity with the military specifications (you
                          are required to submit a copy of standard with your quotation offer).
                 1.4.2 - Contracted items must be brand new and produced during the same year of
                          contracting.
           1.5- QUOTATION : Should be submitted in original and three copies in English language
                  and should be valid for at ]east 6 months after closing date.
           1.6 - DELIVE~Y: Should be within 12 months after signing the contract.
           1.7 -CLOSING DATE: / /
           1.8 - DELIVERY TERM CODE : FCA.
           1.9 - WARRANTY: Against any defects for all supplied items must be offered.
           I. IO - .11\"SPECTION:
                  1.10.1- The inspection must be according to the military standard including test and
                             firing for ( Environmental - Safety - Performance ... etc).
                  1.10.2 - Two officers will attend the inspection at the company for 2 weeks.
           1.11- REQUIRED DOCUMENTS: Technical manuals.
           1.12- TRAINING: Not requir~d.
           1.13- CERTIFICATE OF ORIGIN:
                   Certificate of OEM "original equipment manufacturer 11 MUST be submitted for all
                   contracted items.
           1.14 - TAXES & DUTIES: All due charges at the seller country will be born by the
                   seller & in-count:J.y charges will be bom by the buyers.
           1.15- PAYMENT TERMS: According to contracting terms.




                                                                                                  Ghanem-00072443
                                                                  Ghanem_Sentencing_00000587
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 94 of 146 Page ID #:6008


   ·---     .



                                      (RFQ)


                                                  ,_.
                         REQCEST FOR QUOTATION




                    SMALL ARMS DIFFRENET CALIBER




     SIGNATURE      (                         )

      MAJ. GEN STAFF\ ROSHDY ABDELHAMID ABDELAZIZ

      DIRECTOR OF ARMAJl,fENT & AMllfUNITION DEPARTMENT




                                                                      Ghanem-00072443

                            Ghanem_Sentencing_00000588
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 95 of 146 Page ID #:6009

                              .                                            ,,_ ...
                          ' •-,'• - ~- __,. ;.,l."' -!   •'JM• '   '   I




     Attachment (A)

                                      LIST OF REOUIRRD ITEMS



         NO.                                         DESCRIPTION                     QTY.



          1    AKM Rifle 7.62x39 mm with accessories.                                20000


          2    PKM machine G un 7.62x54 mm with accessories.                         500


          3    PKT machine Gun 7.62x54 mm with accessories.                          100


          4    M59 machine Gun 7.62x54 mm with accessories.                          100


          5    RPG - 7 Rocket launcher with optics.                                  500

               DSHK Heavy machine Gun 12.7x108 mm with Tri-Pod
          6                                                                          200
               and accessories.




                                                                                     Ghanem-00072443

                                  Ghanem_Sentencing_00000589
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 96 of 146 Page ID #:6010




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            641

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000590
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 97 of 146 Page ID #:6011


   From:           Rami Ghanem <ramithe@gmail.com>
   Sent:           Monday, July 27, 2015 4:48 AM
   To:             rosexpo@hotmail.com
   Cc:             naseral qudah@gmail.com
   Subject:        Fwd: Fwd: Urgent RFQ
   Attach:         107.pdf




   The required items for Egypt.


   Rami Ghanem




   Sent from myMail app for Android




   No virus found in this message.
   Checked by A VG - www.avg.com
   Version: 2015 .0. 6086 / Virus Database: 4392/10418 - Release Date: 08/11/15




00077249.pdf                                                                      Ghanem-00072443
                                         Ghanem_Sentencing_00000591
   Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 98 of 146 Page ID #:6012




               RFQ Data:

               RFO No.:

               Washington       London       Paris    88   Berlin      Rome
               Pyongyang        Tokyo        Madrid        Pretoria    Prague
               Bucharest        Beijing      Seoul         New Delhi   Ankara
               Islam Abad       Moscow       Athens        Brasilia    Abu Dhabi
               Rabat            Riyadh

               Issuance date:   11/07/2015
               Closing date:    30/08/2015




00077250.pdf                                                                       Ghanem-00072443
                                     Ghanem_Sentencing_00000592
 w.;:.:d
            ~~~~-·'---
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 99 of 146 Page ID #:6013
                              . :     ,• ~ ~- ;J u.Wtr,;.
               ·.~ cf i:q"·snwr·r@f'f'(Ut'   ¢ •• · - · -
                                                                  .   .
                                                            ,':);rf •..• t . ~ ·t3
                                                              -
                                                                                     ) · /'   .




                             TECHNICAL SPECIFICATIONS ,TER.t'1S AND CONDITIONS



           1.1 - SUBJECT: SUPPLY OF S:MALL ARMS DIFFERENT CALs.
           1.2 - SCOPE: A.R.E invites the recognized manufacturers to bid for the Government of
                 EGYPT (GOE) with SMALL ARMS DIFFERENT CALIBERS according to the
                 attached list.
           1.3- REQUIRED QUANTITIES: As per attached list
           1.4- GENERAL CONDITIONS:
                  1.4.1 - The offered weapons must be in conformity with the military specifications (you
                          are required to submit a copy of standard with your quotation offer).
                 1.4.2 - Contracted items must be brand new and produced during the same year of
                          contracting.
           1.5- QUOTATION : Should be submitted in original and three copies in English language
                  and should be valid for at ]east 6 months after closing date.
           1.6 - DELIVE~Y: Should be within 12 months after signing the contract.
           1.7 -CLOSING DATE: / /
           1.8 - DELIVERY TERM CODE : FCA.
           1.9 - WARRANTY: Against any defects for all supplied items must be offered.
           I. IO - .11\"SPECTION:
                  1.10.1- The inspection must be according to the military standard including test and
                             firing for ( Environmental - Safety - Performance ... etc).
                  1.10.2 - Two officers will attend the inspection at the company for 2 weeks.
           1.11- REQUIRED DOCUMENTS: Technical manuals.
           1.12- TRAINING: Not requir~d.
           1.13- CERTIFICATE OF ORIGIN:
                   Certificate of OEM "original equipment manufacturer 11 MUST be submitted for all
                   contracted items.
           1.14 - TAXES & DUTIES: All due charges at the seller country will be born by the
                   seller & in-count:J.y charges will be bom by the buyers.
           1.15- PAYMENT TERMS: According to contracting terms.




                                                                                                  Ghanem-00072443
                                                                  Ghanem_Sentencing_00000593
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 100 of 146 Page ID


·---     .
                                  #:6014




                                   (RFQ)


                                               ,_.
                      REQCEST FOR QUOTATION




                 SMALL ARMS DIFFRENET CALIBER




   SIGNATURE     (                         )

   MAJ. GEN STAFF\ ROSHDY ABDELHAMID ABDELAZIZ

   DIRECTOR OF ARMAJl,fENT & AMllfUNITION DEPARTMENT




                                                                   Ghanem-00072443

                         Ghanem_Sentencing_00000594
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 101 of 146 Page ID
                                  #:6015
                           .                                            ,,_ ...
                       ' •-,'• - ~- __,. ;.,l."' -!   •'JM• '   '   I




  Attachment (A)

                                   LIST OF REOUIRRD ITEMS



      NO.                                         DESCRIPTION                     QTY.



       1    AKM Rifle 7.62x39 mm with accessories.                                20000


       2    PKM machine G un 7.62x54 mm with accessories.                         500


       3    PKT machine Gun 7.62x54 mm with accessories.                          100


       4    M59 machine Gun 7.62x54 mm with accessories.                          100


       5    RPG - 7 Rocket launcher with optics.                                  500

            DSHK Heavy machine Gun 12.7x108 mm with Tri-Pod
       6                                                                          200
            and accessories.




                                                                                  Ghanem-00072443

                               Ghanem_Sentencing_00000595
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 102 of 146 Page ID
                                  #:6016




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT        642

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000596
          Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 103 of 146 Page ID
                                            #:6017

   From:                           Rami Ghanem <ram ithe@gmail.com>
   Sent:                           Tuesday, October 20, 2015 2 :05 AM
   To:                             Arizanovic Momcilo <arizanovic.momci lo@gmail.com>
   Subject:                        FW: RFQs Ritle calibre
   Attach:                         l 66.pdf; l 75.pdf




   <illDIINlf/l 61 MBNA- /<iff!E}
   Egypt Office
   Comple>1133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 568 5624
   Fax: 9 62 6 5685625
   ramit_he@.g_mail.c~   or ram i@_carc1vanamt:!.com
   US Telephone: 772 675-436 3 Skype Address: caravaname

    The Information w nti1ned In this rnemge Is for the lnterdedaddresue onty ard m1v cont11ln 0011fldtntlal and/or ~rlvi)eged Information. If you are not the lnte11deo addressee, this reessaee ~Ill ietf dtstna so notify t~e se,der; do
    not ,or,vor distnbute this mes~&e :;.r disclose its<:on~ent.s to anvo,,e . Any views o r opin;ons expremd in this messaee , ·e those of the author and 4o not ntcessarityrepresent those of CMEo rof , nyol rts associated compatl,u -. No
    re Uance may be p aced on this i,essage wlth,, ut wrttten conf1rma u,n from an a Lthorl-zed represem.atl\'e of the com pany.




                                    Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                          Before you speak »Listen
                                                                                           Before you write »Think
                                                                                           Before you spend »Earn
                                                                                          Before you pray »Forgive
                                                                                            Before you hurt »Feel
                                                                                            Before you hate >>Love
                                                                                             Before you quit »Try
                                                                                             Before you die »Live

                                                                                                            That's Life ...




00074546.pdf                                                                                                                                                                                                  Ghanem-00072443
                                                                                      Ghanem_Sentencing_00000597
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 104 of 146 Page ID
                                  #:6018




                                  RFQ

                   REQUEST FOR QUOTATION



   QUOTATION REQUEST FOR:



            ASSAULTRIFLE CALIHER5.56X45MMFULLY                   1
            AUTOMATIC INCLUDE THE PICATlNNY RAIL
            ADAPTER AND MAGAZINE SET ( 4/30 ROUND
             l\'.IAGAZINES WITH CONNECTOR), RED DOT
                 SIGHT , TACTICAL LASER AIMING AND
                    TACTICAL LIGHT lLLUMINATOR

   TI-TIS (RFQ) CONSISTS OF:

       SECTION 1: GE~RAL CONDITIONS
       SECTION 2: TECHN1CAL SPECIFICATIONS




     SIGNATURE(                    )
    MAJ. GEN STAFF I ROSHDY ABDELHANflD ABDELAZIZ
   DIRECTOR OF AR.MAMENT & Ail1MUNITI0N DEPARTMENT




 00074547                                             Ghanem-00072443-0001


                         Ghanem_Sentencing_00000598
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 105 of 146 Page ID
                                  #:6019




                                        SECTION ·1
                                   GEN.KRAL CONDITIONS
   1.1 - SUBJECT:
   A.R.E invites the recognized manufacturers Lu bid for supplying cgyptian army with:
    assault rifle caliber 5.56 x 45 mm fully automatic include the picatiIU1y and magazine set
    ( 4/30 round magazines with connector), red dot sight, tactical laser aiming and tactical light
   illuminator in accordance with the following scope and rey_uirements.
   1.2- SCOPE:
   This request for quotation (RFQ) to provide the Government of EGYPT (GOE) with :
   assault rifle caliber 5 .56 x 45 mm fully automatic include the picatinny and magazine set
    ( 4/30 round magazines with connector ), red dot sight, tactical laser aiming and tactical light
   illuminator acconling to the list ofthc required items as per SECTION 2 (Brand New).
   1.3-GE~ERAL CONDITIONS:
        1.3.1 - The offered weapons must be in conformity with specificalion::; in section 2.
        1.3 .2 - The quotati on should include the following:
               1.3.2.1- Full Ledmical and tactical specification of assault rifle caliber 5.:S6 x 45
                         mm fully automatic include the picationy and magazine set ( 4/30 roun<l
                         magazines with connector ), red dot sighl, tactical laser aiming and tactical
                         light illuminator according to military specifications.
              1.3 .2.2 - Year of production of the offered weapon.
              1.3.2.3 - Time of delivery.
   1.4 -Assault rifle caliher 5.56 x 45 mm fully automatic include the picatinny and magazine
         set ( 4/30 round magazines with com1c:c:or ), red dot sight, tactical laser aiming and
         tactical light illuminator should be manufactured According to a military standard.
   1.5 - MECHANICAL CONDITIONS:
          Assault rifle caliber :S.:56 x 45 mm fully automatic i,1clude the picatinny and
          magazine set ( 4/30 round magazines wilh com1ector ), red dot sight, tactical laser
          aiming and tactical lighl illuminator should withstand all tests (Environmental - Safety
          -Pt:rfonnance - Firing ... etc) according to a military standard. Test Procedures for the
          weapon should be stated.
   1.6 - The quotation should he submitted in original aml three copies in English language and
          should be Valid for at least 6 months after closing date.
   1.7- The delivery should be within 6 months after signing the contract.
   1.8 - Closing date is: / /
   1.9- Contracting articles: ASSATJLT RlFLE CALIBER 5.56 X 45 mm FULLY
         AUTOlVIA TTC WITH ACCESSORIES.
         1.9.1- Delivery: the Sllpplier undertakes to supply FCA.
         1.9.2- Warranty: A warranty against any defects for all supplying items should
                be offered.

                                                                                                         ,


 00074547                                                                   Ghanem-00072443-0002


                                   Ghanem_Sentencing_00000599
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 106 of 146 Page ID
                                  #:6020




   J.10 -   REQUIREMENTS:
            1.10.1- Operating temperature: -10 to+ 55 deg. centigrade.
            1.10.2- Corrosion: The supplier slwulJ cettify that the materials, processes, coating and
                   finishes used in the weapon resist corrosion in conformity with military
                   standards. The supplier should state accepting treatment of any rusty items,
                   during 5 years period of normal operation, on his expense.
   1.11- DOCUMENTATION:
         1.11.1- Technical manuals.
         1.11.2 - Maintenance ~md operation documents.
         l.11.3 -Test and repair documents.
         1.11.4 - A copy of the :MIL. STD. of testing (Environmental - Safety - Performance -
                  Firing ..... etc) of the required weapons and its main components inch1ding the
                  evaluation criteria.
   1.12-TRAINING:
            No training for Assault rifle caliber 5.56 x. 45 mm fully automatic include the
            picatinny and magazine set ( 4/30 round magazines with connector ) , red dot sigh,
            tactical laser aiming and tactical light illuminator is required
   J.B-TNSPECTION:
            l.12.1 - Inspection should be witnessed by (3) Egyptian representatives for (7) days at the
                     company site.
            1.12.2 - Inspection must be according to the military standard including test and .firing for
                     (Environmental - Safety - Performam;e - Firing ... etc).
   1.14-CERTIFICATE OF ORIGIN:
        Certificate of OEl\'I "Original Equipment Manufacturer" :MUST be submitted for all
            contracted items.
   1.1s - SPARE PARTS:
          A Guarantee of Continuous Supply with Logislil.; Support (spare parts) for at
          leasl 10 Years.
   1.16-TAXES & DUTIES:
            All due charges at the seller country will be born by the seller & in-country charges
            will be born by the buyers.
            Payments: according to contradiug terms.




 00074547                                                                       Ghanem-00072443-0003


                                     Ghanem_Sentencing_00000600
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 107 of 146 Page ID
                                  #:6021




                                           SECTION2
                           TECHNICAL SPECIFICATIONS FOR
    ASSAULT RIFLE CALl.B.EH 5.56 X 45 MM FULLY AUTOMATIC INCLUDE THE PICATINNY
    RAIL ADAPTER AND MAGAZINE SET ( 4/30 ROUND MAGAZINES WITH CONNECTOR},
     RED DOT SIGHT, TACTICAL LASER AIMING AND TACTICAL LIGHT ILLUMINATOR
   2.1-SCOPE:
            This request for quotation (RFQ) to provide the Government of EGYPT (GOE)
             with Assault rifle caliber 5.56 x 45 mm fully automatic include the picatmny
             rail adapter and magazine set ( 4/30 roun<l magazines with coJU1ector ), red dot
             sight, tactical laser aiming and tacfoal light illuminator(Brand Kew).
   2.2 - PRODUCT QUANTITIES:

    [E£]                                                                                 II QTY.
    D                                    DESCRIPTION
           Assault rifle caliber 5.56 x 45 mm full)' automatic include the picatinny
           rail adapter and ma2azine set ( 4-30 round ma2:azines with connector
                                                                                         6
    [TI Red dot sight                                                                      280
    [TI Tactical LASER        aiminl?:                                                     280
      4    Tactical light illuminator                                                      280

      5    Recommended spare parts list is required.

           Sample model for all items must be shipped to be tested and accepted as
      6
           acondition to put the Contract in eUect.

   2.3- TID', QUOTATION MUST INCLUDE THE FOLLOWING:
        2.3.1- Specification Assault rifle calib~r 5.56 x 45 mm fully automatic include the
                picatinny rail adapter and magazine set ( 4/30 round magazines with connector)
                as follows:
   No.                            Data                                    SPECIFICATION
    1                         CALIBER                                       5.56 X 45
    2                        OPERATION                                  Fuily  Automatic
    3                       RATEOFFTRR                               Not :ess than 900 r/min
    4      TOTAL LEKGTH WITH BUTT UNFOLDED                                    85 CM
    5        TOTAL LHNGIB WIIB BUTT FOLDED                                    65 CM
    6               Vi7EIGHT   (Wilhuut Magazine)                    Nol more than 3.50 kg
    7                 ¥/EIGHT (Wilh Magazine)                         Nol more than 5 kg
    8                   l\.fUZELL VELOCITY                         Not less than 940 m/second-
    9                     EFFECTIVE RANG                            Not less than 400 Mder
   10                     MAXIMUM RANG                              Not less than 1500 Mt:.:ler
   11                 NUMBER OF GROOVES                                          6
                                                                                                   I
   12                        Firing modes                         Smgle/Burst / Fully automaLic_




 00074547                                                              Ghanem-00072443-0004


                                Ghanem_Sentencing_00000601
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 108 of 146 Page ID
                                  #:6022




       2.3.2- Red dot sight for Assault rifle caliber 5.56 x 45 mm fully automatic shall
             conform to Military Standard (Mil-STD-81 OF) and supported with the following
             specifications:


        No               Data                               SPECIFICATION
         1   Al.MIN (j DOT                                    3.5 -7MOA
         2   DOT TNTRN8ITY                      Auto adjust and manual up to 4 settings
         3   INTERFACE                                 Fits existing sight mounts
             OPERATING
         4                                                   -40 • to +55"
             TEMPERATURE

       2.3.3 TaGli<.;al Laser aiming module for Assault rifle caliber 5.56 x '15 mm fully
             automatic shall conform to Military Standard (Mil-STD-8 1OF) and supported
             with the following specifications:
        No                Data                              SPECIFICATION
         1   LAS.ER l'OWER / TYPE               6mw IR (835nm) / Smw visible (635nm)
         2   BORESIGHT Al>.TUSTABLE                         Must be exist
         3   MOUNTING BRACKET             Interface mounts with different submachine mounts
         4   ENVIRONMENTAL TESTS           According with mililary standard (MIL-STD-810F)
             OPERATING
         5                                                   -40 ° to +ss•
             TEMPERATURE


       2.3.4 Tactical "'light "illuminator'' for Assault rifle caliber 5.56 x 45 mn1 fully
             automatic shall conform to Milit11ry Standard (Mil-STD-810F) and supported
             with up to 125 peak lumens / l hr runtime




                                                                                              ,




 00074547                                                             Ghanem-00072443-0005


                                Ghanem_Sentencing_00000602
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 109 of 146 Page ID
                                  #:6023




                                        RFO
                       REQUEST FOR QUO'f_A'fION


     QUOTATION REQUEST FOR:


         FULLY AUTOMATIC PISTOL CaL9xI9mm
         COMPLETE WITH ACCESSORIES



         THIS (RFQ) CONSISTS OF:

          SECTION 1: GENERAL CONDITIONS
          SECTION 2_: TECH1\fICAL SPECIFICATIONS




       SIGNATURE (., ., --               )
       lvJAJ. GEN S1:4FF I ROSHDY ABDET..HAM.ID ABDELAZIZ
     DIRECTOR OF A l?MAMENT & AJ,!JNJUNJTION DEPAR.TMENT




 00074547                                                 Ghanem-00072443-0006


                             Ghanem_Sentencing_00000603
    Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 110 of 146 Page ID
                                      #:6024




                                                SECTION 1
                                            GENERAL CONDITIONS
         1.1 - SUBJECT:
             A.R.E invites the recognized manufacturers to bid for supplying egyptian army with:
             Fully automatic pistol cal.9x19mm complete with accessoriec; ir accordance with the
             followine scope and requirements.
         L.2- SCOPE:
             This request for quotation (RFQ) to provide the Government of EGYPT (GOE) with
             Fully automatic pistol cal.9x19mm complete with accessories (Brand New).
         1.3-GENERAL CONDITIONS:
              1.3.1 - The offered weapons must be in conformity with specifications in section 7..
              1.3.2 - The quotation should include tlie following:
                     l.3.2.1- Full technical and tactrcal specification of Fully automatic pistol cal.9xl9 mrr.
                              complete with accessories according lo military specifications.
                     1.3.2.2 - Year of production of the offered weapon.
                     1.3.2.3 - Time of delivery.
         1.4 - Fully automatic pistol cal.9xl 9mm complete with accessories should be manufactured
                according to a military standard, the military standard for this weapon should be
                specified.
         1.5 - MECHANICAL CONDITIONS:
                Fully automatic pistol cal.9xl 9mm complete with accessories should withstarid all tests
                (Environmental - Safety - Performance - Firing ... etc) accor<ling to a military standard.
                Test Procedures for the weapon shoukl be stated.
         1.6 - The quo:ation should be submitted in original and three copies in English language and
                should be Valid for at least 6 months after dosjng date.
         1.7- The delivery shoulcl he within 6 months after signing the contracl.
         1.8 - Closing date is: / i
         1.9- Contracting a1tkles:             FuUy    automatic pistol caJ.9xl9mm complete
                                      wHh 2cccssories.
               1.9.1-.Delivery: the supplier undertakes to supply FCA.
                1.9.2- Warranty: A warranty av;ainst any deftcts for all supplyilllg items should
                       be offered.
         1.10-_M_QUIR.EMENTS:
                1.10.1- Operating tempe:-ature: -JO tr.+ 55 deg. centigrade.
                1.10.2- Corrosion: The supplier should c..:c:rtify that the materials, processes, coating and
                       finishes used in the weapon resist corrosion in conformity with military
                       standards. The supplier should sta~e accepting treatment of any rusly items,
                       <luring 5 years period of normal operaliun, 011 his expense.




       !__------------·-------------·-··------·-·---------·-

I

     00074547                                                                          Ghanem-00072443-0007


                                        Ghanem_Sentencing_00000604
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 111 of 146 Page ID
                                  #:6025




    1.11-DOCUMENTATION:
             1.11.1 - Technical manuals.
             1.11.2 -Maintenance ~md operation documents.
             1.11.3 - Test and repair documents.
             1.11.4 - A copy of the :MIL. STD. of testing (Environmental - Safety - Perfonnam:e -
                      Firing ..... etc) of the requireu weapons and its main components including the
                      evaluation criteria.
    1.12 -   TRAINING :
             No traiuing for Fully automatic pistol cal.9x19mm is required.
    1.13   -INSPECTION:
             1.12.1 - Inspection should be witnessed by (2) Egyptian representatives for (7) days at the
                       company site.
             1.12.2 - Inspection must be according to the military standard including test and firing
                       for (Environmental - Safety - Performance - Firing .. .etc).
     1.14-CERTlFlCATE OF ORIGIN:
             Certificate ofOF.M "Original Equipment Manufacturer" MUST be submitted for all
             contracted items.
    1.1s-SPARE PARTS:
         A Guarantee of Continuous Supply with Logistic Support (spare parts) for at
             least l OYears .
    1.16-    TAXES & DUTIES:
             All due charges at the seller country will be horn by the seller & in-country charges
             will be born by the buyers.
             Payments; :according to contracting terms.




                                                                                                       .   ,




 00074547                                                                   Ghanem-00072443-0008


                                    Ghanem_Sentencing_00000605
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 112 of 146 Page ID
                                  #:6026




                                                  SECTION 2                                                    ...._,..       Ir       , ~

                                           TECHNTCALSPECIFICATIONS
                                                                  FOR
                        FULLY AUTOMATIC PISTOL Cal.9.x:19mm COMPLETE
                                    WITH ACCESSORIES
    2.1   -_SCOPE :
                   This request for quotation (RFQ) to provide the Government of EGYPT (GOR)
              with Fully automatic pistol cal.9x:19mm (Brand New).
    2.2 -PRODUCT              QUANTITY:
     ,/No. I                 ---D;;;;~N .w-----·-··ro;;.-l
                           ------
     [i_J FulJ;::;:::~;;istol c;i.9x19mm ::;:;~:;;~::;:-·~----I -;,~
     GJ~~~~:-;;----~-m-w,--~----•1                                                                                                                 65 I

          3    Sho:i~;;::;~;:----                                                --------,--1-;;-
      GENERAL SPECIFICATIONS
         1- Caliber:                                              9x19mm.
         2 - Operation                                            Fully Automatic/ Semi Automatic
         3 - Rate of fire :                                       Not less than 800 r/min
         4 - Finish:                                              Black
              5- Weight (Without Magazine) :                       ~ot more than 0.650 kg
              6-Magazinc Capacity:                                19 Rounds/ 33 Rounds

          4    Recommended spare parts list is required.
               Sample model for all items must be snipped to be tested and accepted as a condition
          5
               to put the Contract in effect.
                                                      -·-·--~~-DM.J'aa--·lllQm!IG!ft.&.e/......
     _ _ _ _, _ _ _ , _ , . . _ _ _ _ "na,-iaa-lbl--...                                       ~   ...
                                                                                                    'l!,dltl"'3,ll-l,-.J-llfl(J.-'Ulf:..»llll"\01-lfl.-JW/w,I~




 00074547                                                                                         Ghanem-00072443-0009


                                           Ghanem_Sentencing_00000606
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 113 of 146 Page ID
                                  #:6027




       012ÿ45657
       012ÿ897
                             !"
       ##        $%#     &       ' (
       ') " * "+ ,'        -.ÿ0 1%
       2 ÿ13         &).     1            13'ÿ03
        3            #
       45565789ÿ:5697 ;+<;"+(
       =>95?7@ÿ:5697 ;+;"+(




 00074547                                             Ghanem-00072443-0010


                         Ghanem_Sentencing_00000607
                                                                                                                     RF Q # 2/ MC/ EST/ 2015-2016
                                                         ir'J·k":)~~f;                        r:~~f. ·~~:.~:~\~                                                       '•~j::•!r .:..: REQ·.
                                                                                                                                                                                                             v::
                                                    NO   '::¥<;,-'i . ;,"?ci ~k ITEM   NAME   ....... -- ',e,,.
                                                                                                         -<~~,,.                                        PART_NO                               ..   CATALOG          PAGE    FIG    ; JTEM
                                                           ~:1.;~~~                -          _.r~--,.:.:.·--l. ,- - ·   :t-• •
                                                                                                                                  t';,l~
                                                                                                                                   ....,-1-,.;..#.                     1,!._~J,:'                            ;}.:
                                                    1                        ENGINE 8-55                                                              155-01-001-Z                   2.5            T-55             1




                             00074557
                                                    2                          RADIATOR                                                               155-02-lSB-B                   so             T-55             s      12
                                                    3                     VALVE REDUCTION                                                            54-02-lOSB-lA                  300             T-55             10     32
                                                    4                COCK, DISTRIBUTING, FUEL                                                        1SS-OS-12SB-A                  100             T-55             3S    221
                                                    5                       GEAR DRIVING                                                               155-08-259                   100             T-55             88    428
                                                    6               BAR, TORSION COMPRESSOR                                                           1SS-08-291A                   200             T-55             33    439
                                                    7                       INDEX POINTER                                                               54-08-067                    so             T-55             80    507
                                                    8               BOLT LOW FRONT GEAR CASE                                                           54-08-094-4                   75             T-55             82    528
                                                    9                     NUT BRAKE BAND                                                                54-10-030                   200             T-55            101    676
                                                    10                           LEVER                                                                 54-14-18·5                   100             T-55            109    751
                                                    11                    WASHER TOOTHED                                                              54-16-023-lB                  100             T-55            119    849
                                                    12                     SHAFT ASSEMBLY                                                              XXX-XX-XXXX                   so             T-55            121    864
                                                    13                            PIPE                                                                155-38-39SB-5                 100             T-55            192    3094
                                                    14                            PIPE                                                               155-38-47SB-SA                 100             T-55            192    3096
                                                    15                            PIPE                                                                 155-38-SSSB                  100             T-55            192    3099
                                                    16                            PIPE                                                                1SS-38-61SB-2                 100                             192    310 2
                                                                                                                                                                                                                                                                              #:6028




                                                                                                                                                                                                    T-55
                                                    17                            PIPE                                                                1SS-38-62SB-2                 100             T-55            192    3103
                                                    18                            PIPE                                                                 XXX-XX-XXXX                  100             T-55            192    310 6
                                                    19                            PIPE                                                                 155-38-73SB                  100             T-55            192    3107
                                                    20                            PIPE                                                               155-38-79SB-R                  100             T-55            193    3113




Ghanem_Sentencing_00000608
                                                    21                     VALVE REDUCING                                                              15S-38-83SB                  500             T-55            193    3115
                                                    22                            PIPE                                                                 155-38-SSSB                  100             T-55            193    3116
                                                    23                            PIPE                                                                155-38-SSBS-2                 100             T-55            193    3117
                                                    24                            PIPE                                                                 155-38-B7SB                  100             T-55            193    3118
                                                    25                            PIPE                                                                155-38-104S8                  100             T-55            193    3119
                                                    26                            PIPE                                                                155-38-lOSSB                  100             T-55            193    3120
                                                    27                         ADAPTER                                                               155-28-106-SB-A                100             T-55            193    312 1
                                                    28                            PIPE                                                               1S5-38-109SB-A                 100             T-55            193    3122
                                                    29                            PIPE                                                               155-38-lllSB·A                 100             T-55            193    3123
                                                    30               PIPE, W/SHOCK ABSORBER                                                          155-38-112SB-1                 100             T-55            193    3124
                                                                                                                                                           1 of 11




                             Ghanem-00072443-0001
                                                                                                                                                                                                                                            Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 114 of 146 Page ID
                                                                                                                            R F Q # 2 / MC/ EST/ 2015-2016
                                                                ~~~"'~~-      :·it··          · , ... ·        •~t~~J'·~-; ·. · , ~~~!' • ·-·~'f!~"~i.!~' -~ l                             ~1~,-·        -'~l   ":.1,:, ·1~-.;,t: i-..   - -~!. ;-. ..,:,. . '\·-~·   ii.•·"' .
                                                    :,NtJ"f
                                                      ~.. ·(
                                                               -~~l.;..                       1-~~· ..-"'l!EP
                                                               ' ~1;, ., ... -..;_i~~,'):...- ..,....      ·
                                                                                                             •~'L  ~AME ·.· ;,,,~~
                                                                                                                ~· ... ,.
                                                                                                                                  -im~l:.;~ t~/;.:~ ;;< P.ART,¥~0
                                                                                                                                                     f . ~~:: · "
                                                                                                                            ~:~1tu_,. ~ ~I ,; '.!_ . ·
                                                                                                                                                                          , ··
                                                                                                                                                               ~fl,,~~.,,:.~· _., r
                                                                                                                                                                                      .   00EO . ~~;~~f.([OG~~~~ il- P~~E'u ~-.t1FJ~f) n lTEMJ •
                                                                                                                                                                                                                 iti '·'-"" ·.~., l,Jf,~.,._... ,,~.~·,·.1
                                                                                                                                                                                          . ~~t?t., ~~.'..:.;,<!~\11!-~~-•~.1~..,
                                                      31                                      VALVE                                                     155-38-057                            100                      T-55                      193        3126




                             00074557
                                                      32 I                                      PIPE                                     I            155-38-12858                        I   100    I                 T-55                  I   193    I 3127
                                                      33                                        PIPE                                                 155-38-131SB-A                           100                      T-55                      194        3130
                                                      34                                     SETILER                                                  155-38-13258                             so                      T-55                      194        3131
                                                      35                                        PIPE                                                  155-38-13458                            100                      T-55                      194        3132
                                                      36                                        PIPE                                                   155-21-27SB                            100                      T-55                      194        3135
                                                      37                                        PIPE                                                  155-38-o82-A                            100                      T-55                      194        3141
                                                      38                                        PIPE                                                    155-38-133                            100                      T-55                      195        3149
                                                      39           GAUGE,PRESSURE,TYPE MT-1C, 250 Kgf/cm2                                              1SS·38-269A                            100                      T-55                      195        3159
                                                      40                          UNIT, GEAR REDUCTION                                                  54-40SB-4A                             so                      T-55                      200        3210
                                                      41                                  PLUG                                                         54-40-053                              100                      T-55                      201        3233
                                                      42                             BUMPER ADJUSTING                                                   54-41-059                              50                      T-55                      203        3269
                                                      43                               CYLINDER                                                      155-59-19858-B                           1000                     T-55                      217        3472
                                                      44                                PUMP                                                          54-83-78SB-A                             20                       T -55                    222        3556
                                                      45                             BEARING BAll                                                        782726                               100                       T-55                     297        3624
                                                                                    ENGINE CLUTCH                                                       54-07SB-2                             100                       T-62                     35          389
                                                      46
                                                                                                                                                                                                                                                                                                                    #:6029




                                                      47                      GUN, GREASE, PLUNGER TYPE                                               155-28-670SB                            200                       T-62                     129        1899
                                                      48                        ROPE, TOWING                                                          54-Z8-213SB-A                            200                      T-62                     131        1942
                                                      49           SYRING, FOR KEROSENE, BLOWING OFF PIPES                                             54-28-463SB                             100                      T-62                     131        1950
                                                      50                          WRENCH 5 = 27, SOCKET                                               54-28-696SB-A                            100                      T-62                     132        1964




Ghanem_Sentencing_00000609
                                                      51                        GREASE GUN, SCREW-TYPE                                                 54-28-7S1SB                             100                      T-62                     132        1967
                                                      52                               HOSE, ASSEMBLY                                                  54-28-753SB                             100                      T-62                     132        1969
                                                      53                 LOOP, CONNECTING TOWING ROPES                                                34-28-109SB-1                            100                      T-62                      133       1972
                                                      54                                 WRENCH 5.S-7                                                   54-28-1658                             100                      T-62                      212       2038
                                                      55                                     RETAINER                                                 765-10.58189                              30                      BMP                        8          3            1
                                                      56                                      GASKET                                                  765-10-S8662                             so                       BMP                        8          3            62
                                                      57                                     CYLINDER                                                 765-10.S8579                             30                       BMP                       41          4             8
                                                      58                                     CLEANER                                                  701-0S·S8183                             so                       BMP                       27         5.2           41
                                                      59                                     RETAINER                                                 76S-OS-SB221                             50                       BMP                       16           7           65
                                                      60                                      GASKET                                                     765-06-458                           200                       BMP                       19          7            21
                                                                                                                                                                    2 of 11




                             Ghanem-00072443-0002
                                                                                                                                                                                                                                                                                  Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 115 of 146 Page ID
                                                                                                                              R F Q # 2 / MC/ EST/ 2015-2016
                                                                                                                                                                     . ,., ..                      ,•               ..                        ,; . ;•
                                                           ~ ~~~p'J',       . . :1     'JI;'.~.~; ~~-,; tf}.'.?1f;~P~~T1                                             ):r4,_Jffic°ATALOG<:'p;,.~... 'f~AGE .,
                                                    ·NO   • ~ig•. t}'~; . ITEM:NAME .1 ~  ~~f ..,~'l.~ '!t S.,~!,.,~, ., · ·.~~ -
                                                                                                                                             NC>~~{jJl               fi,tJ,.\t._!.:fii1r:(\~ ' -;J:;i: . '. ~·-"· ......
                                                                                                                                                                                                                           :'ti:~;.·.t
                                                                                                                                                                                                                              tft.~t-~!•· [i.P~~,;:~
                                                     .      ~.~ !!f:~)u: .\~'.; ,   -:    • - ;;.;- V1-   :..Ji;,:~~. . .1'··.;l•:             - · · ·: · .r-: , ~R~
                                                                                                                                                                  ~ ""~
                                                                                                                                       3320-142-1              200                 BMP                      20                 7             51




                             00074557
                                                    61                          COUPLING
                                                                     ASSEMBLY OF FILTER SECTION COVER                                  KV-SBOS-3S              200                 BMP                         17              8             5
                                                    62
                                                                                                                                        903-01-85              300                 BMP                         28             10             22
                                                    63                        RING.SEALING
                                                                                           CASING                                     765--06-S8306            30                  BMP                         25             10             46
                                                    64
                                                                                            RING                                        775-71-82              300                 BMP                         37             13             20
                                                    65
                                                                                                                                       765-10-455              200                 BMP                         35             13             47
                                                    66                                      STRAP
                                                                                            SPRING                                     700-38-459              100                 BMP                         36              13            96
                                                    67
                                                                                           LIMITER                                     765·1<>-445             200                 BMP                         43             17              9
                                                    68
                                                                                              RING                                       46587                 100                 BMP                         91            43.2          22/4
                                                     69
                                                                                     PUUYWITHCRANK                                    765-31-S8120             100                 BMP                        106             47            1
                                                     70
                                                                                         RING RUBBER                                    765-33-7               so                  BMP                        113              so             II
                                                     71
                                                                            TRAK LINK WITH RUBBER PAD                                765-3S·S8102/RP          3000                 BMP                         120             53             l
                                                     72
                                                                                  PLATE,RIGHT                                         765-47-S8185             40                  BMP                         139             62             2
                                                     73
                                                                                 PLATE,REAR,left                                      765-47-S8212             40                  BMP                         139            62              4
                                                     74
                                                                                   PLATE,LEFT                                         765-47-SB184             40                  BMP                         139            62              8
                                                     75
                                                                                                                                                               40                  BMP                         139            62             10
                                                                                                                                                                                                                                                                                          #:6030




                                                     76                         PLATE,FRONT,left                                      765-47·SB182
                                                                         LEFT FRONT TRAVERSING WHEEL                                  765-33-SB128             30                  BMP                         184            86            1-17
                                                     77
                                                                        RIGHT FRONT TRAVERSING WHEEL                                  765-33-SB129             30                  BMP                         186            87            1-17
                                                     78
                                                                           COMPLETE CARRING ROLLER                                    765-34-SBlOl             20                  BMP                         188            88            1-20
                                                     79
                                                                                      PLUG                                             700-37-ZSS              150                 BMP                         248            108            17
                                                     80




Ghanem_Sentencing_00000610
                                                                                     HANDLE                                           765-49-SB104              so                 BMP                         228            120            1
                                                     81
                                                                                              LINK                                     765-78-679              200                  BMP                        245            109            29
                                                     82
                                                                  PRESSER SENDING UNITUP TO 15 Kgf/Cm2                                700-76-SB183             100                  BMP                        263            119             2
                                                     83
                                                     84                INDICATOR, PRESSURE GAUGE T3-15                                700-76-SB182             100                  BMP                        263            119            16
                                                             SENDING UNIT,EUCTRIC SPEEDOMETERM3-301                                   700-76-S8417             100                  BMP                        264            119            21
                                                     85
                                                     86                    METER 2TVE-1                                               700-76-S8807             100                  BMP                        264            119            22
                                                                              RECIVfR                                                 700-76-S8808              50                  BMP                        264            119            23
                                                     87
                                                     88     lNDICATOR,ELECTRIC SPEEDOMETER,TYPE cn-106                                700-76-SB416             100                  BMP                        264            119            24
                                                                                    CONTACTOR KM-SOA-8                                700-76-S8383             100                  BMP                        264            119            27
                                                     89
                                                     90                     GENERATOR,TACHOMETER .0.-4                                700-76-SB307             100                  BMP                        264            119            31
                                                                                                                                            3 of 11




                             Ghanem-00072443-0003
                                                                                                                                                                                                                                                        Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 116 of 146 Page ID
                                                                                                                              R F Q # 2 / MC/ EST/ 2015-2016
                                                        ,..,.                                                                        ....   .•    '             .       ..      ,l"J.:!,.   "I•                                                                                                           ........
                                                                 ~~;t.i:"Zl~..
                                                                            i                           ;
                                                                                                        .. ;·, ~ '~  ..,~~-·     (;w'i•' -~ •.,,, ',•, PART JN0\"''·\'6~~                                                   ~:, .• .;CATALOG}               .•• ,.: ,' PAGE ·. ;,'Fi~ ·i·;
                                                      NOt        ~..~:.~l~)·'      ITEMt NAME           ~-i"                                                                                                                                                           .   \   ·                         ::/1:EM
                                                    1r -fl:                           • • -:: • •   r    ~~ ., r.. ,-, .,.ii\~~
                                                                                                               ru.! '                      - ).., ~ ·                                                                             ~   .,-i..   =··t ..,(:-.J._~,._:1           ....
                                                                                                        ~   ........                                                                               1' "'l.,.J.... ..~   .
                                                                 r.::.~~-                                               ... i..~,1,:.-....,.~ r;
                                                                                                                                                           -. .,;,_·'.C.~·'
                                                                                                                                                                    ..,,. , rJ.".'c1 ::i
                                                                                                                                                                                                  j ~fii ~·-:r-:..; .                                                                 ,:    wC • · , "   '     .. ·
                                                     91                              GASKET                                                            765-84-90                                       300                             BMP                                     273         123                 12




                             00074557
                                                      92                  REGULATOR VOLTAGE PH-10                                                     700-76-SBS60                                     200                             BMP                                     289         128                  1
                                                      93              CONTACTOR,SMALL·SIZE, KM-600 -B                                                 700-76-SB65 6                                    100                             BMP                                     289         128                  5
                                                      94              WRENCH, NUTS OF TRACK WEDGES                                                    76S-93-SB137                                     100                             BMP                                     292          130                 2
                                                      95        WRENCH ACCESS HATCHES AND PLUGS OF GUN WEDGU                                          765-93-S814Z                                     100                             BMP                                     29?         130                 19
                                                      96           WRENCH, 100•110 TRACK ADJUSTING MECH                                                765-93-289                                      100                             BMP                                     295         130                 22
                                                      97                  WRENCH, S, S-7MH-5548-64                                                     78U-0002                                        100                             BMP                                     296         130                 23
                                                      98                          WRENCH, 27•32                                                        765-93-193                                      100                             BMP                                 295             130                 24
                                                      99        GREASE GUN, PLUNGER-TYPE OF CONSISTENT GREASE                                         748-27-SBlOO                                      100                            BMP                                     294         132                  4
                                                     100                         LUBRICATION GUN,                                                     700·77-58268                                     100                             BMP                                     294         132                  7
                                                     101        EXTENSION, FUNNEL FOR FILLING OF OIL IN GEAR BOX                                      76S·93-S817S                                     100                             BMP                                     293          132                13
                                                     102                     WIRE ROPE, TOWING                                                        765·93-58195                                      200                            BMP                                     293         134                 4
                                                     103                            AIR FILTER                                                          TU-218-K                                         30                            BMP                                     401         223.1             138
                                                     104                          RETURN VALVE                                                    TU-674-600/B·K                                        100                            BMP                                     401         223.1              139
                                                     10S                          TRANFER VALVE                                                   TU-24-7-395-70                                         50                            BMP                                     401         223.2              140
                                                     106                            REDUCER                                                      TU-669.300M-14-K                                        50                            BMP                                     401         223.2             142
                                                                                                                                                                                                                                                                                                                                                        #:6031




                                                     107                          TRANFER VALVE                                                  TU-12-44-395-75                                         40                            BMP                                     406         225.1             150
                                                     108                           CONTACTOR                                                            3006-000                                         30                            BMP                                     429         235.9               37
                                                     109                            RELAY BOX                                                     5-700-76-SB955                                         50                            BMP                                     429         235.9               44
                                                     110                            RELAY BOX                                                         KR-65-000-TU                                       30                            BMP                                     429         235.S               45




Ghanem_Sentencing_00000611
                                                     111                     THERMOREGULATOR                                                          TU-3-990-74                                        50                            BMP                                     429         235.6               48
                                                     112                             BOTTLE                                                       5-765-87-SB156                                       250                             BMP                                     478          260              1-13
                                                     113                              TUBE                                                            76S-93-SB304                                     100                             BMP                                     556         303.1               25
                                                     114                    FRONT SPANNER 10•12                                        765-93-431 OR 701-85·398                                         100                            BMP                                     560         303.1               99
                                                     115                             GAUGE                                                            765-93·SB208                                      100                            BMP                                     558         303.2               43
                                                     116                    SPECIAL SPANNER S=14                                                      765-100-ZU                                        100                            BMP                                     559         303.2               55
                                                     117                            GAUGE                                             76S·93-SB207 OR 86S-93-S867S9                                     100                            BMP                                     560         303 .2              95
                                                     118                   DEVICE, TRACK REMOVAL                                                  865-93-S86396                                         200                            BMP                                     556         303.2          28/1·11
                                                     119                    REMOVER, TRACK LINK                                                       765-93-S8170                                     100                             BMP                                     SS6         303.2          29/1-9
                                                     120              l ST AND REVERS GEAR LOCK SPRING                                                 154-08-068                                        25                           VT-55                                    45           46                9 ...
                                                                                                                                                             4 of 11




                             Ghanem-00072443-0004
                                                                                                                                                                                                                                                                                                                      Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 117 of 146 Page ID
                                                                                                                                                    R F Q # 2 / MC/ EST/ 2015-2016
                                                                                                                                                                                                                                                                       i:::;:     •. ,
                                                        ...               C~. • "
                                                                         ~ ~ ·i,                    ,t/l•.      - •. . . • · . ·. ;;; ~ ~o-r.-, ·· ;_
                                                                                                                                                    ·_·,                                          •i: . . ' . ~ ; ·.,•- "         I .·~   °X' ''f ~:
                                                                                  <' :-,··,;t~:.,.,:-'"  1 ·"·'ITEM ·NAME· . :,.~= ·~ ~-.l,~,.. ~ ~~:i.;/PART~No~ ~ ~                           ' .!'<~ ' CATALOG: ....,,~: le l>AGE • ~-··FIG:~· TtjlTEM
                                                                                                                  t ....   " ; (~ . . _~;:, : - - ~
                                                    '.NO . -._...•';;.o_                    ··.':.~;.'~ ~·-~ .. :-;.~ ·.. ~~.. ··:z
                                                    .';.·'.'-:_. _, ·· , .. ~.'i)~·~1..-t_                                                                                                  ~~ fu.~f:.....: .. ···,"·•t.t~~-,,i,. ,.; ,r·:," 1 , i _· ;. ·';,:;(.: '·J \.'.;:.:·.~, ,.
                                                                                                                                                         . u.r .. ·•:\:;~-~-;.; . . ~;,;~ • ~~-                                                                                          ~




                             00074557
                                                     121                COMPLETE REDUCTION WITH DRIVE                                                   19-40-001 S-2                          20                    VT-55                             270   244-259          1-213
                                                     122                      LEVER WITH SHAFT                                                           19-40-0025                            10                    VT-55                             270      246            2-2a
                                                     123                         DRIVE SHAFT                                                             19-40-025-4                           10                    VT-55                             270      246              7
                                                     U4                             GEAR                                                                 940-003-ZA                            10                    VT-55                             270      246              8
                                                     125                                 CLAW CLUTCH                                                     19-40-023-1                           10                    VT-55                             270      247              9
                                                     126                                   SLEEVE                                                        19-40-02~2                            20                    VT-55                             270      247             11
                                                     127                                CLAW CLUTCH                                                       19-40--037                           10                    VT-55                             270      247             15
                                                     128                                        NUT                                                       19-40-160                            so                    VT-55                             270      247             19
                                                     129                                 BEVEL GEAR                                                       19-40--024                           10                    VT-55                             270      248             21
                                                     130                               DISTANCE RING                                                       940-023                             20                    VT-55                             270      248             22
                                                     131                                LOCKING PIECE                                                      940-028                             20                    VT-55                             270      248             23
                                                     132                                     NUT                                                           940-029                             so                    VT-55                             270      249             24
                                                     133                                SLEEVE FORK                                                        940-040                             20                    VT-55                             270      249             28
                                                     134                                   SLEEVE                                                        19-40-028-l                           20                    VT-55                             271      249             34
                                                     135                                 BEVEL GEAR                                                      19-40-005-2                           10                    VT-55                             271      250             40
                                                                                                                                                                                                                                                                250
                                                                                                                                                                                                                                                                                                                               #:6032




                                                     136                               BEARING BUSH                                                       19-40-006                            10                    VT-55                             271                      41
                                                     137                                 SPLIT RING                                                       19-40-047                            20                    VT-55                             271      250             47
                                                     138                                    LEVER                                                         19-40-154                            zo                    VT-55                             271      251             so
                                                     139                             LEVER WITH SHAFT                                                    19-40-021S                            10                    VT-55                             271      251             53
                                                     140                              ADJUSTING RING                                                      19-40-010                            10                    VT-55                             271      257             45




Ghanem_Sentencing_00000612
                                                     141                                  PACKING                                                         19-40-011                            10                    VT-55                             271      257             46
                                                     142                               CONTROL RING                                                       19-40-019                            10                    VT-55                             271      257             51
                                                     143                                  WASHER                                                          19-40-046                            50                    VT-55                             271      257             44
                                                     144                            INTERMEDIUN GEAR                                                     19-40-059-1                           10                    VT-55                             272      252             63
                                                     145                                   SHAFT                                                          19-40-118                            10                    VT-55                             272      2SS            180
                                                     146                                        NUT                                                      19-40-138-1                           50                    VT-55                             272      2S6            197
                                                     147                               CONTROL LEVER                                                      1 9-40·153                           20                    VT-55                             272      256            208
                                                     148                                      BOLT                                                      154-40-062-S                           25                    VT-55                             273      245            83
                                                     149                                     FLANGE                                                       19-40-086                            10                    VT-55                             274      254            115
                                                     1.50                                     BODY                                                        19-4o-114                            10                    VT-55                             276      254            170
                                                                                                                                                                5 of 11




                             Ghanem-00072443-0005
                                                                                                                                                                                                                                                                                             Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 118 of 146 Page ID
                                                                                                                            R F Q # 2 / MC/ EST/ 2015-2016
                                                            1-·~.C~$r::~                                                                                                                                                                              ,I . . •
                                                                                                         ht_"/~~~··
                                                                                                         ~~ 1  .,l,1-"':.-N..; ~    . '                                                                                 ':PAGt ·           iff1G·;;.
                                                           l'~~.    ~¥k!f{~t,        ,ITEM.:.NAME                                                 PARr{ No ·· ••..                                                                           . ~'
                                                                                                                                                                     ..... .'fRE'o~:.~ ji::r::'CArAtoG>::t, ·r~
                                                    N9-.   . ,   K~~:.'\1&:..~~,,           .            I   •• •
                                                                                                              f.J:i'-,, ~ ~~~ . ~~.
                                                                                                        .~~m""';'~"·'              l!.'~ij~"'                   ,.~··f,!t
                                                                                                                                                   . ; .·~ ... ·w ·~ :· q:., -~·.• . ... . . ~-···<;'"'         .
                                                                                                                                                                                     ,;,- ,.,...;.;,. •..,···t •••   ~ ·'   ~-    .    .     : ...~., ,)ITEM
                                                    151                                  RING                                                     19-40-117                   50                      VT-55                      276        259         179




                             00074557
                                                    152          REEL ON CYLINDER OF MAIN POWER WINCH                                             19-50-07S                   10                      VT-55                      289        289       16a-37
                                                    153                       CYLINDER EASY                                                      19-50-04512                  10                      VT-55                      289        27S           1
                                                    154                               GENERATOR                                                   PGS22-14A                    5                    SHILKA                       328        100           1
                                                    1SS                               GENERATOR                                                 575-20-10-011-8               15                    SHILKA                       328        100          10
                                                    156                                 EJECTOR                                                 575-10-31-001-G               20                    SHILKA                       37          8           27
                                                    157                              EXHAUST TUBE                                               575-10-31--015               500                    SHILKA                       37          8           38
                                                    1S8                              EXHAUST TUBE                                               575-10-31-008-B              soo                    SHILKA                       37          8           34
                                                    159                         RADIATOR, WATER                                                 730-03-S8133A                 25                    SHILKA                       37          8           39
                                                    160                                  VALVE                                                  575-1~231                    100                    SHILKA                       43          9           21
                                                    161                                  VA LVE                                                  575-10-40-233               100                    SHILKA                       43          9           42
                                                    162                             FUEL TANK SMALL                                              740-o4-SB103                100                          BK                     13          3           11
                                                    163                             FUEL TANK LARGE                                             740-04-SB104-2               100                          BK                     13          3           18
                                                    164                              SCREEN FILTER                                               740-06-S8141                soo                          BK                     21          6            7
                                                    165                                 COLLAR                                                     740-1S-14                 100                          BK                     54         19           17
                                                    166                              THRA B COOPE                                                740-17-58237                 50                                                 68         25           16
                                                                                                                                                                                                                                                                                                   #:6033




                                                                                                                                                                                                          BK
                                                    167                             BAAHK B COOPE                                                740-17-S8238                 so                          BK                     68         25           17
                                                    168                             THRA BCOOPE                                                  740-17-S8242                 so                          BK                     68         25           13
                                                    169                  CONTROL LEVER BLOCK RIGHT                                              740-17-58263-2                50                          BK                     83         26           -
                                                    170                   CONTROL LEVER BLOCK LEFT                                              740-l7-S8264-2                50                          BK                     83         26           -




Ghanem_Sentencing_00000613
                                                    171                              LEVER HANDLE                                                 740-17-416                  50                          BK                     83         26           30
                                                    172                               DRIVER SEAT                                                 740-18-SBl                  50                          BK                     85         28
                                                    173                             GEAR SHIFT GATE                                               740-19-SIH                  50                          BK                     87         29
                                                                                                                                                                                                                                                         --
                                                    174                     LST AND RAVERS£ SPEED                                                 740-19-27                   50                          BK                     89         29           32
                                                    175                             RIGHT TUBE ASSY                                              740-28-116A                  so                          BK                     114        42            2
                                                    176                                 STRIKER                                                   740-33-76                   so                          BK                     133        47           20
                                                    177                             Track link, asay,                                            740-35-56103               20000                         BK                     133        48            1
                                                    178                                   PIN                                                     740-35-3-1                20000                         BK                     133        48            2
                                                    179                                  AXLE                                                     740-47-190                  so                          BK                     139        52            &
                                                    180                         ANTI SURGE VANE                                                 740-47-58135-2                75                          BK                     139        52           8
                                                                                                                                                       6 of 11




                             Ghanem-00072443-0006
                                                                                                                                                                                                                                                                 Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 119 of 146 Page ID
                                                                                                                            RF Q # 2 /MC/ EST/ 2015-2016
                                                                                                                                                                                                                      ..,,.   ·... ~.                        'l ...
                                                    ,No.;      'M:-,!l'c~:~·
                                                              j·~~·                   .,.~NAME . . ~"~~~·.
                                                                    "- tNi.,.::-,, 1TEM               ·~ · '"'',:l~r ··:                    "~Rri Ncf                                     CAT LOG '....,·.    (1( ,   l'.f.PA~E. ,:
                                                     -··..-:-                                                                                                                                                                             -~;~'1tt::i,: :t
                                                                                                                                      ·~;!,.,}il.~.r.~ . ,::-..:,,;:,
                                                               "'~~.];fk ~.1~ ..-.~ .~·.l·'--•-'~:~: .. . '" , . , :f/~~! •.·..·,·"'1&··,~i                             .         ~   ,    ,:,t,~ .J,\':;,".!' -~
                                                                                                                                                                                                                                          ~,i;~iG:·;i i,l~E!-1,
                                                                                                                                                                                                                      i   ""'""r; .....
                                                                                                                                                            ~ii ii~1·j.. , .:-:":,~ .. . ..I
                                                    181                             TORISON BAR                                               740-49·31                     50                BK                                146             57              s




                             00074557
                                                    182                                  COCK                                              740-50-SB226                     so                BK                                150             58              l
                                                    183                            TOWING HOOK                                               740-50-231                     50                BK                                1SO            S8              26
                                                    184                                  LATCH                                               740-50-623                     100               BK                                151             58             20
                                                    185                                 SPRING                                               740-5<>-625                    100               BK                                1Sl             ss             19
                                                    186                               STOPASSY                                             750-50-122SB                     100               BK                                153           59A              15
                                                    187                                 HANDLE                                               750-50-085                     100               BK                                1S8           598               1
                                                     188                                   PIN                                               740-50-082                     100               BK                                158           S9B               4
                                                     189                            TORISON BAR                                               750-50-78                     50                BK                                158           S9B              12
                                                     190                       Hook l 'or tOfllng gun                                        750-50-375                     so                BK                                152             59              24
                                                     191                               TORISON                                               750-61-145                     so                BK                                183             71              3
                                                     192                                  LOCK                                               7SH1·150                       50               BK                                 183             71               8
                                                     193                   TACHOMETER GENERATOR                                            740-80-S8 159                    so               BK                                 193             82              24
                                                     194                     HEAD LAMP WITH BREAK                                          740-82-S&-182                    200              BK                                 216             88              2.3
                                                     195                      SPECIAL WRENCH, S=60                                           740--93-397                    200           BK&OT-62                              249            10 1              9
                                                     196              WRENCH FOR TRACK ADJUSTMENT                                             740-93-81                     200           BK&OT-62                              245            101              17
                                                                                                                                                                                                                                                                                                        #:6034




                                                     197              WRENCH FOR TRACK ADJUSTMENT                                             740-93-82                     200           BK&OT-62                              245            101              16
                                                     198                   WRENCH FOR SHAFTS,                                                   NT-180                      200           BK&OT-62                              250            101             26
                                                    199                 WRENCH FOR ROAD WHEEL NUT                                            740-93-229                     200           BK&OT-62                              247            101             33
                                                    200             WRENCH FOR DRAINING Oil ANO FUEL                                      740-93-SB236-1                    200           BK&OT-62                              244            101             34




Ghanem_Sentencing_00000614
                                                    20 1                      SPECIAL WRENCH S=17                                          740-93-SB131                     100           BK&OT-62                              240           101              40
                                                    202                       SPEOAL WRENCH 5=14                                           740-93-S8140                     100           BK&OT-62                              240            101             41
                                                     203                  WRENOt FOR HATCH DOORS                                           740-93-SB270                     200           BK&OT-62                              244           101              42
                                                     204                           TOWING ROPE                                             740-93-S8104                     200           BK&OT-62                              239            102              7
                                                    20S                                PIN,ASSY                                            740-93-SB128                     200           BK&OT-62                              240            102             10
                                                     206                  THIMBLE FOR TOWING ROPE                                             740-93-91                     zoo           BK&OT-62                              246            102             11
                                                     207                        Hand pump RNA-1A                                             54-0s-oo4A                     100             OT-62                                21            10             1·15
                                                     208                             Joint nange                                             800-10-002                     so              OT-62                                51           25/1             11
                                                     209                           Ventilator shaft                                         XXX-XX-XXXX                     so              OT-62                                54           27.1            1/1·2
                                                     210                                 Holder                                            800-U-031-1                      100             OT-62                                62           28.5             55
                                                                                                                                                   7 of 11




                             Ghanem-00072443-0007
                                                                                                                                                                                                                                                                      Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 120 of 146 Page ID
                                                                                                                           R F Q # 2 / MC/ EST/ 2015-2016
                                                                                                                                                                                                                           ;.
                                                                                                                                                                                                                              ' ·lffG·· t1t
                                                    'lNO .      ~.  :!Dr~ ·:.,~~,i't~, · '  ITEM -NAME :     •,?-~r.~~~
                                                                                                                                                                                                 ~···'i ,'J.l!1:"1 ~~--~·ITEM
                                                    '·                                                                                                                                                                        ,, ~ .i:'::~. ~;
                                                                                                              r 1,rA""''~1.l - . ·ii[{.' ;AR~r;i~j~j ~-~~~
                                                         ..... ':l:r:        ~    -··   .     :   :-     ~   -~,-i::.'.'...~;~n~                                              't.
                                                                                                                                                                :1~in ~ µi,I&m.\ Jj f1...:,···P.i\GE
                                                                                                                                 . ~~ , · .. · ,,-;i . . ~ i,· u:j .._..,           •,•.-,[lC:-..""'..t .. .i-.. i   .. ·~-
                                                                                                                                                                                                                   .~!~.~--
                                                    211                             Suspension eye                                       800-12-256               100                 OT-62                           67          28.6           180




                             00074557
                                                    212                                   Indicator                                      800-12-242               100                 OT-62                           64          28.6            97
                                                    213                             Castle n ut M 16                                     800-12-309               200                 OT-62                           67          28.6           174
                                                    214                            800-17-231 Spring                                     800-17-231S              100                 OT-62                          123           55            3/4
                                                    215                            Draw-bar assembly                                   800-17-044 S-1             100                 OT-62                          130           58              2
                                                    Z16                            Draw-bar assembly                                   800-17-066 S-1             100                 OT-62                          152           68             12
                                                    217                           Left lever assembly                                    800· 17·309S             100                 OT-62                          156           69              1
                                                    218                 Complete part.s for assembly of )driver seat                     800·18-201S              50                  OT-62                          163           71            1-20
                                                    219                           Comp lete driver seat                                  800..18-2025              50                 OT-62                          163           71              1
                                                    22D                    Complete speedometer wi th drive                             800-20-581-2              100                 OT-62                          17S           76            1-18
                                                    2.2 1                                   Anger                                         740-32-5·1              100                 OT-62                          231          105              7
                                                    222                                     Shaft                                         740-32-6-2              100                 OT-62                          231          10S              8
                                                    223                                  Valve plug                                       800-32-10                50                 OT-62                          231          105              9
                                                    224                               Packing piece                                        740-33·25              100                 OT-62                          236          107             • r,
                                                    225                                Spring collar                                       740-33-57              100                 OT-62                          236          107             20
                                                    22&                         Assembly of nozzle body                                 800K·38-002S               50                 OT-62                          239          109              2
                                                                                                                                                                                                                                                                                           #:6035




                                                    227                       Complete hose L;;:2800 mm                                 BOOK-38-003S               50                 OT-62                          239          109            3/1-3
                                                    228                       Complete hose L=1690 11..m                                SOOK-38-0045               50                 OT-62                          239          109            4/1-5
                                                    229                                     Breakwater                                800-47-1.3 5 S-18            so                 OT-62                          250         115.2             4
                                                    230                             Right reinforce ment                                  740-47-214              100                 OT-62                          251         115.2            35




Ghanem_Sentencing_00000615
                                                    231                                           Lett                                    740-47-215              100                 OT-62                          251         115.2            36
                                                    232                                        Stop                                        740-49-40              100                 OT-62                          259          120             11
                                                    233                                 Spring of handle                                  800-50-048              100                 OT-62                          281          124            l/18
                                                    234                                 Handle of lockV                                  800-50-049               100                 OT-62                          280          124            1/20
                                                    235                                   Latch of lock                                   4-3(H34                 100                 OT-62                          280          124            1/12
                                                    236                                   Closure le ver                                 800-50-058               100                 OT-62                          281          124             2/1
                                                    237                                       Buffer                                      5·30-271                100                 OT-62                          281           124            3/3
                                                    238                                   La tch of lock                                 800-50-358               100                 OT-62                          286          127            Z/7/1
                                                    23.9                                 Eush complete                                  800-S0-528 S               so                OT-62                           292          129              2
                                                    240                                 Supporting tube                                  800-50-428                so                OT-62                           318          151             l
                                                                                                                                              Bof 11




                             Ghanem-00072443-0008
                                                                                                                                                                                                                                                         Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 121 of 146 Page ID
                                                                                                                    R F Q # Z / MC / EST/ 2015-2016
                                                                                                                                                                                                  ~ ·. · >1'.   .. ,      '•i:. ..s :-   r•               -:•.,.I,.,. ,
                                                            ~ fA'fl     .,); ~·"IT~M::NAME1   .           ~J~:··      · · · ·-.~PART      ···•
                                                                                                                                ··h·,, ~rNo_"·                                                     , (CATALOG~!~J~       'MPAGE.11              ~ ~ fc~TEM
                                                    N.9 ' •!W/'                                           ~~~.~,· '*~ ~~m~t               ' ' ,\.~ f •. -        ~ '"' I                                                                     ·!'~A~
                                                                                                                                                                                      ~!«'•~•r•
                                                          ,,-,.#!.     I)', ,;~;~!}    . '.       '   .   I..?   .~~   ..~
                                                                                                                             11\!..,i:j
                                                                                                                                  ,,.. . -~..   • .• .- t.1u··o,i-,.: ........
                                                                                                                                                                             ~cs; ·                                    = ··~'~t_-,.... ' :: .=         ..,.. ., . i
                                                                                                                                                                                      ,:.·tqj lv~:.:..Pc•·
                                                                                                                                                                                                    .,. ~.'.;.· ~.t                                       ......
                                                    241                                   latch                                           800-50-164                                     100            OT-62                  212             212              4




                             00074557
                                                    242                                 BOTTLE                                          740-87-SB128-1                                  1000            OT-62                  489             278           1-14
                                                    243                         SPECIAL SPANNER                                          800-93-013S                                     100            OT-62                  637            324.1             l
                                                    244                     SPECIAL SPANNER 5=60                                           800-93,-020-1                                 100            OT-62                  643            324.4            83
                                                    245                     HOOK WRENCH s2•ss                                                DIN 1810                                    100            OT-62                  644            324.4            95
                                                    247               Electropivot 27/5 - VKU adaption                                    800-101-7545                                    20            OT-62                  725             364              9
                                                    246                                   BOX                                             800-101-8035                                    20            OT-62                  726            365.1             2
                                                    248                          Complete sleeve                                          80(H01-891S                                    100            OT-62                  727            365.1             7
                                                    249                               Terminal box                                        800-101-1115                                    50            OT-62                  733            365.1            89
                                                    250                    REMOTE CONTROL ROPE                                           SOM-1321-070                                     so         UP GRADEB K
                                                    251                    REMOTE CONTROL ROPE                                           SOM-1321-080                                     50         UPGRADEB K
                                                    252                REGULATING EQUIPMENT UNIT                                          SOM-1400004                                     20          UP GRADE BK
                                                    253                                piston pin                                      304-10-2                                          300           UTD_20                   24              8     I         4
                                                    254                                 stopper                                        ZD-04-07                                          600           UTO 20                   24              8               5
                                                    255                   MEOtANICAL,FUEL PUMP                                      S920-32-00-4                                          30           UTD 20                   98             36             31
                                                    256                                 GASKET                                        20-27-293                                           so           UTD_20                  101             36             32
                                                                                                                                                                                                                                                                                                            #:6036




                                                    257              Gasket ( for tachometer generator )                               308-146                                            so           UTD 20                   91
                                                    258                           JACl<ET, cylinder                            303-06-10 or 303-06-lOA                                   500          V12_ENG                   15             11
                                                    259                                PIN, piston                                     304-10-2                                          soo          V12 ENG                   17             12
                                                    260                          BUSHING, setting                                       30S-21                                           200          V12_ ENG                  19             15




Ghanem_Sentencing_00000616
                                                    261                       SPLINED COUPLING                                        3308,.235                                          100          V12 ENG                   22             30
                                                    26Z                     BUSHING, inclined shaft                                    306-75-3                                          300          V12_ENG                   24             19
                                                    263                        CAMSHAFT, I ntake                                               307--06-4                                 300          V12_ENG                   30             26
                                                    264                       CAMSHAFT, exhaust                                              307-15-3                                    150          V12 ENG                   30             26
                                                    265                           CASE, seal, assy                                           3308,.261                                   200          V12 ENG                   34             30
                                                    266                                BUSHINg                                              3308-246-1                                   100          V12 ENG                   34             28
                                                    267                         BUSHING SPLINED                                              3308-233                                     so          V12_ENG                   34             31
                                                    268                         RETAINER SPRING                                              3308-236                                    100          V12 ENG                   34             30
                                                    269                             SPRING                                                   3308-237                                    100          V12 ENG                   34             30
                                                    270                          PUMP ELEMENT                                               S8327-07-1                                   500          V12 ENG                   46             54
                                                                                                                                                       9 of 11




                             Ghanem-00072443-0009
                                                                                                                                                                                                                                                                          Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 122 of 146 Page ID
                                                                                                                      R F Q # Z / MC / EST/ 2015-2016
                                                                     ~-Y.fC~              .         • ·"   ·               ~ .:
                                                                                                               r E;ir"';r~e;~'w .
                                                                                                                         ·         ~-r ~            r- _ . -~-~:-.-';.. ,..•"'!:                           r -r"··      J   ..    ""' "'·"
                                                    ·.f'.'0 '~   ,r,,?..   -~}~;'.                                                                                                                                          I./, FiG   ··~
                                                                                              ITEM 1NAME . f;~~~~~ f~"'iil f PART! NO', ·
                                                                                                               0
                                                                                                                           , ,:.1"'
                                                                                                                                                                                                                            l., .t. ·:··, ·\:
                                                                  . : ~~· i!..h~'.#··":-- '       ~- .....         h   '
                                                                                                               '~ilft~ '   ...   '    -~. ·-.: ....~ .. t ~
                                                                                                                                                              r.,ffi •.~,i~a . j~A°iiLoGt;~
                                                                                                                                                                      Sr....         ......              ~,.,.,•."'".
                                                                                                                                                                                                     ·t.>i ~::~!'~~~
                                                                                                                                                                               ~:SL..-· ••. :~: ~- ~ )~                     • -,"1.r-
                                                                                                                                                                                                                                                fJffo,.~
                                                    271                              MANFOLD, intake, left                                   SB419-o6·S                        so             V12 ENG          S6                 44




                             00074557
                                                    272                                         GASKET                                         327-126                      300               V12_ENG          71                 52
                                                    273                                           stud                                          350.-02                    1000               V12 ENG          91                 68
                                                    274                                           stud                                          350-03                     1000               V12 ENG          91                 68
                                                    275                                           stud                                          350-24                     1000               V12 ENG          91                 69
                                                    276                                BOLT, crankpin plug                                      356-84                         200            V12 ENG         106                 &3
                                                    zn                                        WATER PUMP                                   SBS11T-00-21A                       so             V6_ENG           38                 27              1-SS
                                                    278                         COMPLETE INJECTION VALVE                                 800-S317-00-1A/18                     500            VS ENG           49                 35
                                                    279                    TUBE OF OIL SUPPLY TO CAM SHAFT                                  800-S20T-32-1                      50             V6 ENG           53                 37
                                                    280                     TUBE FROM CLEANER FILTER TO TD                                 800-520T-01·S1                      so             VS ENG           ss                 39               31
                                                    281                                           TUBE                                      800-521-00lS                       50             VS ENG           59                 42               12
                                                    282                                  INJECTION TUBE                                     800-SZ3T· 02S                      so             VG ENG           44                 44               8
                                                    283                                  INJECTION T\JBE                                    800-523T-03S                       so             V6_ENG           44                 44
                                                    284                                  I NJECTION TUBE                                    8 00-SZ3T..Q4S                     so             V6 ENG            44                44
                                                    285                                  INJECTION T\JBE                                    800-523T-0SS                       50             V6 ENG            44                44
                                                    286                                  INJECTION TUBE                                     800-523T-06S                       50             V6_ ENG          44                 44
                                                                                                                                                                                                                                                                                             #:6037




                                                    287                                  £NGIN£ A-650-1                                     6 50-01-59130                      20             ATC-59           15                 10
                                                    281                               PAD, LOWER, FRONT                                     65~1-SB102                         100            ATC-59           1S                1671
                                                    289                               CLEANER, AIR , ASSY.                                  6SO-OS-SB139                       40             ATC-59          49                 100
                                                    290                                  GEARBOX, ASSY                                        650-U-SB5                        25             ATC-59          133                317




Ghanem_Sentencing_00000617
                                                    291                                       DRUM,ASSY                                     650.-1~SB113                       so             ATC-59          160                385
                                                    292                                         COVER                                         650-14-78                        50             ATC-59          161                396
                                                    293                                   FLANGE                                              650-14--79                       so             ATC-59          161                397
                                                    294                           SECTOR, FRICTION, LINING                                    650-14-138                   2000               ATC-59          161                1777
                                                    295                                        PIPEASSY                                     650-1S-SB1l2                       so             ATC-59          178                408
                                                    296                                        PIPE ASSY                                    6S0-1S-SB13S                       so             ATC-59          180                412
                                                    297                                        PIPE ASSY                                    6SO-l5·S8 143                      50             ATC-59          180                41S
                                                    29&                                          PLUG                                         650-21-31                        so             ATC-59          251                1998
                                                    299                                        PIPE ASSY                                    6SO-Z1·S8Z41                       50             ATC-59          274                626
                                                    300                        WEEL ROAD RIGHT HAND ASSY                                    650-2~SB153                        50             ATC -59         326                812
                                                                                                                                                   10 of 11




                             Ghanem-00072443-0010
                                                                                                                                                                                                                                                           Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 123 of 146 Page ID
                                                                                                                                                          RF Q # 2 / MC / EST / 2015-2016
                                                    (                                                                                                                                                                         ~ ·,t_· 1., ,,_,,.,    '[JI                                1
                                                        .~ :lf~::1~t·1t~~r                             '!'.·'-~~ ..-.. . r.:·,~,;.~-       1           .::-.:.c.-     ..    •    • I :,f   r.   : •~
                                                                                                                                                                                                                   .••·•
                                                                                                                                                                                                                      ·'«Kft:('
                                                                                                                                                                                                                    ir,t,,,.'tl,   · TAlOG .:. ··.it,
                                                                                                                                                                                                                                               ,.,..
                                                        NOi                                                  M                              '             '                                            t1REQ:-1:                                          rAJ.,            ~··:fTEI'   : f.
                                                                       . t:~~~· ...........                               ~·}         I   _T,.    .. •.
                                                                                           "'' ,·.··, .~ '"""'-                                                                                                                                                            :·  ... __(_,.:,.;
                                                                  ,,,,.•• 0r.:i.r11•••• ·,!;1\:;;         ......         L'l&u                          ~-                        ·..P.         Jl·                 .~..i; fY./ . ~""'"'-•"M ~, : .
                                                                                                                             ~,' ~. .... ·ii. ......:·
                                                        ''"'-',                                            :t_,.~M;'E
                                                                                                                  ••:.-                                                                                                                              . 111.r··
                                                        301                                    GASKET                                                                650-29-286                          100                 ATC-59                    371        1721
                                                                                                                                                              :t~ ·




                             00074557
                                                        302                                  STRIP GLASS                                                              650-29-487                         WO                  A TC-59                   371        1691
                                                        303                                 STREP EDGING                                                              650-29-488                         100                 ATC-59                    371        1692
                                                        304                                  SAPPORTST                                                              6S0·31-SB291                          so                 ATC-59                    417        1056
                                                        305                             SWITCH , TYPE B -45M                                                        6S0·3S·S8163                         100                 ATC-59                    4 68       1214
                                                        306                                  UNITCABEl                                                              6S0-35-SB424                          50                 A TC-59                   470        1263                          i1l
                                                        307                                  VOLTAMME                                                                712-10-K278                          50                 A TC-59                   502        1262
                                                        308                               ROPE, W IRE, ASSV                                                         712· 27-SB137                         200                AiC-59                               1410
                                                        309                             SHACKLE, TOWING ASSY                                                        712-27-S8183                          200             ATC-59                                  1412
                                                        310                                EJECTOR, RIGHT                                                           668·07-S8104                          so               ATC-G                                  105
                                                        311                                 EJECTOR, LEfT                                                           668-07-SBlOS                          so               A TC-G                                 106
                                                        312                                  PANELASSY                                                              668·35·SB135                          20               AiC-G                       595        1324
                                                        313                               SET PANEL WIRES                                                           668-35-S8147                         100               ATC-G                       599         1328                         h
                                                                                                                                                                                                                                                                                                ·1
                                                                                                                                                                                                                                                                                                 C
                                                        314                         PISTON RING OF THE 1 ST.STEP                                                      AKlS0-017                          1000          AK-150 S COMP                                T-3            ~
                                                        315                         PISTON•RING OF THE 2nd .STEP                                                      AKlS0-018                          150D          AK-150S COMP                                 T-3            4             '
                                                        316                                SCRAPER RING                                                               AKlS0-019                          1000          AK-150S COMP                                 T-3            s
                                                                                                                                                                                                                                                                                                                                        #:6038




                                                                                                                                                                                                                                                                                           ·-
                                                        317                          PISTON RING Of THE 3rd.STEP                                                     AK1S0-020                           1000          AK-150S COMP                                 T--4           :'I
                                                        318                                 PISTON RING                                                              AKlS0-021                           1500          AK-150S COMP                               . T-4            11
                                                        319                                        SCRAPER RING                                                      AKl S0-022                          1000          AK-150S COMP                                T-4             s
                                                        320                                        SCRAPER RING                                                     AK150-071                            1000          AK-150S COMP                                ·T-4            G




Ghanem_Sentencing_00000618
                                                                                                                                                                           11 of 11




                             Ghanem-00072443-0011
                                                                                                                                                                                                                                                                                                      Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 124 of 146 Page ID
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 125 of 146 Page ID
                                  #:6039




       012ÿ45657
       012ÿ897
                   
       !!       "#!     $  %&    ' %(
       ') (& *      +'      ,-ÿ/ 0#
       1ÿ02        $)- % 0          02'ÿ/2 3
        2           !
       45565789ÿ:5697 3;3;(3
       <=95>7?ÿ:5697 (;;(3




 00074557                                             Ghanem-00072443-0012


                         Ghanem_Sentencing_00000619
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 126 of 146 Page ID
                                  #:6040




                                            CASE NO.   CR 15-0704 (A)-SJO
                                                  UNITED STATES OF AMERICA
                                             VS.     GHANEM

                                            PLAINTIFF=S EXHIBIT         643

                                            DATE                               IDEN.

                                            DATE                               EVID.

                                            BY
                                                         DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000620
          Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 127 of 146 Page ID
                                            #:6041

   From:                            Rami Ghanem <ramithe@gmail.com>
   Sent:                            Thursday, October 22, 2015 7:07 AM
   To:                              Alexei Alexei <office.hartford@gmail. com>
   Cc:                              Bill Grigor <otlice.gb.defence@ gmail.com>
   Subject:                         FW: RFQs Rjfle calibre
   Attach:                          166.pdf; 175.pdf



   For Egypt




   ti«•--• ~- .l!IENA /ti'l'M/
   Egypt Office
   Complex 133, Building 7, Apartment 32
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   .rn.mith.~@.g_m~_i_l,_q,m_ or rn.m.i@.9l.rn.v.?.o.?.m~.sg.m
   US Telephone: 772 675-4363                            Skype Address: caravaname

     The information contained in this me~aee is for the inttnde~ ad..lre$see only and my contain confr1ential and/or prt.1ue,ed il'lformatiol\. It VO\. are not the htended t dd16ne, tflis mess-,ee "'Ill self dtstru::t so notify the stnder;
    do not copy o r dhtrib~c thi~ mcr...>gc ordiKlo~c ib con:cnt:: to ~nyon-e. Any "icws or opinion~ c,cpr,:~~cd in thn ,n~::i,~ >re th~~ of the :11.rth c.r .in:I do not nccc~!i.itiJy reprcscnttho!.e of CME or o f .in1 of b .i:!.oci.ltcd
    companies. No reliance may be: pla:ed on this JTessaee without written confirmation from an a\ihorized rep,ue11utt,,,e of the company.




                                   Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                          Before you speak »Listen
                                                                                           Before you write »Think
                                                                                           Before you spend »Earn
                                                                                          Before you pray »Forgive
                                                                                            Before you hu rt »Feel
                                                                                            Before you hate »Love
                                                                                             Before you quit »Try
                                                                                             Before you die »Live

                                                                                                             That's Life ...




00074431.pdf                                                                                                                                                                                                        Ghanem-00072443
                                                                                       Ghanem_Sentencing_00000621
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 128 of 146 Page ID
                                  #:6042




                                  RFQ

                   REQUEST FOR QUOTATION



   QUOTATION REQUEST FOR:



            ASSAULTRIFLE CALIHER5.56X45MMFULLY                   1
            AUTOMATIC INCLUDE THE PICATlNNY RAIL
            ADAPTER AND MAGAZINE SET ( 4/30 ROUND
             l\'.IAGAZINES WITH CONNECTOR), RED DOT
                 SIGHT , TACTICAL LASER AIMING AND
                    TACTICAL LIGHT lLLUMINATOR

   TI-TIS (RFQ) CONSISTS OF:

       SECTION 1: GE~RAL CONDITIONS
       SECTION 2: TECHN1CAL SPECIFICATIONS




     SIGNATURE(                    )
    MAJ. GEN STAFF I ROSHDY ABDELHANflD ABDELAZIZ
   DIRECTOR OF AR.MAMENT & Ail1MUNITI0N DEPARTMENT




 00074432                                             Ghanem-00072443-0001


                         Ghanem_Sentencing_00000622
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 129 of 146 Page ID
                                  #:6043




                                        SECTION ·1
                                   GEN.KRAL CONDITIONS
   1.1 - SUBJECT:
   A.R.E invites the recognized manufacturers Lu bid for supplying cgyptian army with:
    assault rifle caliber 5.56 x 45 mm fully automatic include the picatiIU1y and magazine set
    ( 4/30 round magazines with connector), red dot sight, tactical laser aiming and tactical light
   illuminator in accordance with the following scope and rey_uirements.
   1.2- SCOPE:
   This request for quotation (RFQ) to provide the Government of EGYPT (GOE) with :
   assault rifle caliber 5 .56 x 45 mm fully automatic include the picatinny and magazine set
    ( 4/30 round magazines with connector ), red dot sight, tactical laser aiming and tactical light
   illuminator acconling to the list ofthc required items as per SECTION 2 (Brand New).
   1.3-GE~ERAL CONDITIONS:
        1.3.1 - The offered weapons must be in conformity with specificalion::; in section 2.
        1.3 .2 - The quotati on should include the following:
               1.3.2.1- Full Ledmical and tactical specification of assault rifle caliber 5.:S6 x 45
                         mm fully automatic include the picationy and magazine set ( 4/30 roun<l
                         magazines with connector ), red dot sighl, tactical laser aiming and tactical
                         light illuminator according to military specifications.
              1.3 .2.2 - Year of production of the offered weapon.
              1.3.2.3 - Time of delivery.
   1.4 -Assault rifle caliher 5.56 x 45 mm fully automatic include the picatinny and magazine
         set ( 4/30 round magazines with com1c:c:or ), red dot sight, tactical laser aiming and
         tactical light illuminator should be manufactured According to a military standard.
   1.5 - MECHANICAL CONDITIONS:
          Assault rifle caliber :S.:56 x 45 mm fully automatic i,1clude the picatinny and
          magazine set ( 4/30 round magazines wilh com1ector ), red dot sight, tactical laser
          aiming and tactical lighl illuminator should withstand all tests (Environmental - Safety
          -Pt:rfonnance - Firing ... etc) according to a military standard. Test Procedures for the
          weapon should be stated.
   1.6 - The quotation should he submitted in original aml three copies in English language and
          should be Valid for at least 6 months after closing date.
   1.7- The delivery should be within 6 months after signing the contract.
   1.8 - Closing date is: / /
   1.9- Contracting articles: ASSATJLT RlFLE CALIBER 5.56 X 45 mm FULLY
         AUTOlVIA TTC WITH ACCESSORIES.
         1.9.1- Delivery: the Sllpplier undertakes to supply FCA.
         1.9.2- Warranty: A warranty against any defects for all supplying items should
                be offered.

                                                                                                         ,


 00074432                                                                   Ghanem-00072443-0002


                                   Ghanem_Sentencing_00000623
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 130 of 146 Page ID
                                  #:6044




   J.10 -   REQUIREMENTS:
            1.10.1- Operating temperature: -10 to+ 55 deg. centigrade.
            1.10.2- Corrosion: The supplier slwulJ cettify that the materials, processes, coating and
                   finishes used in the weapon resist corrosion in conformity with military
                   standards. The supplier should state accepting treatment of any rusty items,
                   during 5 years period of normal operation, on his expense.
   1.11- DOCUMENTATION:
         1.11.1- Technical manuals.
         1.11.2 - Maintenance ~md operation documents.
         l.11.3 -Test and repair documents.
         1.11.4 - A copy of the :MIL. STD. of testing (Environmental - Safety - Performance -
                  Firing ..... etc) of the required weapons and its main components inch1ding the
                  evaluation criteria.
   1.12-TRAINING:
            No training for Assault rifle caliber 5.56 x. 45 mm fully automatic include the
            picatinny and magazine set ( 4/30 round magazines with connector ) , red dot sigh,
            tactical laser aiming and tactical light illuminator is required
   J.B-TNSPECTION:
            l.12.1 - Inspection should be witnessed by (3) Egyptian representatives for (7) days at the
                     company site.
            1.12.2 - Inspection must be according to the military standard including test and .firing for
                     (Environmental - Safety - Performam;e - Firing ... etc).
   1.14-CERTIFICATE OF ORIGIN:
        Certificate of OEl\'I "Original Equipment Manufacturer" :MUST be submitted for all
            contracted items.
   1.1s - SPARE PARTS:
          A Guarantee of Continuous Supply with Logislil.; Support (spare parts) for at
          leasl 10 Years.
   1.16-TAXES & DUTIES:
            All due charges at the seller country will be born by the seller & in-country charges
            will be born by the buyers.
            Payments: according to contradiug terms.




 00074432                                                                       Ghanem-00072443-0003


                                     Ghanem_Sentencing_00000624
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 131 of 146 Page ID
                                  #:6045




                                           SECTION2
                           TECHNICAL SPECIFICATIONS FOR
    ASSAULT RIFLE CALl.B.EH 5.56 X 45 MM FULLY AUTOMATIC INCLUDE THE PICATINNY
    RAIL ADAPTER AND MAGAZINE SET ( 4/30 ROUND MAGAZINES WITH CONNECTOR},
     RED DOT SIGHT, TACTICAL LASER AIMING AND TACTICAL LIGHT ILLUMINATOR
   2.1-SCOPE:
            This request for quotation (RFQ) to provide the Government of EGYPT (GOE)
             with Assault rifle caliber 5.56 x 45 mm fully automatic include the picatmny
             rail adapter and magazine set ( 4/30 roun<l magazines with coJU1ector ), red dot
             sight, tactical laser aiming and tacfoal light illuminator(Brand Kew).
   2.2 - PRODUCT QUANTITIES:

    [E£]                                                                                 II QTY.
    D                                    DESCRIPTION
           Assault rifle caliber 5.56 x 45 mm full)' automatic include the picatinny
           rail adapter and ma2azine set ( 4-30 round ma2:azines with connector
                                                                                         6
    [TI Red dot sight                                                                      280
    [TI Tactical LASER        aiminl?:                                                     280
      4    Tactical light illuminator                                                      280

      5    Recommended spare parts list is required.

           Sample model for all items must be shipped to be tested and accepted as
      6
           acondition to put the Contract in eUect.

   2.3- TID', QUOTATION MUST INCLUDE THE FOLLOWING:
        2.3.1- Specification Assault rifle calib~r 5.56 x 45 mm fully automatic include the
                picatinny rail adapter and magazine set ( 4/30 round magazines with connector)
                as follows:
   No.                            Data                                    SPECIFICATION
    1                         CALIBER                                       5.56 X 45
    2                        OPERATION                                  Fuily  Automatic
    3                       RATEOFFTRR                               Not :ess than 900 r/min
    4      TOTAL LEKGTH WITH BUTT UNFOLDED                                    85 CM
    5        TOTAL LHNGIB WIIB BUTT FOLDED                                    65 CM
    6               Vi7EIGHT   (Wilhuut Magazine)                    Nol more than 3.50 kg
    7                 ¥/EIGHT (Wilh Magazine)                         Nol more than 5 kg
    8                   l\.fUZELL VELOCITY                         Not less than 940 m/second-
    9                     EFFECTIVE RANG                            Not less than 400 Mder
   10                     MAXIMUM RANG                              Not less than 1500 Mt:.:ler
   11                 NUMBER OF GROOVES                                          6
                                                                                                   I
   12                        Firing modes                         Smgle/Burst / Fully automaLic_




 00074432                                                              Ghanem-00072443-0004


                                Ghanem_Sentencing_00000625
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 132 of 146 Page ID
                                  #:6046




       2.3.2- Red dot sight for Assault rifle caliber 5.56 x 45 mm fully automatic shall
             conform to Military Standard (Mil-STD-81 OF) and supported with the following
             specifications:


        No               Data                               SPECIFICATION
         1   Al.MIN (j DOT                                    3.5 -7MOA
         2   DOT TNTRN8ITY                      Auto adjust and manual up to 4 settings
         3   INTERFACE                                 Fits existing sight mounts
             OPERATING
         4                                                   -40 • to +55"
             TEMPERATURE

       2.3.3 TaGli<.;al Laser aiming module for Assault rifle caliber 5.56 x '15 mm fully
             automatic shall conform to Military Standard (Mil-STD-8 1OF) and supported
             with the following specifications:
        No                Data                              SPECIFICATION
         1   LAS.ER l'OWER / TYPE               6mw IR (835nm) / Smw visible (635nm)
         2   BORESIGHT Al>.TUSTABLE                         Must be exist
         3   MOUNTING BRACKET             Interface mounts with different submachine mounts
         4   ENVIRONMENTAL TESTS           According with mililary standard (MIL-STD-810F)
             OPERATING
         5                                                   -40 ° to +ss•
             TEMPERATURE


       2.3.4 Tactical "'light "illuminator'' for Assault rifle caliber 5.56 x 45 mn1 fully
             automatic shall conform to Milit11ry Standard (Mil-STD-810F) and supported
             with up to 125 peak lumens / l hr runtime




                                                                                              ,




 00074432                                                             Ghanem-00072443-0005


                                Ghanem_Sentencing_00000626
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 133 of 146 Page ID
                                  #:6047




                                        RFO
                       REQUEST FOR QUO'f_A'fION


     QUOTATION REQUEST FOR:


         FULLY AUTOMATIC PISTOL CaL9xI9mm
         COMPLETE WITH ACCESSORIES



         THIS (RFQ) CONSISTS OF:

          SECTION 1: GENERAL CONDITIONS
          SECTION 2_: TECH1\fICAL SPECIFICATIONS




       SIGNATURE (., ., --               )
       lvJAJ. GEN S1:4FF I ROSHDY ABDET..HAM.ID ABDELAZIZ
     DIRECTOR OF A l?MAMENT & AJ,!JNJUNJTION DEPAR.TMENT




 00074432                                                 Ghanem-00072443-0006


                             Ghanem_Sentencing_00000627
    Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 134 of 146 Page ID
                                      #:6048




                                                SECTION 1
                                            GENERAL CONDITIONS
         1.1 - SUBJECT:
             A.R.E invites the recognized manufacturers to bid for supplying egyptian army with:
             Fully automatic pistol cal.9x19mm complete with accessoriec; ir accordance with the
             followine scope and requirements.
         L.2- SCOPE:
             This request for quotation (RFQ) to provide the Government of EGYPT (GOE) with
             Fully automatic pistol cal.9x19mm complete with accessories (Brand New).
         1.3-GENERAL CONDITIONS:
              1.3.1 - The offered weapons must be in conformity with specifications in section 7..
              1.3.2 - The quotation should include tlie following:
                     l.3.2.1- Full technical and tactrcal specification of Fully automatic pistol cal.9xl9 mrr.
                              complete with accessories according lo military specifications.
                     1.3.2.2 - Year of production of the offered weapon.
                     1.3.2.3 - Time of delivery.
         1.4 - Fully automatic pistol cal.9xl 9mm complete with accessories should be manufactured
                according to a military standard, the military standard for this weapon should be
                specified.
         1.5 - MECHANICAL CONDITIONS:
                Fully automatic pistol cal.9xl 9mm complete with accessories should withstarid all tests
                (Environmental - Safety - Performance - Firing ... etc) accor<ling to a military standard.
                Test Procedures for the weapon shoukl be stated.
         1.6 - The quo:ation should be submitted in original and three copies in English language and
                should be Valid for at least 6 months after dosjng date.
         1.7- The delivery shoulcl he within 6 months after signing the contracl.
         1.8 - Closing date is: / i
         1.9- Contracting a1tkles:             FuUy    automatic pistol caJ.9xl9mm complete
                                      wHh 2cccssories.
               1.9.1-.Delivery: the supplier undertakes to supply FCA.
                1.9.2- Warranty: A warranty av;ainst any deftcts for all supplyilllg items should
                       be offered.
         1.10-_M_QUIR.EMENTS:
                1.10.1- Operating tempe:-ature: -JO tr.+ 55 deg. centigrade.
                1.10.2- Corrosion: The supplier should c..:c:rtify that the materials, processes, coating and
                       finishes used in the weapon resist corrosion in conformity with military
                       standards. The supplier should sta~e accepting treatment of any rusly items,
                       <luring 5 years period of normal operaliun, 011 his expense.




       !__------------·-------------·-··------·-·---------·-

I

     00074432                                                                          Ghanem-00072443-0007


                                        Ghanem_Sentencing_00000628
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 135 of 146 Page ID
                                  #:6049




    1.11-DOCUMENTATION:
             1.11.1 - Technical manuals.
             1.11.2 -Maintenance ~md operation documents.
             1.11.3 - Test and repair documents.
             1.11.4 - A copy of the :MIL. STD. of testing (Environmental - Safety - Perfonnam:e -
                      Firing ..... etc) of the requireu weapons and its main components including the
                      evaluation criteria.
    1.12 -   TRAINING :
             No traiuing for Fully automatic pistol cal.9x19mm is required.
    1.13   -INSPECTION:
             1.12.1 - Inspection should be witnessed by (2) Egyptian representatives for (7) days at the
                       company site.
             1.12.2 - Inspection must be according to the military standard including test and firing
                       for (Environmental - Safety - Performance - Firing .. .etc).
     1.14-CERTlFlCATE OF ORIGIN:
             Certificate ofOF.M "Original Equipment Manufacturer" MUST be submitted for all
             contracted items.
    1.1s-SPARE PARTS:
         A Guarantee of Continuous Supply with Logistic Support (spare parts) for at
             least l OYears .
    1.16-    TAXES & DUTIES:
             All due charges at the seller country will be horn by the seller & in-country charges
             will be born by the buyers.
             Payments; :according to contracting terms.




                                                                                                       .   ,




 00074432                                                                   Ghanem-00072443-0008


                                    Ghanem_Sentencing_00000629
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 136 of 146 Page ID
                                  #:6050




                                                  SECTION 2                                                    ...._,..       Ir       , ~

                                           TECHNTCALSPECIFICATIONS
                                                                  FOR
                        FULLY AUTOMATIC PISTOL Cal.9.x:19mm COMPLETE
                                    WITH ACCESSORIES
    2.1   -_SCOPE :
                   This request for quotation (RFQ) to provide the Government of EGYPT (GOR)
              with Fully automatic pistol cal.9x:19mm (Brand New).
    2.2 -PRODUCT              QUANTITY:
     ,/No. I                 ---D;;;;~N .w-----·-··ro;;.-l
                           ------
     [i_J FulJ;::;:::~;;istol c;i.9x19mm ::;:;~:;;~::;:-·~----I -;,~
     GJ~~~~:-;;----~-m-w,--~----•1                                                                                                                 65 I

          3    Sho:i~;;::;~;:----                                                --------,--1-;;-
      GENERAL SPECIFICATIONS
         1- Caliber:                                              9x19mm.
         2 - Operation                                            Fully Automatic/ Semi Automatic
         3 - Rate of fire :                                       Not less than 800 r/min
         4 - Finish:                                              Black
              5- Weight (Without Magazine) :                       ~ot more than 0.650 kg
              6-Magazinc Capacity:                                19 Rounds/ 33 Rounds

          4    Recommended spare parts list is required.
               Sample model for all items must be snipped to be tested and accepted as a condition
          5
               to put the Contract in effect.
                                                      -·-·--~~-DM.J'aa--·lllQm!IG!ft.&.e/......
     _ _ _ _, _ _ _ , _ , . . _ _ _ _ "na,-iaa-lbl--...                                       ~   ...
                                                                                                    'l!,dltl"'3,ll-l,-.J-llfl(J.-'Ulf:..»llll"\01-lfl.-JW/w,I~




 00074432                                                                                         Ghanem-00072443-0009


                                           Ghanem_Sentencing_00000630
Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 137 of 146 Page ID
                                  #:6051




       012ÿ45657
       012ÿ897
                             !"
       ##        $%#     &       ' (
       ') " * "+ ,'        -.ÿ0 1%
       2 ÿ13         &).     1            13'ÿ03
        3            #
       45565789ÿ:5697 ;+<;"+(
       =>95?7@ÿ:5697 ;+;"+(




 00074432                                             Ghanem-00072443-0010


                         Ghanem_Sentencing_00000631
                                                                                                                     RF Q # 2/ MC/ EST/ 2015-2016
                                                         ir'J·k":)~~f;                        r:~~f. ·~~:.~:~\~                                                       '•~j::•!r .:..: REQ·.
                                                                                                                                                                                                             v::
                                                    NO   '::¥<;,-'i . ;,"?ci ~k ITEM   NAME   ....... -- ',e,,.
                                                                                                         -<~~,,.                                        PART_NO                               ..   CATALOG          PAGE    FIG    ; JTEM
                                                           ~:1.;~~~                -          _.r~--,.:.:.·--l. ,- - ·   :t-• •
                                                                                                                                  t';,l~
                                                                                                                                   ....,-1-,.;..#.                     1,!._~J,:'                            ;}.:
                                                    1                        ENGINE 8-55                                                              155-01-001-Z                   2.5            T-55             1




                             00074442
                                                    2                          RADIATOR                                                               155-02-lSB-B                   so             T-55             s      12
                                                    3                     VALVE REDUCTION                                                            54-02-lOSB-lA                  300             T-55             10     32
                                                    4                COCK, DISTRIBUTING, FUEL                                                        1SS-OS-12SB-A                  100             T-55             3S    221
                                                    5                       GEAR DRIVING                                                               155-08-259                   100             T-55             88    428
                                                    6               BAR, TORSION COMPRESSOR                                                           1SS-08-291A                   200             T-55             33    439
                                                    7                       INDEX POINTER                                                               54-08-067                    so             T-55             80    507
                                                    8               BOLT LOW FRONT GEAR CASE                                                           54-08-094-4                   75             T-55             82    528
                                                    9                     NUT BRAKE BAND                                                                54-10-030                   200             T-55            101    676
                                                    10                           LEVER                                                                 54-14-18·5                   100             T-55            109    751
                                                    11                    WASHER TOOTHED                                                              54-16-023-lB                  100             T-55            119    849
                                                    12                     SHAFT ASSEMBLY                                                              XXX-XX-XXXX                   so             T-55            121    864
                                                    13                            PIPE                                                                155-38-39SB-5                 100             T-55            192    3094
                                                    14                            PIPE                                                               155-38-47SB-SA                 100             T-55            192    3096
                                                    15                            PIPE                                                                 155-38-SSSB                  100             T-55            192    3099
                                                    16                            PIPE                                                                1SS-38-61SB-2                 100                             192    310 2
                                                                                                                                                                                                                                                                              #:6052




                                                                                                                                                                                                    T-55
                                                    17                            PIPE                                                                1SS-38-62SB-2                 100             T-55            192    3103
                                                    18                            PIPE                                                                 XXX-XX-XXXX                  100             T-55            192    310 6
                                                    19                            PIPE                                                                 155-38-73SB                  100             T-55            192    3107
                                                    20                            PIPE                                                               155-38-79SB-R                  100             T-55            193    3113




Ghanem_Sentencing_00000632
                                                    21                     VALVE REDUCING                                                              15S-38-83SB                  500             T-55            193    3115
                                                    22                            PIPE                                                                 155-38-SSSB                  100             T-55            193    3116
                                                    23                            PIPE                                                                155-38-SSBS-2                 100             T-55            193    3117
                                                    24                            PIPE                                                                 155-38-B7SB                  100             T-55            193    3118
                                                    25                            PIPE                                                                155-38-104S8                  100             T-55            193    3119
                                                    26                            PIPE                                                                155-38-lOSSB                  100             T-55            193    3120
                                                    27                         ADAPTER                                                               155-28-106-SB-A                100             T-55            193    312 1
                                                    28                            PIPE                                                               1S5-38-109SB-A                 100             T-55            193    3122
                                                    29                            PIPE                                                               155-38-lllSB·A                 100             T-55            193    3123
                                                    30               PIPE, W/SHOCK ABSORBER                                                          155-38-112SB-1                 100             T-55            193    3124
                                                                                                                                                           1 of 11




                             Ghanem-00072443-0001
                                                                                                                                                                                                                                            Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 138 of 146 Page ID
                                                                                                                            R F Q # 2 / MC/ EST/ 2015-2016
                                                                ~~~"'~~-      :·it··          · , ... ·        •~t~~J'·~-; ·. · , ~~~!' • ·-·~'f!~"~i.!~' -~ l                             ~1~,-·        -'~l   ":.1,:, ·1~-.;,t: i-..   - -~!. ;-. ..,:,. . '\·-~·   ii.•·"' .
                                                    :,NtJ"f
                                                      ~.. ·(
                                                               -~~l.;..                       1-~~· ..-"'l!EP
                                                               ' ~1;, ., ... -..;_i~~,'):...- ..,....      ·
                                                                                                             •~'L  ~AME ·.· ;,,,~~
                                                                                                                ~· ... ,.
                                                                                                                                  -im~l:.;~ t~/;.:~ ;;< P.ART,¥~0
                                                                                                                                                     f . ~~:: · "
                                                                                                                            ~:~1tu_,. ~ ~I ,; '.!_ . ·
                                                                                                                                                                          , ··
                                                                                                                                                               ~fl,,~~.,,:.~· _., r
                                                                                                                                                                                      .   00EO . ~~;~~f.([OG~~~~ il- P~~E'u ~-.t1FJ~f) n lTEMJ •
                                                                                                                                                                                                                 iti '·'-"" ·.~., l,Jf,~.,._... ,,~.~·,·.1
                                                                                                                                                                                          . ~~t?t., ~~.'..:.;,<!~\11!-~~-•~.1~..,
                                                      31                                      VALVE                                                     155-38-057                            100                      T-55                      193        3126




                             00074442
                                                      32 I                                      PIPE                                     I            155-38-12858                        I   100    I                 T-55                  I   193    I 3127
                                                      33                                        PIPE                                                 155-38-131SB-A                           100                      T-55                      194        3130
                                                      34                                     SETILER                                                  155-38-13258                             so                      T-55                      194        3131
                                                      35                                        PIPE                                                  155-38-13458                            100                      T-55                      194        3132
                                                      36                                        PIPE                                                   155-21-27SB                            100                      T-55                      194        3135
                                                      37                                        PIPE                                                  155-38-o82-A                            100                      T-55                      194        3141
                                                      38                                        PIPE                                                    155-38-133                            100                      T-55                      195        3149
                                                      39           GAUGE,PRESSURE,TYPE MT-1C, 250 Kgf/cm2                                              1SS·38-269A                            100                      T-55                      195        3159
                                                      40                          UNIT, GEAR REDUCTION                                                  54-40SB-4A                             so                      T-55                      200        3210
                                                      41                                  PLUG                                                         54-40-053                              100                      T-55                      201        3233
                                                      42                             BUMPER ADJUSTING                                                   54-41-059                              50                      T-55                      203        3269
                                                      43                               CYLINDER                                                      155-59-19858-B                           1000                     T-55                      217        3472
                                                      44                                PUMP                                                          54-83-78SB-A                             20                       T -55                    222        3556
                                                      45                             BEARING BAll                                                        782726                               100                       T-55                     297        3624
                                                                                    ENGINE CLUTCH                                                       54-07SB-2                             100                       T-62                     35          389
                                                      46
                                                                                                                                                                                                                                                                                                                    #:6053




                                                      47                      GUN, GREASE, PLUNGER TYPE                                               155-28-670SB                            200                       T-62                     129        1899
                                                      48                        ROPE, TOWING                                                          54-Z8-213SB-A                            200                      T-62                     131        1942
                                                      49           SYRING, FOR KEROSENE, BLOWING OFF PIPES                                             54-28-463SB                             100                      T-62                     131        1950
                                                      50                          WRENCH 5 = 27, SOCKET                                               54-28-696SB-A                            100                      T-62                     132        1964




Ghanem_Sentencing_00000633
                                                      51                        GREASE GUN, SCREW-TYPE                                                 54-28-7S1SB                             100                      T-62                     132        1967
                                                      52                               HOSE, ASSEMBLY                                                  54-28-753SB                             100                      T-62                     132        1969
                                                      53                 LOOP, CONNECTING TOWING ROPES                                                34-28-109SB-1                            100                      T-62                      133       1972
                                                      54                                 WRENCH 5.S-7                                                   54-28-1658                             100                      T-62                      212       2038
                                                      55                                     RETAINER                                                 765-10.58189                              30                      BMP                        8          3            1
                                                      56                                      GASKET                                                  765-10-S8662                             so                       BMP                        8          3            62
                                                      57                                     CYLINDER                                                 765-10.S8579                             30                       BMP                       41          4             8
                                                      58                                     CLEANER                                                  701-0S·S8183                             so                       BMP                       27         5.2           41
                                                      59                                     RETAINER                                                 76S-OS-SB221                             50                       BMP                       16           7           65
                                                      60                                      GASKET                                                     765-06-458                           200                       BMP                       19          7            21
                                                                                                                                                                    2 of 11




                             Ghanem-00072443-0002
                                                                                                                                                                                                                                                                                  Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 139 of 146 Page ID
                                                                                                                              R F Q # 2 / MC/ EST/ 2015-2016
                                                                                                                                                                     . ,., ..                      ,•               ..                        ,; . ;•
                                                           ~ ~~~p'J',       . . :1     'JI;'.~.~; ~~-,; tf}.'.?1f;~P~~T1                                             ):r4,_Jffic°ATALOG<:'p;,.~... 'f~AGE .,
                                                    ·NO   • ~ig•. t}'~; . ITEM:NAME .1 ~  ~~f ..,~'l.~ '!t S.,~!,.,~, ., · ·.~~ -
                                                                                                                                             NC>~~{jJl               fi,tJ,.\t._!.:fii1r:(\~ ' -;J:;i: . '. ~·-"· ......
                                                                                                                                                                                                                           :'ti:~;.·.t
                                                                                                                                                                                                                              tft.~t-~!•· [i.P~~,;:~
                                                     .      ~.~ !!f:~)u: .\~'.; ,   -:    • - ;;.;- V1-   :..Ji;,:~~. . .1'··.;l•:             - · · ·: · .r-: , ~R~
                                                                                                                                                                  ~ ""~
                                                                                                                                       3320-142-1              200                 BMP                      20                 7             51




                             00074442
                                                    61                          COUPLING
                                                                     ASSEMBLY OF FILTER SECTION COVER                                  KV-SBOS-3S              200                 BMP                         17              8             5
                                                    62
                                                                                                                                        903-01-85              300                 BMP                         28             10             22
                                                    63                        RING.SEALING
                                                                                           CASING                                     765--06-S8306            30                  BMP                         25             10             46
                                                    64
                                                                                            RING                                        775-71-82              300                 BMP                         37             13             20
                                                    65
                                                                                                                                       765-10-455              200                 BMP                         35             13             47
                                                    66                                      STRAP
                                                                                            SPRING                                     700-38-459              100                 BMP                         36              13            96
                                                    67
                                                                                           LIMITER                                     765·1<>-445             200                 BMP                         43             17              9
                                                    68
                                                                                              RING                                       46587                 100                 BMP                         91            43.2          22/4
                                                     69
                                                                                     PUUYWITHCRANK                                    765-31-S8120             100                 BMP                        106             47            1
                                                     70
                                                                                         RING RUBBER                                    765-33-7               so                  BMP                        113              so             II
                                                     71
                                                                            TRAK LINK WITH RUBBER PAD                                765-3S·S8102/RP          3000                 BMP                         120             53             l
                                                     72
                                                                                  PLATE,RIGHT                                         765-47-S8185             40                  BMP                         139             62             2
                                                     73
                                                                                 PLATE,REAR,left                                      765-47-S8212             40                  BMP                         139            62              4
                                                     74
                                                                                   PLATE,LEFT                                         765-47-SB184             40                  BMP                         139            62              8
                                                     75
                                                                                                                                                               40                  BMP                         139            62             10
                                                                                                                                                                                                                                                                                          #:6054




                                                     76                         PLATE,FRONT,left                                      765-47·SB182
                                                                         LEFT FRONT TRAVERSING WHEEL                                  765-33-SB128             30                  BMP                         184            86            1-17
                                                     77
                                                                        RIGHT FRONT TRAVERSING WHEEL                                  765-33-SB129             30                  BMP                         186            87            1-17
                                                     78
                                                                           COMPLETE CARRING ROLLER                                    765-34-SBlOl             20                  BMP                         188            88            1-20
                                                     79
                                                                                      PLUG                                             700-37-ZSS              150                 BMP                         248            108            17
                                                     80




Ghanem_Sentencing_00000634
                                                                                     HANDLE                                           765-49-SB104              so                 BMP                         228            120            1
                                                     81
                                                                                              LINK                                     765-78-679              200                  BMP                        245            109            29
                                                     82
                                                                  PRESSER SENDING UNITUP TO 15 Kgf/Cm2                                700-76-SB183             100                  BMP                        263            119             2
                                                     83
                                                     84                INDICATOR, PRESSURE GAUGE T3-15                                700-76-SB182             100                  BMP                        263            119            16
                                                             SENDING UNIT,EUCTRIC SPEEDOMETERM3-301                                   700-76-S8417             100                  BMP                        264            119            21
                                                     85
                                                     86                    METER 2TVE-1                                               700-76-S8807             100                  BMP                        264            119            22
                                                                              RECIVfR                                                 700-76-S8808              50                  BMP                        264            119            23
                                                     87
                                                     88     lNDICATOR,ELECTRIC SPEEDOMETER,TYPE cn-106                                700-76-SB416             100                  BMP                        264            119            24
                                                                                    CONTACTOR KM-SOA-8                                700-76-S8383             100                  BMP                        264            119            27
                                                     89
                                                     90                     GENERATOR,TACHOMETER .0.-4                                700-76-SB307             100                  BMP                        264            119            31
                                                                                                                                            3 of 11




                             Ghanem-00072443-0003
                                                                                                                                                                                                                                                        Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 140 of 146 Page ID
                                                                                                                              R F Q # 2 / MC/ EST/ 2015-2016
                                                        ,..,.                                                                        ....   .•    '             .       ..      ,l"J.:!,.   "I•                                                                                                           ........
                                                                 ~~;t.i:"Zl~..
                                                                            i                           ;
                                                                                                        .. ;·, ~ '~  ..,~~-·     (;w'i•' -~ •.,,, ',•, PART JN0\"''·\'6~~                                                   ~:, .• .;CATALOG}               .•• ,.: ,' PAGE ·. ;,'Fi~ ·i·;
                                                      NOt        ~..~:.~l~)·'      ITEMt NAME           ~-i"                                                                                                                                                           .   \   ·                         ::/1:EM
                                                    1r -fl:                           • • -:: • •   r    ~~ ., r.. ,-, .,.ii\~~
                                                                                                               ru.! '                      - ).., ~ ·                                                                             ~   .,-i..   =··t ..,(:-.J._~,._:1           ....
                                                                                                        ~   ........                                                                               1' "'l.,.J.... ..~   .
                                                                 r.::.~~-                                               ... i..~,1,:.-....,.~ r;
                                                                                                                                                           -. .,;,_·'.C.~·'
                                                                                                                                                                    ..,,. , rJ.".'c1 ::i
                                                                                                                                                                                                  j ~fii ~·-:r-:..; .                                                                 ,:    wC • · , "   '     .. ·
                                                     91                              GASKET                                                            765-84-90                                       300                             BMP                                     273         123                 12




                             00074442
                                                      92                  REGULATOR VOLTAGE PH-10                                                     700-76-SBS60                                     200                             BMP                                     289         128                  1
                                                      93              CONTACTOR,SMALL·SIZE, KM-600 -B                                                 700-76-SB65 6                                    100                             BMP                                     289         128                  5
                                                      94              WRENCH, NUTS OF TRACK WEDGES                                                    76S-93-SB137                                     100                             BMP                                     292          130                 2
                                                      95        WRENCH ACCESS HATCHES AND PLUGS OF GUN WEDGU                                          765-93-S814Z                                     100                             BMP                                     29?         130                 19
                                                      96           WRENCH, 100•110 TRACK ADJUSTING MECH                                                765-93-289                                      100                             BMP                                     295         130                 22
                                                      97                  WRENCH, S, S-7MH-5548-64                                                     78U-0002                                        100                             BMP                                     296         130                 23
                                                      98                          WRENCH, 27•32                                                        765-93-193                                      100                             BMP                                 295             130                 24
                                                      99        GREASE GUN, PLUNGER-TYPE OF CONSISTENT GREASE                                         748-27-SBlOO                                      100                            BMP                                     294         132                  4
                                                     100                         LUBRICATION GUN,                                                     700·77-58268                                     100                             BMP                                     294         132                  7
                                                     101        EXTENSION, FUNNEL FOR FILLING OF OIL IN GEAR BOX                                      76S·93-S817S                                     100                             BMP                                     293          132                13
                                                     102                     WIRE ROPE, TOWING                                                        765·93-58195                                      200                            BMP                                     293         134                 4
                                                     103                            AIR FILTER                                                          TU-218-K                                         30                            BMP                                     401         223.1             138
                                                     104                          RETURN VALVE                                                    TU-674-600/B·K                                        100                            BMP                                     401         223.1              139
                                                     10S                          TRANFER VALVE                                                   TU-24-7-395-70                                         50                            BMP                                     401         223.2              140
                                                     106                            REDUCER                                                      TU-669.300M-14-K                                        50                            BMP                                     401         223.2             142
                                                                                                                                                                                                                                                                                                                                                        #:6055




                                                     107                          TRANFER VALVE                                                  TU-12-44-395-75                                         40                            BMP                                     406         225.1             150
                                                     108                           CONTACTOR                                                            3006-000                                         30                            BMP                                     429         235.9               37
                                                     109                            RELAY BOX                                                     5-700-76-SB955                                         50                            BMP                                     429         235.9               44
                                                     110                            RELAY BOX                                                         KR-65-000-TU                                       30                            BMP                                     429         235.S               45




Ghanem_Sentencing_00000635
                                                     111                     THERMOREGULATOR                                                          TU-3-990-74                                        50                            BMP                                     429         235.6               48
                                                     112                             BOTTLE                                                       5-765-87-SB156                                       250                             BMP                                     478          260              1-13
                                                     113                              TUBE                                                            76S-93-SB304                                     100                             BMP                                     556         303.1               25
                                                     114                    FRONT SPANNER 10•12                                        765-93-431 OR 701-85·398                                         100                            BMP                                     560         303.1               99
                                                     115                             GAUGE                                                            765-93·SB208                                      100                            BMP                                     558         303.2               43
                                                     116                    SPECIAL SPANNER S=14                                                      765-100-ZU                                        100                            BMP                                     559         303.2               55
                                                     117                            GAUGE                                             76S·93-SB207 OR 86S-93-S867S9                                     100                            BMP                                     560         303 .2              95
                                                     118                   DEVICE, TRACK REMOVAL                                                  865-93-S86396                                         200                            BMP                                     556         303.2          28/1·11
                                                     119                    REMOVER, TRACK LINK                                                       765-93-S8170                                     100                             BMP                                     SS6         303.2          29/1-9
                                                     120              l ST AND REVERS GEAR LOCK SPRING                                                 154-08-068                                        25                           VT-55                                    45           46                9 ...
                                                                                                                                                             4 of 11




                             Ghanem-00072443-0004
                                                                                                                                                                                                                                                                                                                      Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 141 of 146 Page ID
                                                                                                                                                    R F Q # 2 / MC/ EST/ 2015-2016
                                                                                                                                                                                                                                                                       i:::;:     •. ,
                                                        ...               C~. • "
                                                                         ~ ~ ·i,                    ,t/l•.      - •. . . • · . ·. ;;; ~ ~o-r.-, ·· ;_
                                                                                                                                                    ·_·,                                          •i: . . ' . ~ ; ·.,•- "         I .·~   °X' ''f ~:
                                                                                  <' :-,··,;t~:.,.,:-'"  1 ·"·'ITEM ·NAME· . :,.~= ·~ ~-.l,~,.. ~ ~~:i.;/PART~No~ ~ ~                           ' .!'<~ ' CATALOG: ....,,~: le l>AGE • ~-··FIG:~· TtjlTEM
                                                                                                                  t ....   " ; (~ . . _~;:, : - - ~
                                                    '.NO . -._...•';;.o_                    ··.':.~;.'~ ~·-~ .. :-;.~ ·.. ~~.. ··:z
                                                    .';.·'.'-:_. _, ·· , .. ~.'i)~·~1..-t_                                                                                                  ~~ fu.~f:.....: .. ···,"·•t.t~~-,,i,. ,.; ,r·:," 1 , i _· ;. ·';,:;(.: '·J \.'.;:.:·.~, ,.
                                                                                                                                                         . u.r .. ·•:\:;~-~-;.; . . ~;,;~ • ~~-                                                                                          ~




                             00074442
                                                     121                COMPLETE REDUCTION WITH DRIVE                                                   19-40-001 S-2                          20                    VT-55                             270   244-259          1-213
                                                     122                      LEVER WITH SHAFT                                                           19-40-0025                            10                    VT-55                             270      246            2-2a
                                                     123                         DRIVE SHAFT                                                             19-40-025-4                           10                    VT-55                             270      246              7
                                                     U4                             GEAR                                                                 940-003-ZA                            10                    VT-55                             270      246              8
                                                     125                                 CLAW CLUTCH                                                     19-40-023-1                           10                    VT-55                             270      247              9
                                                     126                                   SLEEVE                                                        19-40-02~2                            20                    VT-55                             270      247             11
                                                     127                                CLAW CLUTCH                                                       19-40--037                           10                    VT-55                             270      247             15
                                                     128                                        NUT                                                       19-40-160                            so                    VT-55                             270      247             19
                                                     129                                 BEVEL GEAR                                                       19-40--024                           10                    VT-55                             270      248             21
                                                     130                               DISTANCE RING                                                       940-023                             20                    VT-55                             270      248             22
                                                     131                                LOCKING PIECE                                                      940-028                             20                    VT-55                             270      248             23
                                                     132                                     NUT                                                           940-029                             so                    VT-55                             270      249             24
                                                     133                                SLEEVE FORK                                                        940-040                             20                    VT-55                             270      249             28
                                                     134                                   SLEEVE                                                        19-40-028-l                           20                    VT-55                             271      249             34
                                                     135                                 BEVEL GEAR                                                      19-40-005-2                           10                    VT-55                             271      250             40
                                                                                                                                                                                                                                                                250
                                                                                                                                                                                                                                                                                                                               #:6056




                                                     136                               BEARING BUSH                                                       19-40-006                            10                    VT-55                             271                      41
                                                     137                                 SPLIT RING                                                       19-40-047                            20                    VT-55                             271      250             47
                                                     138                                    LEVER                                                         19-40-154                            zo                    VT-55                             271      251             so
                                                     139                             LEVER WITH SHAFT                                                    19-40-021S                            10                    VT-55                             271      251             53
                                                     140                              ADJUSTING RING                                                      19-40-010                            10                    VT-55                             271      257             45




Ghanem_Sentencing_00000636
                                                     141                                  PACKING                                                         19-40-011                            10                    VT-55                             271      257             46
                                                     142                               CONTROL RING                                                       19-40-019                            10                    VT-55                             271      257             51
                                                     143                                  WASHER                                                          19-40-046                            50                    VT-55                             271      257             44
                                                     144                            INTERMEDIUN GEAR                                                     19-40-059-1                           10                    VT-55                             272      252             63
                                                     145                                   SHAFT                                                          19-40-118                            10                    VT-55                             272      2SS            180
                                                     146                                        NUT                                                      19-40-138-1                           50                    VT-55                             272      2S6            197
                                                     147                               CONTROL LEVER                                                      1 9-40·153                           20                    VT-55                             272      256            208
                                                     148                                      BOLT                                                      154-40-062-S                           25                    VT-55                             273      245            83
                                                     149                                     FLANGE                                                       19-40-086                            10                    VT-55                             274      254            115
                                                     1.50                                     BODY                                                        19-4o-114                            10                    VT-55                             276      254            170
                                                                                                                                                                5 of 11




                             Ghanem-00072443-0005
                                                                                                                                                                                                                                                                                             Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 142 of 146 Page ID
                                                                                                                            R F Q # 2 / MC/ EST/ 2015-2016
                                                            1-·~.C~$r::~                                                                                                                                                                              ,I . . •
                                                                                                         ht_"/~~~··
                                                                                                         ~~ 1  .,l,1-"':.-N..; ~    . '                                                                                 ':PAGt ·           iff1G·;;.
                                                           l'~~.    ~¥k!f{~t,        ,ITEM.:.NAME                                                 PARr{ No ·· ••..                                                                           . ~'
                                                                                                                                                                     ..... .'fRE'o~:.~ ji::r::'CArAtoG>::t, ·r~
                                                    N9-.   . ,   K~~:.'\1&:..~~,,           .            I   •• •
                                                                                                              f.J:i'-,, ~ ~~~ . ~~.
                                                                                                        .~~m""';'~"·'              l!.'~ij~"'                   ,.~··f,!t
                                                                                                                                                   . ; .·~ ... ·w ·~ :· q:., -~·.• . ... . . ~-···<;'"'         .
                                                                                                                                                                                     ,;,- ,.,...;.;,. •..,···t •••   ~ ·'   ~-    .    .     : ...~., ,)ITEM
                                                    151                                  RING                                                     19-40-117                   50                      VT-55                      276        259         179




                             00074442
                                                    152          REEL ON CYLINDER OF MAIN POWER WINCH                                             19-50-07S                   10                      VT-55                      289        289       16a-37
                                                    153                       CYLINDER EASY                                                      19-50-04512                  10                      VT-55                      289        27S           1
                                                    154                               GENERATOR                                                   PGS22-14A                    5                    SHILKA                       328        100           1
                                                    1SS                               GENERATOR                                                 575-20-10-011-8               15                    SHILKA                       328        100          10
                                                    156                                 EJECTOR                                                 575-10-31-001-G               20                    SHILKA                       37          8           27
                                                    157                              EXHAUST TUBE                                               575-10-31--015               500                    SHILKA                       37          8           38
                                                    1S8                              EXHAUST TUBE                                               575-10-31-008-B              soo                    SHILKA                       37          8           34
                                                    159                         RADIATOR, WATER                                                 730-03-S8133A                 25                    SHILKA                       37          8           39
                                                    160                                  VALVE                                                  575-1~231                    100                    SHILKA                       43          9           21
                                                    161                                  VA LVE                                                  575-10-40-233               100                    SHILKA                       43          9           42
                                                    162                             FUEL TANK SMALL                                              740-o4-SB103                100                          BK                     13          3           11
                                                    163                             FUEL TANK LARGE                                             740-04-SB104-2               100                          BK                     13          3           18
                                                    164                              SCREEN FILTER                                               740-06-S8141                soo                          BK                     21          6            7
                                                    165                                 COLLAR                                                     740-1S-14                 100                          BK                     54         19           17
                                                    166                              THRA B COOPE                                                740-17-58237                 50                                                 68         25           16
                                                                                                                                                                                                                                                                                                   #:6057




                                                                                                                                                                                                          BK
                                                    167                             BAAHK B COOPE                                                740-17-S8238                 so                          BK                     68         25           17
                                                    168                             THRA BCOOPE                                                  740-17-S8242                 so                          BK                     68         25           13
                                                    169                  CONTROL LEVER BLOCK RIGHT                                              740-17-58263-2                50                          BK                     83         26           -
                                                    170                   CONTROL LEVER BLOCK LEFT                                              740-l7-S8264-2                50                          BK                     83         26           -




Ghanem_Sentencing_00000637
                                                    171                              LEVER HANDLE                                                 740-17-416                  50                          BK                     83         26           30
                                                    172                               DRIVER SEAT                                                 740-18-SBl                  50                          BK                     85         28
                                                    173                             GEAR SHIFT GATE                                               740-19-SIH                  50                          BK                     87         29
                                                                                                                                                                                                                                                         --
                                                    174                     LST AND RAVERS£ SPEED                                                 740-19-27                   50                          BK                     89         29           32
                                                    175                             RIGHT TUBE ASSY                                              740-28-116A                  so                          BK                     114        42            2
                                                    176                                 STRIKER                                                   740-33-76                   so                          BK                     133        47           20
                                                    177                             Track link, asay,                                            740-35-56103               20000                         BK                     133        48            1
                                                    178                                   PIN                                                     740-35-3-1                20000                         BK                     133        48            2
                                                    179                                  AXLE                                                     740-47-190                  so                          BK                     139        52            &
                                                    180                         ANTI SURGE VANE                                                 740-47-58135-2                75                          BK                     139        52           8
                                                                                                                                                       6 of 11




                             Ghanem-00072443-0006
                                                                                                                                                                                                                                                                 Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 143 of 146 Page ID
                                                                                                                            RF Q # 2 /MC/ EST/ 2015-2016
                                                                                                                                                                                                                      ..,,.   ·... ~.                        'l ...
                                                    ,No.;      'M:-,!l'c~:~·
                                                              j·~~·                   .,.~NAME . . ~"~~~·.
                                                                    "- tNi.,.::-,, 1TEM               ·~ · '"'',:l~r ··:                    "~Rri Ncf                                     CAT LOG '....,·.    (1( ,   l'.f.PA~E. ,:
                                                     -··..-:-                                                                                                                                                                             -~;~'1tt::i,: :t
                                                                                                                                      ·~;!,.,}il.~.r.~ . ,::-..:,,;:,
                                                               "'~~.];fk ~.1~ ..-.~ .~·.l·'--•-'~:~: .. . '" , . , :f/~~! •.·..·,·"'1&··,~i                             .         ~   ,    ,:,t,~ .J,\':;,".!' -~
                                                                                                                                                                                                                                          ~,i;~iG:·;i i,l~E!-1,
                                                                                                                                                                                                                      i   ""'""r; .....
                                                                                                                                                            ~ii ii~1·j.. , .:-:":,~ .. . ..I
                                                    181                             TORISON BAR                                               740-49·31                     50                BK                                146             57              s




                             00074442
                                                    182                                  COCK                                              740-50-SB226                     so                BK                                150             58              l
                                                    183                            TOWING HOOK                                               740-50-231                     50                BK                                1SO            S8              26
                                                    184                                  LATCH                                               740-50-623                     100               BK                                151             58             20
                                                    185                                 SPRING                                               740-5<>-625                    100               BK                                1Sl             ss             19
                                                    186                               STOPASSY                                             750-50-122SB                     100               BK                                153           59A              15
                                                    187                                 HANDLE                                               750-50-085                     100               BK                                1S8           598               1
                                                     188                                   PIN                                               740-50-082                     100               BK                                158           S9B               4
                                                     189                            TORISON BAR                                               750-50-78                     50                BK                                158           S9B              12
                                                     190                       Hook l 'or tOfllng gun                                        750-50-375                     so                BK                                152             59              24
                                                     191                               TORISON                                               750-61-145                     so                BK                                183             71              3
                                                     192                                  LOCK                                               7SH1·150                       50               BK                                 183             71               8
                                                     193                   TACHOMETER GENERATOR                                            740-80-S8 159                    so               BK                                 193             82              24
                                                     194                     HEAD LAMP WITH BREAK                                          740-82-S&-182                    200              BK                                 216             88              2.3
                                                     195                      SPECIAL WRENCH, S=60                                           740--93-397                    200           BK&OT-62                              249            10 1              9
                                                     196              WRENCH FOR TRACK ADJUSTMENT                                             740-93-81                     200           BK&OT-62                              245            101              17
                                                                                                                                                                                                                                                                                                        #:6058




                                                     197              WRENCH FOR TRACK ADJUSTMENT                                             740-93-82                     200           BK&OT-62                              245            101              16
                                                     198                   WRENCH FOR SHAFTS,                                                   NT-180                      200           BK&OT-62                              250            101             26
                                                    199                 WRENCH FOR ROAD WHEEL NUT                                            740-93-229                     200           BK&OT-62                              247            101             33
                                                    200             WRENCH FOR DRAINING Oil ANO FUEL                                      740-93-SB236-1                    200           BK&OT-62                              244            101             34




Ghanem_Sentencing_00000638
                                                    20 1                      SPECIAL WRENCH S=17                                          740-93-SB131                     100           BK&OT-62                              240           101              40
                                                    202                       SPEOAL WRENCH 5=14                                           740-93-S8140                     100           BK&OT-62                              240            101             41
                                                     203                  WRENOt FOR HATCH DOORS                                           740-93-SB270                     200           BK&OT-62                              244           101              42
                                                     204                           TOWING ROPE                                             740-93-S8104                     200           BK&OT-62                              239            102              7
                                                    20S                                PIN,ASSY                                            740-93-SB128                     200           BK&OT-62                              240            102             10
                                                     206                  THIMBLE FOR TOWING ROPE                                             740-93-91                     zoo           BK&OT-62                              246            102             11
                                                     207                        Hand pump RNA-1A                                             54-0s-oo4A                     100             OT-62                                21            10             1·15
                                                     208                             Joint nange                                             800-10-002                     so              OT-62                                51           25/1             11
                                                     209                           Ventilator shaft                                         XXX-XX-XXXX                     so              OT-62                                54           27.1            1/1·2
                                                     210                                 Holder                                            800-U-031-1                      100             OT-62                                62           28.5             55
                                                                                                                                                   7 of 11




                             Ghanem-00072443-0007
                                                                                                                                                                                                                                                                      Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 144 of 146 Page ID
                                                                                                                           R F Q # 2 / MC/ EST/ 2015-2016
                                                                                                                                                                                                                           ;.
                                                                                                                                                                                                                              ' ·lffG·· t1t
                                                    'lNO .      ~.  :!Dr~ ·:.,~~,i't~, · '  ITEM -NAME :     •,?-~r.~~~
                                                                                                                                                                                                 ~···'i ,'J.l!1:"1 ~~--~·ITEM
                                                    '·                                                                                                                                                                        ,, ~ .i:'::~. ~;
                                                                                                              r 1,rA""''~1.l - . ·ii[{.' ;AR~r;i~j~j ~-~~~
                                                         ..... ':l:r:        ~    -··   .     :   :-     ~   -~,-i::.'.'...~;~n~                                              't.
                                                                                                                                                                :1~in ~ µi,I&m.\ Jj f1...:,···P.i\GE
                                                                                                                                 . ~~ , · .. · ,,-;i . . ~ i,· u:j .._..,           •,•.-,[lC:-..""'..t .. .i-.. i   .. ·~-
                                                                                                                                                                                                                   .~!~.~--
                                                    211                             Suspension eye                                       800-12-256               100                 OT-62                           67          28.6           180




                             00074442
                                                    212                                   Indicator                                      800-12-242               100                 OT-62                           64          28.6            97
                                                    213                             Castle n ut M 16                                     800-12-309               200                 OT-62                           67          28.6           174
                                                    214                            800-17-231 Spring                                     800-17-231S              100                 OT-62                          123           55            3/4
                                                    215                            Draw-bar assembly                                   800-17-044 S-1             100                 OT-62                          130           58              2
                                                    Z16                            Draw-bar assembly                                   800-17-066 S-1             100                 OT-62                          152           68             12
                                                    217                           Left lever assembly                                    800· 17·309S             100                 OT-62                          156           69              1
                                                    218                 Complete part.s for assembly of )driver seat                     800·18-201S              50                  OT-62                          163           71            1-20
                                                    219                           Comp lete driver seat                                  800..18-2025              50                 OT-62                          163           71              1
                                                    22D                    Complete speedometer wi th drive                             800-20-581-2              100                 OT-62                          17S           76            1-18
                                                    2.2 1                                   Anger                                         740-32-5·1              100                 OT-62                          231          105              7
                                                    222                                     Shaft                                         740-32-6-2              100                 OT-62                          231          10S              8
                                                    223                                  Valve plug                                       800-32-10                50                 OT-62                          231          105              9
                                                    224                               Packing piece                                        740-33·25              100                 OT-62                          236          107             • r,
                                                    225                                Spring collar                                       740-33-57              100                 OT-62                          236          107             20
                                                    22&                         Assembly of nozzle body                                 800K·38-002S               50                 OT-62                          239          109              2
                                                                                                                                                                                                                                                                                           #:6059




                                                    227                       Complete hose L;;:2800 mm                                 BOOK-38-003S               50                 OT-62                          239          109            3/1-3
                                                    228                       Complete hose L=1690 11..m                                SOOK-38-0045               50                 OT-62                          239          109            4/1-5
                                                    229                                     Breakwater                                800-47-1.3 5 S-18            so                 OT-62                          250         115.2             4
                                                    230                             Right reinforce ment                                  740-47-214              100                 OT-62                          251         115.2            35




Ghanem_Sentencing_00000639
                                                    231                                           Lett                                    740-47-215              100                 OT-62                          251         115.2            36
                                                    232                                        Stop                                        740-49-40              100                 OT-62                          259          120             11
                                                    233                                 Spring of handle                                  800-50-048              100                 OT-62                          281          124            l/18
                                                    234                                 Handle of lockV                                  800-50-049               100                 OT-62                          280          124            1/20
                                                    235                                   Latch of lock                                   4-3(H34                 100                 OT-62                          280          124            1/12
                                                    236                                   Closure le ver                                 800-50-058               100                 OT-62                          281          124             2/1
                                                    237                                       Buffer                                      5·30-271                100                 OT-62                          281           124            3/3
                                                    238                                   La tch of lock                                 800-50-358               100                 OT-62                          286          127            Z/7/1
                                                    23.9                                 Eush complete                                  800-S0-528 S               so                OT-62                           292          129              2
                                                    240                                 Supporting tube                                  800-50-428                so                OT-62                           318          151             l
                                                                                                                                              Bof 11




                             Ghanem-00072443-0008
                                                                                                                                                                                                                                                         Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 145 of 146 Page ID
                                                                                                                    R F Q # Z / MC / EST/ 2015-2016
                                                                                                                                                                                                  ~ ·. · >1'.   .. ,      '•i:. ..s :-   r•               -:•.,.I,.,. ,
                                                            ~ fA'fl     .,); ~·"IT~M::NAME1   .           ~J~:··      · · · ·-.~PART      ···•
                                                                                                                                ··h·,, ~rNo_"·                                                     , (CATALOG~!~J~       'MPAGE.11              ~ ~ fc~TEM
                                                    N.9 ' •!W/'                                           ~~~.~,· '*~ ~~m~t               ' ' ,\.~ f •. -        ~ '"' I                                                                     ·!'~A~
                                                                                                                                                                                      ~!«'•~•r•
                                                          ,,-,.#!.     I)', ,;~;~!}    . '.       '   .   I..?   .~~   ..~
                                                                                                                             11\!..,i:j
                                                                                                                                  ,,.. . -~..   • .• .- t.1u··o,i-,.: ........
                                                                                                                                                                             ~cs; ·                                    = ··~'~t_-,.... ' :: .=         ..,.. ., . i
                                                                                                                                                                                      ,:.·tqj lv~:.:..Pc•·
                                                                                                                                                                                                    .,. ~.'.;.· ~.t                                       ......
                                                    241                                   latch                                           800-50-164                                     100            OT-62                  212             212              4




                             00074442
                                                    242                                 BOTTLE                                          740-87-SB128-1                                  1000            OT-62                  489             278           1-14
                                                    243                         SPECIAL SPANNER                                          800-93-013S                                     100            OT-62                  637            324.1             l
                                                    244                     SPECIAL SPANNER 5=60                                           800-93,-020-1                                 100            OT-62                  643            324.4            83
                                                    245                     HOOK WRENCH s2•ss                                                DIN 1810                                    100            OT-62                  644            324.4            95
                                                    247               Electropivot 27/5 - VKU adaption                                    800-101-7545                                    20            OT-62                  725             364              9
                                                    246                                   BOX                                             800-101-8035                                    20            OT-62                  726            365.1             2
                                                    248                          Complete sleeve                                          80(H01-891S                                    100            OT-62                  727            365.1             7
                                                    249                               Terminal box                                        800-101-1115                                    50            OT-62                  733            365.1            89
                                                    250                    REMOTE CONTROL ROPE                                           SOM-1321-070                                     so         UP GRADEB K
                                                    251                    REMOTE CONTROL ROPE                                           SOM-1321-080                                     50         UPGRADEB K
                                                    252                REGULATING EQUIPMENT UNIT                                          SOM-1400004                                     20          UP GRADE BK
                                                    253                                piston pin                                      304-10-2                                          300           UTD_20                   24              8     I         4
                                                    254                                 stopper                                        ZD-04-07                                          600           UTO 20                   24              8               5
                                                    255                   MEOtANICAL,FUEL PUMP                                      S920-32-00-4                                          30           UTD 20                   98             36             31
                                                    256                                 GASKET                                        20-27-293                                           so           UTD_20                  101             36             32
                                                                                                                                                                                                                                                                                                            #:6060




                                                    257              Gasket ( for tachometer generator )                               308-146                                            so           UTD 20                   91
                                                    258                           JACl<ET, cylinder                            303-06-10 or 303-06-lOA                                   500          V12_ENG                   15             11
                                                    259                                PIN, piston                                     304-10-2                                          soo          V12 ENG                   17             12
                                                    260                          BUSHING, setting                                       30S-21                                           200          V12_ ENG                  19             15




Ghanem_Sentencing_00000640
                                                    261                       SPLINED COUPLING                                        3308,.235                                          100          V12 ENG                   22             30
                                                    26Z                     BUSHING, inclined shaft                                    306-75-3                                          300          V12_ENG                   24             19
                                                    263                        CAMSHAFT, I ntake                                               307--06-4                                 300          V12_ENG                   30             26
                                                    264                       CAMSHAFT, exhaust                                              307-15-3                                    150          V12 ENG                   30             26
                                                    265                           CASE, seal, assy                                           3308,.261                                   200          V12 ENG                   34             30
                                                    266                                BUSHINg                                              3308-246-1                                   100          V12 ENG                   34             28
                                                    267                         BUSHING SPLINED                                              3308-233                                     so          V12_ENG                   34             31
                                                    268                         RETAINER SPRING                                              3308-236                                    100          V12 ENG                   34             30
                                                    269                             SPRING                                                   3308-237                                    100          V12 ENG                   34             30
                                                    270                          PUMP ELEMENT                                               S8327-07-1                                   500          V12 ENG                   46             54
                                                                                                                                                       9 of 11




                             Ghanem-00072443-0009
                                                                                                                                                                                                                                                                          Case 2:15-cr-00704-SJO Document 431-7 Filed 05/13/19 Page 146 of 146 Page ID
